

Exhibit 10.27
 
ISLE OF CAPRI BLACK HAWK, L.L.C.
 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIRST AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 22, 2003
and entered into by and among ISLE OF CAPRI BLACK HAWK, L.L.C., a Colorado
limited liability company (“Borrower”), THE FINANCIAL INSTITUTIONS LISTED ON THE
SIGNATURE PAGES HEREOF OR PARTY FROM TIME TO TIME HERETO, as lenders, CANADIAN
IMPERIAL BANK OF COMMERCE, acting through one or more of its agencies, branches
or affiliates (“CIBC”), as administrative agent for Lenders (in such capacity,
“Administrative Agent”) and as issuing lender with respect to any Letter of
Credit issued hereunder, WELLS FARGO BANK, N.A., as syndication agent (in such
capacity, “Syndication Agent”), and HIBERNIA NATIONAL BANK and THE CIT
GROUP/EQUIPMENT FINANCING, INC. as co-documentation agents (each in such
capacity, “Co-Documentation Agent”; collectively in such capacity the
“Co-Documentation Agents”).
 
R E C I T A L S
 
WHEREAS, Borrower is the borrower under that certain Credit Agreement (the
“Existing Credit Agreement”) dated as of November 16, 2001 among Borrower, CIBC,
as administrative agent, the agents named therein and certain other lenders
party from time to time thereto (collectively, the “Existing Lenders”);
 
WHEREAS, Borrower desires to continue the Loans outstanding under the Existing
Credit Agreement, incur new Loans and acquire through its wholly-owned
subsidiary, IC Holdings Colorado, Inc. (“Newco”), all of the Capital Stock of
CCSC/Blackhawk, Inc. (“CCSC”) and Colorado Grande Enterprises, Inc. (“Grande”
and together with CCSC, “Target”) for approximately $84,000,000 (or
approximately 5.8 times the Target EBITDA for the twelve-month period ended
October 30, 2002) (the “Acquisition”) through the credit facilities contemplated
hereby;
 
WHEREAS, Lenders, at the request of Borrower, have agreed to extend certain
credit facilities to Borrower, in the aggregate original principal amount of
$210,708,000, the proceeds of which will be used (a) to consummate the
Acquisition and, in connection with the Acquisition, amend and restate the
Existing Credit Agreement (collectively, the “Transactions”) and (b) thereafter,
to provide financing for general corporate purposes of Borrower and its
Subsidiaries, including working capital, capital expenditures, refinancings,
acquisitions and investments made in accordance with the terms hereof;
 
WHEREAS, Borrower desires to continue to secure all of the Obligations hereunder
and under the other Loan Documents by continuing and confirming the grant to
Administrative Agent, on behalf of Lenders, of a First Priority Lien on all of
its real property and substantially all of its personal and mixed property,
including a pledge of all of the Capital Stock of its Subsidiaries; and
 
WHEREAS, the domestic Subsidiaries of Borrower have agreed to continue to
guarantee the Obligations hereunder and under the other Loan Documents and to
continue to secure their guaranties by continuing and confirming the grant to
Administrative Agent, on behalf of Lenders, a First Priority Lien on
substantially all of their real, personal and mixed property, including a pledge
of all of the Capital Stock of their Subsidiaries;
 
WHEREAS, for ease of reference and clarity, Borrower, Administrative Agent, the
Existing Lenders and Lenders that are not Existing Lenders desire to amend and
restate the Existing Credit Agreement in its entirety (i) to provide for new
credit facilities to Borrower and (ii) to make certain other amendments to the
terms and provisions of the Existing Credit Agreement, all on the terms and
conditions set forth in this Agreement; and
 
WHEREAS, it is the intent of the parties that this Agreement shall not cause a
novation or repayment of any of the indebtedness or obligations of Borrower
under the Existing Credit Agreement or other loan documents executed in
connection therewith (collectively, the “Existing Loan Documents”), nor shall it
extinguish, discharge, terminate or impair Borrower’s indebtedness or
obligations or Administrative Agent’s or any Lender’s rights or remedies under
the Existing Credit Agreement and the other Existing Loan Documents except to
the extent expressly provided for herein; in addition, this Agreement shall not
release, limit or impair in any way the priority of any security interests and
liens held by Administrative Agent for the benefit of Lenders against any assets
of Borrower or its Subsidiaries arising under the Existing Credit Agreement or
the other Existing Loan Documents.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders, and Administrative Agent
agree that the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:
 
Section 1.  DEFINITIONS
 

1.1  
Certain Defined Terms.

 
The following terms used in this Agreement shall have the following meanings:
 
“Acknowledgement and Consent” means the Acknowledgement and Consent to be
executed and delivered by Borrower and the other Loan Parties on the Effective
Date, substantially in the form of Exhibit XV annexed hereto.
 
“Acquisition” has the meaning assigned to that term in the Recitals.
 
“Acquisition Agreements” means collectively, (i) that certain Stock Purchase
Agreement dated as of December 24, 2002 among C.G. Investments, Inc., as seller,
CCSC/Blackhawk, Inc., as subject company, and Borrower, as purchaser and (ii)
that certain Stock Purchase Agreement dated as of December 24, 2002 among C.G.
Investments, Inc., Matthew J. Williams and Lisa N. Williams, as sellers,
Colorado Grande Enterprises, Inc., as subject company, and Borrower, as
purchaser.
 
“Acquisition Property Mortgage” has the meaning assigned to that term in
subsection 4.1F(i).
 
“Acquisition Property Mortgage Policies” has the meaning assigned to that term
in subsection 4.1F(iii).
 
“Acquisition Real Property” has the meaning assigned to that term in subsection
4.1F(i).
 
“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9B.
 
“Additional Mortgages” has the meaning assigned to that term in subsection 6.9B.
 
“Adjusted LIBOR” means, for any Interest Rate Determination Date with respect to
an Interest Period for a LIBOR Loan, the rate per annum obtained by dividing (x)
the rate of interest equal to (a) the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period and appearing on the
Moneyline Telerate Screen 3750 at or about 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period, or (b) if such a rate
does not appear on the Moneyline Telerate Screen 3750, the average of the rates
per annum at which Dollar deposits in immediately available funds are offered to
CIBC in the interbank LIBOR market as at or about 11:00 A.M. (New York City
time) two Business Days prior to the beginning of such Interest Period for
delivery on the first day of such Interest Period, and for a period
approximately equal to such Interest Period, by (y) a percentage equal to 100%
minus the stated maximum rate (expressed as a percentage) of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
 
“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.
 
“Administrative Agent’s Office” means (i) the office of Administrative Agent
located at CIBC, 425 Lexington Avenue, New York, NY 10017, or (ii) such other
office of Administrative Agent as may from time to time hereafter be designated
as such in a written notice delivered by Administrative Agent to Borrower and
each Lender.
 
“Affected Lender” has the meaning assigned to that term in subsection 2.6C.
 
“Affected Loans” has the meaning assigned to that term in subsection 2.6C.
 
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting Securities or
by contract or otherwise. For purposes of this definition, a Person shall be
deemed to be “controlled by” a Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the Securities having ordinary voting
power for the election of directors of such Person. Notwithstanding the
foregoing, neither Administrative Agent nor any Lender shall be deemed to be an
Affiliate of any of the Loan Parties.
 
“Agreement” means this First Amended and Restated Credit Agreement dated as of
April 22, 2003.
 
“Amended Security Agreement” means the Security Agreement, as amended by the
Acknowledgement and Consent.
 
“Applicable Base Rate Margin” means, as at any date of determination, with
respect to any Type of Loan that is a Base Rate Loan, a percentage per annum
equal to the Applicable LIBOR Margin for such Type of Loan less 1.00%.
 
“Applicable LIBOR Margin” means (a) with respect to Tranche B Term Loans that
are LIBOR Loans, 4.00% per annum, and (b) with respect to Revolving Loans and
Tranche A Term Loans that are LIBOR Loans, a percentage per annum as set forth
below opposite the applicable Consolidated Total Leverage Ratio:
 
 
Consolidated Total Leverage Ratio
 
 
Applicable LIBOR Margin
 
 
greater than or equal to 3.00:1.00
 
4.00%
 
 
less than 3.00:1.00
but greater than or equal to 2.50:1.00
 
3.75%
 
 
less than 2.50:1.00
but greater than or equal to 2.00:1.00
 
3.50%
 
 
less than 2.00:1.00
but greater than or equal to 1.50:1.00
 
 
3.25%
 
 
less than 1.50:1.00
but greater than or equal to 1.00:1.00
 
 
3.00%
 
 
less than 1.00:1.00
 
 
2.75%
 



; provided that until the date that is five Business Days after the date on
which Borrower delivers the first Margin Determination Certificate for the
Fiscal Quarter ended April 27, 2003 required to be delivered to Administrative
Agent pursuant to subsection 6.1(xviii), the Applicable LIBOR Margin for
Revolving Loans and Tranche A Term Loans that are LIBOR Loans shall be 3.75%.
 
“Applicable Percentage”, as of the end of any Fiscal Year, means 75%; provided,
however, if the Consolidated Total Leverage Ratio is less than 2.00:1.00 as of
the end of any Fiscal Year, then it shall mean 50%.
 
“Approved Fund” means any Fund that is managed or advised by a Lender, the same
investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
 
“Asset Sale” means the sale (in any single transaction or related series of
transactions) by Borrower or any of its Subsidiaries to any Person other than
Borrower or any of its wholly-owned Subsidiaries of (i) any of the Capital Stock
of any Subsidiary of Borrower, (ii) substantially all of the assets of any
division or line of business of Borrower or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Borrower or any of
its Subsidiaries (other than (a) gaming equipment sold in the ordinary course of
business solely to the extent the proceeds of such sale are promptly reinvested
in other gaming equipment, (b) any such other assets to the extent that the
aggregate value of such assets sold in any single transaction or related series
of transactions is equal to $250,000 or less), and (c) Capital Stock of
Borrower.
 
“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit X annexed hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
“Base Rate” means, at any time, the higher of (i) the Reference Rate or (ii) the
rate which is 0.50% in excess of the Federal Funds Effective Rate.
 
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
 
“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR or
any LIBOR Loan, any day that (a) is a Business Day described in clause (i)
above, and (b) is a day for trading by and between banks in Dollar deposits in
the London Interbank Market.
 
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
 
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash” means money, currency or a credit balance in a Deposit Account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
“CCSC” has the meaning assigned to that term in the Recitals.
 
“CCSC Mortgage” has the meaning assigned to that term in subsection 4.1F(i).
 
“CCSC Property” means the real property, together with the 46,250 total facility
space, 15,250 square foot gaming space, parking space and all other buildings,
fixtures, or other improvements located thereon, located on the Northwest corner
of Mill and Main Streets in Black Hawk, Colorado.
 
“Certificate re: Non-Bank Status” means a certificate substantially in the form
of Exhibit XVI annexed hereto delivered by a Lender to Administrative Agent
pursuant to subsection 2.7B(iii).
 
“Change in Control” means any of the following: (i)  Isle of Capri Casinos, Inc.
shall sell, transfer or otherwise dispose of (including by means of foreclosure)
any issued and outstanding Capital Stock of Borrower at any time owned by Isle
of Capri Casinos, Inc. and (ii) the failure at any time of Isle of Capri
Casinos, Inc., to directly or indirectly beneficially own and control at least
57% of the issued and voting outstanding Capital Stock of Borrower. As used
herein, the term “beneficially own” or “beneficial ownership” shall have the
meaning set forth in the Exchange Act and the rules and regulations promulgated
thereunder.
 
“CIBC” has the meaning assigned to that term in the introduction to this
Agreement.
 
“Co-Documentation Agents” has the meaning assigned to that term in the
introduction to this Agreement.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
 
“Collateral Account” has the meaning assigned to that term in the Amended
Security Agreement.
 
“Collateral Documents” means the Amended Security Agreement, the Existing
Isle-Black Hawk Mortgage, the First Amendment to Mortgage, the Acquisition
Property Mortgages, the Deposit Account Control Agreement, the Acknowledgement
and Consent and all other instruments or documents delivered by any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to Administrative Agent, on behalf of Lenders, a Lien on any real, personal or
mixed property of that Loan Party as security for the Obligations.
 
“Commitment Fee Percentage” means, as of any date of determination, a percentage
equal to 0.500%, provided, however that during such time as the Total
Utilization of Revolving Loan Commitments is less than 50%, the percentage shall
be increased to 0.750%.
 
“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iv).
 
“Confidential Information Memorandum” means that certain Confidential
Information Memorandum relating to Borrower dated February, 2003.
 
“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Administrative Agent
(which writing has been delivered to Administrative Agent), whether under the
terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the definition of “Landlord
Consent and Estoppel,” which interest, if a subleasehold or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.
 
“Consolidated Capital Expenditures” means, for any period, the sum of (i) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries plus (ii) to the extent not covered by clause (i) of this
definition, the aggregate of all expenditures of Borrower and its Subsidiaries
during that period to acquire (by purchase or otherwise) the business, property
or fixed assets of any Person, or the Capital Stock of any Person that, as a
result of such acquisition, becomes a Subsidiary of Borrower.
 
“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) total depreciation expense, (iv) total amortization
expense, (v) Management Fees, (vi) other non-recurring and non-cash items
reducing Consolidated Net Income, and (vii) Transaction Costs and the following
one-time adjustments for certain cost savings associated with the consolidation
of the assets acquired in the Acquisition incurred in connection therewith:
$2,000,000 for the fiscal quarter ending April 27, 2003, $1,500,000 for the
fiscal quarter ending July 27, 2003, $1,000,000 for the fiscal quarter ending
October 26, 2003 and $500,000 for the fiscal quarter ending January 25, 2004
less the sum of (x) interest income and (y) other non-recurring items increasing
Consolidated Net Income but not constituting the receipt of cash, all of the
foregoing as determined on a consolidated basis for Borrower and its
Subsidiaries in conformity with GAAP.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of
Consolidated EBITDA (determined by adding back thereto any amounts deducted in
the calculation of Consolidated Net Income that were paid, incurred or accrued
in violation of any of the provisions of this Agreement) minus (ii) the sum,
without duplication, of the amounts for such period of (a) scheduled repayments
of principal of Consolidated Total Debt, (b) Consolidated Capital Expenditures
(net of any proceeds of any related financings with respect to such
expenditures), (c) Cash interest expense, (d) Management Fees, and (e) Permitted
Tax Distributions made by Borrower.
 
“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated Interest Expense
plus capitalized interest less interest income, (ii) all scheduled repayments of
principal of Consolidated Total Debt required to be made by Borrower or any of
its Subsidiaries (whether or not such payments are actually made) and (iii)
Permitted Tax Distributions made (or permitted to be made) by Borrower, all of
the foregoing as determined on a consolidated basis for Borrower and its
Subsidiaries in conformity with GAAP.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP)
of Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in subsection 2.3
payable to Administrative Agent, Lead Arranger and Lenders on or before the
Effective Date.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Subsidiaries and (ii) the income of any Subsidiary of
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
 
“Consolidated Rental Payments” means, for any period, the aggregate amount of
all rents paid or payable by Borrower and its Subsidiaries on a consolidated
basis during that period under all Operating Leases (other than Excluded Leases)
to which Borrower or any of its Subsidiaries is a party as lessee.
 
“Consolidated Total Debt” means, as at any date of determination, an aggregate
amount equal to (a) the aggregate principal amount of all Indebtedness of
Borrower and its Subsidiaries plus (b) the aggregate amount of Contingent
Obligations of Borrower and its Subsidiaries where the primary obligation of
such Contingent Obligation constitutes Indebtedness or a makewell, keepwell or
other similar agreement (but excluding Contingent Obligations under Hedge
Agreements) plus (c) the face amount of any outstanding letters of credit
(including Letters of Credit) less (d) the aggregate amount of Cash and Cash
Equivalents of Borrower and its Subsidiaries in excess of $10,000,000 (provided,
however, that upon consummation of the Grande Sale, such amount shall be reduced
by $2,500,000 to $7,500,000), in each case determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Leverage Ratio” means, as at the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt as of the last day of the
Fiscal Quarter for which such determination is being made, to (b) Consolidated
EBITDA, after giving effect on a pro forma basis to any acquisitions of any
assets or any Persons pursuant to the Transactions or Expansion Capital
Expenditures permitted under subsection 7.8B and/or Asset Sales permitted under
subsection 7.7, for the consecutive four Fiscal Quarters ending on the last day
of the Fiscal Quarter for which such determination is being made.
 
“Consolidated Total Net Worth” means, as at any date of determination, the sum
of the Capital Stock and additional paid-in capital plus retained earnings (or
minus accumulated deficits) of Borrower and its Subsidiaries on a consolidated
basis determined in conformity with GAAP.
 
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
including, without limitation, any credit support agreements, makewell
agreements, keepwell agreements and any other agreements evidencing similar
obligations, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (X) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (Y) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(X) or (Y) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited. The obligations so guaranteed or otherwise supported (if
other than Indebtedness), including, without limitation, guarantees of minimum
room rates or occupancy levels, shall be in form and substance satisfactory to
Administrative Agent.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any Material Contract to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
 
“Credit Agreement” means this Agreement.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.
 
“Deposit Account” means a demand, time, savings, passbook, brokerage or similar
account maintained with a Person or securities intermediary engaged in the
business of banking, including a savings bank, savings and loan association,
credit union or trust company, other than an account evidenced by a negotiable
certificate of deposit.
 
“Deposit Account Control Agreement” means (i) a Deposit Account Control
Agreement executed and delivered by Borrower, Administrative Agent and the
financial institution at which a Deposit Account is maintained, substantially in
the form of Exhibit XVII annexed hereto or (ii) an agreement, satisfactory in
form and substance to Administrative Agent and executed by the financial
institution at which a Deposit Account is maintained, pursuant to which such
financial institution confirms and acknowledges Administrative Agent’s First
Priority security interest in, and sole dominion and control over, such Deposit
Account, agrees that such financial institution will comply with instructions
originated by Administrative Agent as to disposition of funds in the Deposit
Account, without further consent by Borrower or any Subsidiary, and waives its
right to set off with respect to amounts in the Deposit Account, with customary
limited exceptions acceptable to Administrative Agent.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Effective Date” means the date on or prior to April 22, 2003 on which the
conditions precedent set forth in Section 4.1 have been satisfied or waived.
 
“Eligible Assignee” means a Person that is (I) to the extent required under
applicable Gaming Laws, registered or licensed with, approved or found suitable
by, or not disapproved, denied a license or approval or found unsuitable by
(whichever may be required under applicable Gaming Laws), any applicable Gaming
Authorities, and (II)(A) (i) a commercial bank organized under the laws of the
United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof (provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country); or
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses including insurance companies, mutual funds, lease financing
companies and investment funds; (B) a Lender, an Affiliate of a Lender, or an
Approved Fund; or (C) any other Person (other than a natural Person) approved by
(1) Administrative Agent, (2) in the case of any assignment of a Revolving Loan,
each Issuing Lender, and (3) the Borrower unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction, or (y) an Event of Default or Potential Event of
Default has occurred and is continuing (each such approval not to be
unreasonably withheld or delayed); provided that no Affiliate of Borrower shall
be an Eligible Assignee; and provided further that no Person shall be an
Eligible Assignee if such Person appears on the SDN List or the purchase by such
Person of an assignment or the performance by Administrative Agent of its duties
under the Credit Agreement with respect to such Person violates any United
States sanction regime, including the Executive Order, the USA Patriot Act of
2001 or the United States Foreign Corrupt Practices Act of 1977.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Borrower or any of its Subsidiaries or
any Facility, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.
 
“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
executed by the Loan Parties substantially in the form of Exhibit XVIII annexed
hereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such Subsidiary and with respect to
liabilities arising after such period (but attributable to the period such
entity was an ERISA Affiliate of such Person or such Subsidiary) for which such
Person or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.
 
“Event of Default” means each of the events set forth in Section 8.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Leases” has the meaning assigned to that term in subsection 7.14.
 
“Executive Order” has the meaning assigned to that term in subsection 5.9B.
 
“Existing Credit Agreement” has the meaning assigned to that term in the
Recitals.
 
“Existing Isle-Black Hawk Mortgage” means the Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing by and from Isle of Capri
Black Hawk, L.L.C. to the Public Trustee of the County of Gilpin, Colorado for
the benefit of Canadian Imperial Bank of Commerce, dated as of December 17,
2001.
 
“Existing Lenders” has the meaning assigned to that term in the Recitals.
 
“Existing Loan Documents” has the meaning assigned to that term in the Recitals.
 
“Expansion Agreements” means, collectively, the Isle-Riviera Agreement and the
Subordinated PIK Indebtedness Agreement.
 
“Expansion Capital Expenditures” means those Consolidated Capital Expenditures
(which are not otherwise classified as Maintenance Capital Expenditures)
attributable to increasing the size or capabilities of the Facilities located on
the properties encumbered by the Mortgages, including purchasing new slot
machines to increase the total number of slot machines at the Isle-Black Hawk
Property or to replace existing slot machines and the Expansion Project.
 
“Expansion Project” means the Borrower and CCSC expansion project that includes
an addition to the casino currently located on the Isle-Black Hawk Property, a
new parking garage with approximately 1,300 spaces, and approximately 162
additional hotel rooms.
 
“Facilities” means all real property (including all buildings, fixtures or other
improvements located thereon and all Gaming Facilities) now, hereafter or
heretofore owned, leased, operated or used by Borrower or any of its
Subsidiaries or any of their respective predecessors or Affiliates.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.
 
“Financial Condition Certificate” means the Financial Condition Certificate
executed and delivered by Borrower on the Effective Date, substantially in the
form of Exhibit XI annexed hereto.
 
“First Amendment to Mortgage” has the meaning assigned to that term in
subsection 4.1F(i).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Permitted
Encumbrances which as a matter of law have priority over any other Lien
irrespective of the prior perfection or filing of such other Lien) and (ii) such
Lien is the only Lien (other than Liens permitted pursuant to subsection 7.2) to
which such Collateral is subject.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries as
determined on the basis of a four consecutive Fiscal Quarter period ending on
the last Sunday in April where (x) in the case of every Fiscal Year other than
the 2006 Fiscal Year, each such Fiscal Quarter consists of two four-week monthly
periods and one five-week monthly period or thirteen total weeks for each such
Fiscal Quarter and such Fiscal Year shall consist of a total of fifty-two weeks,
and (y) in the case of the 2006 Fiscal Year, each of the first three such Fiscal
Quarters shall be for a period of thirteen total weeks, the last such Fiscal
Quarter shall be for a period of fourteen total weeks consisting of one
four-week monthly period and two five-week monthly periods and such Fiscal Year
shall consist of a total of fifty-three weeks.
 
“Flood Hazard Property” means the Isle-Black Hawk Property, the Acquisition
Property or any Additional Mortgaged Property if such property is located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funding Date” means the date of the funding of a Loan.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.
 
“Gaming Authority” means any Government Authority that holds regulatory,
licensing or permit authority over gambling, gaming or Gaming Facility
activities conducted by Borrower or any of its Subsidiaries within its
jurisdiction.
 
“Gaming Authorizations” means any and all Governmental Authorizations (i)
necessary to enable Borrower or any of its Subsidiaries to engage in the casino,
gambling or gaming business or otherwise continue to conduct its business as it
is conducted on the Effective Date, or (ii) required by any Gaming Authority or
under any Gaming Law.
 
“Gaming Facility” means any gaming establishment and other property or assets
directly ancillary thereto or used in connection therewith, including, any
casinos, hotels, resorts, race tracks, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.
 
“Gaming Laws” means all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Borrower or any of
its Subsidiaries within its jurisdiction.
 
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.
 
“Government Authority” means any governmental or regulatory body, agency,
commission, central bank, board, bureau, department, office, organ or
instrumentality, or any court and any political subdivision or department
thereof, in each case whether federal, state, local or foreign, including any
Gaming Authority.
 
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent, order or consent decree of or from, or
notice to, any Government Authority.
 
“Grande” has the meaning assigned to that term in the Recitals.
 
“Grande Gaming Facilities” means the gaming facilities owned, leased, operated
or used by Grande.
 
“Grande Mortgage” has the meaning assigned to that term in subsection 4.1F(i).
 
“Grande Sale” means the sale of the Grande Gaming Facilities for a sales price
of not less than $10,000,000 in cash or on terms and conditions reasonably
acceptable to Administrative Agent.
 
“Hazardous Materials” means (i) any chemical, material or substance at any time
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “acutely hazardous waste”,
“radioactive waste”, “biohazardous waste”, “pollutant”, “toxic pollutant”,
“contaminant”, “restricted hazardous waste”, “infectious waste”, “toxic
substances”, in any Environmental Law or any other term or expression intended
to define, list or classify substances by reason of properties harmful to
health, safety or the indoor or outdoor environment (including harmful
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of
similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iv) any flammable substances or explosives; (v) any radioactive materials;
(vi) any asbestos-containing materials; (vii) urea formaldehyde foam insulation;
(viii) electrical equipment which contains any oil or dielectric fluid
containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Government Authority or which may or could pose a hazard to the
health and safety of the owners, occupants or any Persons in the vicinity of any
Facility or to the indoor or outdoor environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means (i) an Interest Rate Agreement designed to hedge against
fluctuations in interest rates, (ii) any Currency Agreement designed to hedge
against fluctuations in currency values, and (iii) any other agreement or
arrangement to which Borrower or any of its Subsidiaries is a party which hedges
against or is based upon fluctuations in the value of the equity Securities of
any Person, or any equity forward agreements or similar agreements or
arrangements.
 
“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, (v) all obligations in respect of any preferred Capital
Stock of such Person subject to mandatory sinking fund payments, redemption or
other acceleration, (vi) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (vii) the face amount of all letters of credit or
bankers’ acceptances that such Person is obligated to reimburse the related
letter of credit bank for (a) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (b) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer, and (viii) all Contingent Obligations of such
Person in respect of the foregoing. Obligations under Interest Rate Agreements
and Currency Agreements constitute (1) in the case of Hedge Agreements,
Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness. For the avoidance of doubt, the Excluded Leases
are not Indebtedness.
 
“Indemnitee” has the meaning assigned to that term in subsection 10.3.
 
“Intellectual Property” means all patents, patent rights, patent applications,
licenses, inventions, trade secrets, trademarks, tradenames, service marks,
copyrights, technology, software, know-how and proprietary techniques (including
processes and substances) used in or necessary for the conduct of the business
of Borrower and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Borrower and its
Subsidiaries, taken as a whole.
 
“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and
(ii) with respect to any LIBOR Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
six months, “Interest Payment Date” shall also include the date that is three
months after the commencement of such Interest Period.
 
“Interest Period” has the meaning assigned to that term in subsection 2.2B.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Subsidiaries is a party.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Borrower), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person other than Borrower or any
of its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Borrower or any of
its Subsidiaries to any other Person (other than a wholly-owned Subsidiary of
Borrower), including all Indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the excess of (x) the original cost of such Investment plus
(y) the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment, less (z) the aggregate amount of all distributions of Cash or Cash
Equivalents constituting a return of capital on such Investment.
 
“Investment Account” has the meaning set forth in subsection 2.4B(iv)(d).
 
“IP Collateral” means, collectively, the Collateral consisting of rights in or
to Intellectual Property under the Amended Security Agreement.
 
“Isle-Black Hawk Mortgage Policy” has the meaning assigned to that term in
subsection 4.1F(iii).
 
“Isle-Black Hawk Property” means the approximately 10.1 acre real property,
together with the 43,000 square foot Gaming Facility, 237-room hotel,
restaurants, parking structure, event structure and all other buildings,
fixtures or other improvements located thereon, located on the Southeast corner
of Mill and Main Streets in Black Hawk, Colorado.
 
“Isle-Black Hawk Title Endorsements” has the meaning assigned to that term in
subsection 4.1F(iii).
 
“Isle-Riviera Agreement” means the agreement between Borrower and Riviera, in
form and substance satisfactory to Administrative Agent, whereby the terms and
conditions of the design and construction of improvements related to the
Expansion Project prior to the issuance of new special assessment bonds in the
November 2003 election and the use of proceeds from the issuance of such bonds
are set forth.
 
“Issuing Lender” means, with respect to any Letter of Credit, the Lender that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(iii).
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, satisfactory in form and substance to Administrative Agent,
pursuant to which such lessor agrees, for the benefit of Administrative Agent,
(i) that without any further consent of such lessor or any further action on the
part of the Loan Party holding such Leasehold Property, such Leasehold Property
may be encumbered pursuant to a Mortgage and may be assigned to the purchaser at
a foreclosure sale or in a transfer in lieu of such a sale (and to a subsequent
third party assignee if Administrative Agent, any Lender, or an Affiliate of
either so acquires such Leasehold Property), (ii) that such lessor shall not
terminate such lease as a result of a default by such Loan Party thereunder
without first giving Administrative Agent notice of such default and at least 60
days (or, if such default cannot reasonably be cured by Administrative Agent
within such period, such longer period as may reasonably be required) to cure
such default and (iii) to such other matters relating to such Leasehold Property
as Administrative Agent may reasonably request.
 
“LC Reimbursement Amount” has the meaning assigned to that term in subsection
3.3B.
 
“Lead Arranger” means CIBC World Markets Corp.
 
“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.
 
“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1; provided that the term “Lenders”,
when used in the context of a particular Commitment, shall mean Lenders having
that Commitment.
 
“Letter of Credit” or “Letters of Credit” means any standby letter of credit or
similar instrument issued by Issuing Lender pursuant to subsection 3.1 for the
purpose of supporting (i) Indebtedness of Borrower or any of its Subsidiaries in
respect of industrial revenue or development bonds or financings, (ii) workers’
compensation liabilities of Borrower or any of its Subsidiaries, (iii) the
obligations of third party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third party
insurers, (iv) obligations with respect to Capital Leases or Operating Leases of
Borrower or any of its Subsidiaries, and (v) performance, payment, deposit or
surety obligations of Borrower or any of its Subsidiaries, in any case if
required by law or governmental rule or regulation or in accordance with custom
and practice in the industry; provided that Letters of Credit may not be issued
for the purpose of supporting (a) trade payables or (b) any Indebtedness
constituting “antecedent debt” (as that term is used in Section 547 of the
Bankruptcy Code).
 
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount that is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed by Borrower in any manner, either
directly or out of the proceeds of Revolving Loans pursuant to subsection 3.3B
or otherwise.
 
“LIBOR Loans” means Loans bearing interest at rates determined by reference to
the Adjusted LIBOR as provided in subsection 2.2A.
 
“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any Gaming Authorization or other casino, gambling or gaming license issued by
any Gaming Authority covering any Gaming Facility owned, leased, operated or
used by Borrower or any of its Subsidiaries.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
“Loan” or “Loans” means one or more of the Tranche A Term Loans, Tranche B Term
Loans or Revolving Loans or any combination thereof.
 
“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty, the Acknowledgement and Consent, the
Environmental Indemnity Agreement and the Collateral Documents.
 
“Loan Party” means Borrower and any of Borrower’s Subsidiaries from time to time
executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.
 
“Maintenance Capital Expenditures” means any Consolidated Capital Expenditures
(other than Expansion Capital Expenditures) by Borrower or any of its
Subsidiaries that are made to maintain, restore or refurbish the condition or
usefulness of property of Borrower or any of its Subsidiaries, or otherwise to
support the continuation of such Person’s day-to-day operations as then
conducted, but that are not properly chargeable to repairs and maintenance in
accordance with GAAP; provided, however, that such term shall not include any
Consolidated Capital Expenditures to restore the condition or usefulness of
property to the extent funded from Net Insurance/Condemnation Proceeds delivered
to Borrower or any of its Subsidiaries in accordance with the terms of the Loan
Documents.
 
“Management Agreements” means (i) that certain Management Agreement dated as of
April 25, 1997, by and between Borrower and Isle of Capri Casinos, Inc., as
amended April 22, 2003, pursuant to which Isle of Capri Casinos, Inc. manages
the casino located on the Isle-Black Hawk Property and the other Gaming
Facilities owned by the Loan Parties (other than the CCSC Property or the Grande
Gaming Facilities), as in effect on the date hereof, (ii) that certain
Management Agreement dated as of April 22, 2003, by and between Borrower and
Isle of Capri Casinos, Inc., pursuant to which Isle of Capri Casinos, Inc.
manages the CCSC Property, as in effect on the date hereof, and (iii) that
certain Management Agreement dated as of April 22, 2003, by and between Borrower
and Isle of Capri Casinos, Inc. manages the Grande Gaming Facilities, as in
effect on the date hereof.
 
“Management Fees” means any fees paid with respect to a Management Agreement.
 
“Margin Determination Certificate” means an Officer’s Certificate of Borrower
delivered (a) with respect to each Fiscal Quarter (other than each fourth Fiscal
Quarter), together with the most recent financial statements required to be
delivered pursuant to subsection 6.1(ii), and (b) with respect to each fourth
Fiscal Quarter, within 50 days after the last day of such fourth Fiscal Quarter,
setting forth in reasonable detail the Consolidated Total Leverage Ratio that is
applicable as of the last day of the fiscal period for which such financial
statements and Officer’s Certificate are being delivered provided that each
Margin Determination Certificate to be delivered pursuant to clause (b) shall be
included as part of the Compliance Certificates for each such Fiscal Quarter.
 
“Margin Reset Date” means each January 1, April 1, July 1 and October 1 of each
year commencing on July 1, 2003.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower and its Subsidiaries taken as a whole or (ii) the impairment of the
ability of Borrower and its Subsidiaries taken as a whole to perform, or of
Administrative Agent or Lenders to enforce, the Obligations.
 
“Material Contract” means any contract, indenture, mortgage, deed of trust,
understanding, agreement, instrument or other arrangement, whether written or
oral, to which Borrower or any of its Subsidiaries is a party (other than the
Loan Documents), for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to result in a Material Adverse Effect.
 
“Material Leasehold Property” means a Leasehold Property reasonably determined
by Administrative Agent to be of material value as Collateral or of material
importance to the operations of Borrower or any of its Subsidiaries.
 
“Material License” means any Gaming Authorization and any other license,
authorization or permit reasonably determined by Administrative Agent in good
faith consultation with Borrower to be of material importance to the operations
of Borrower and its Subsidiaries.
 
“Moody’s” means Moody’s Investors Service.
 
“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XIV annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such changes thereto as may be reasonably recommended by
Administrative Agent’s or Borrower’s local counsel based on local laws or
customary local mortgage or deed of trust practices, or (ii) at Administrative
Agent’s option, in the case of an Additional Mortgaged Property, an amendment to
an existing Mortgage, in form reasonably satisfactory to Administrative Agent,
adding such Additional Mortgaged Property to the Real Property Assets encumbered
by such existing Mortgage. “Mortgages” means all such instruments, including the
Existing Isle-Black Hawk Mortgage, First Amendment to Mortgage, Acquisition
Property Mortgages, and any Additional Mortgages, collectively.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale; (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale; and (iii) any reasonable
brokerage fees, commissions and other similar expenses relating to such Asset
Sale.
 
“Net Debt Proceeds” means the Cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the incurrence of
Indebtedness by Borrower or any of its Subsidiaries.
 
“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Subsidiary in respect thereof.
 
“Net Proceeds Amount” has the meaning assigned to that term in subsection
2.4B(iii)(e).
 
“New Isle-Black Hawk Mortgage” has the meaning assigned to that term in
subsection 4.1F(i).
 
“Newco” has the meaning assigned to that term in the Recitals.
 
“Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).
 
“Notes” means one or more of the Tranche A Term Notes, Tranche B Term Notes or
Revolving Notes or any combination thereof.
 
“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.
 
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.
 
“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.
 
“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, whether
contingent, direct or otherwise, including post-petition interest on such
amounts accruing subsequent to, and interest that would have accrued but for,
the commencement of a proceeding under the Bankruptcy Code (whether or not such
interest is allowed as a claim in such proceeding).
 
“OFAC” has the meaning assigned to that term in subsection 5.9B.
 
“Officer” means the president, chief executive officer, general counsel, general
manager, controller, a vice president, chief financial officer, treasurer,
general partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.
 
“Officer’s Certificate,”as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.
 
“Operating Lease,” as applied to any Person, means any lease to which such
Person is a party (including leases that may be terminated by the lessee at any
time) of any property (whether real, personal or mixed) that is not a Capital
Lease other than any such lease under which that Person is the lessor.
 
“Original Closing Date” means November 16, 2001.
 
“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized. 
 
“Participant” has the meaning assigned to that term in subsection 10.1C.
 
“Partners” means Isle of Capri Casinos, Inc. and its wholly-owned subsidiary
Casino America of Colorado, Inc., and Nevada Gold & Casinos, Inc. and its
wholly-owned subsidiary Black Hawk Gold, Ltd.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
 “Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):
 
(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;
 
(ii) statutory Liens of landlords, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;
 
(iii) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;
 
(iv) deposits made in the ordinary course of business or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds, trade
contracts and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
 
(v) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;
 
(vi) leases or subleases granted to third parties in accordance with any
applicable terms of the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of Borrower or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;
 
(vii) easements, rights-of-way, navigational servitudes, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Subsidiaries or result in a
material diminution in the value of any Collateral as security for the
Obligations;
 
(viii) any (a) interest or title of a lessor or sublessor under any lease
permitted by subsection 7.14 or otherwise permitted by this Agreement,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;
 
(ix) Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;
 
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(xi) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(xii) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries; and
 
(xiii) licenses of patents, trademarks and other intellectual property rights
granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Borrower or such Subsidiary; and
 
(xiv) liens and encumbrances described in the title insurance policy obtained
pursuant to subsection 4.1F.
 
“Permitted Tax Distributions” means distributions that are to be paid by
Borrower to its Partners on a quarterly basis after the Effective Date, which
amount shall constitute 40% of the taxable income (if positive) of Borrower and
its Subsidiaries for the related Fiscal Quarter.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
 
“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Amended Security Agreement.
 
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
 
“Prepayment Dates” has the meaning set forth in subsection 2.4B(iv)(d).
 
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
 
“Prohibited Persons” has the meaning assigned to that term in subsection 5.9B.
 
“Pro Rata Share” means:
 
(i)  with respect to all payments, computations and other matters relating to
the Tranche A Term Loan Commitment or the Tranche A Term Loan of any Lender, the
percentage obtained by dividing (x) the Tranche A Term Loan Exposure of that
Lender by (y) the aggregate Tranche A Term Loan Exposure of all Lenders;
 
(ii) with respect to all payments, computations and other matters relating to
the Tranche B Term Loan Commitment or the Tranche B Term Loan of any Lender, the
percentage obtained by dividing (x) the Tranche B Term Loan Exposure of that
Lender by (y) the aggregate Tranche B Term Loan Exposure of all Lenders;
 
(iii) with respect to all payments, computations and other matters relating to
the Revolving Loan Commitment or the Revolving Loans of any Lender or any
Letters of Credit issued or participations therein purchased by any Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders; and
 
(iv)  for all other purposes with respect to each Lender, the percentage
obtained by dividing (x) the sum of the Tranche A Term Loan Exposure, the
Tranche B Term Loan Exposure and the Revolving Loan Exposure of that Lender by
(y) the sum of the aggregate Tranche A Term Loan Exposure, Tranche B Term Loan
Exposure and Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.
 
“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.
 
“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.
 
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property. For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property,
(a) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (b) if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.
 
“Reference Rate” means the rate that CIBC announces from time to time as its
prime lending rate, as in effect from time to time. The Reference Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. CIBC or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Reference Rate.
 
“Register” has the meaning assigned to that term in subsection 2.1D.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.
 
“Related Agreements” means, collectively, the Acquisition Agreements and all
documents, agreements, certificates and instruments delivered in connection with
the Acquisition Agreements and the consummation of the Acquisition.
 
“Related Businesses” means the gaming businesses (including pari-mutuel betting)
conducted of Borrower and its Subsidiaries as of the Effective Date and any and
all reasonably related businesses necessary for, in support or anticipation of
and ancillary to or in preparation for, the gaming businesses, including without
limitation, the development, expansion or operation of any Gaming Facility
(including any land-based, dockside, riverboat or other type of Gaming
Facility).
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
 
“Remediation” means any or all of the following activities to the extent they
relate to or arise from the presence of Hazardous Materials in the soil or
groundwater or both: (i) monitoring, investigation, cleanup, containment,
remediation, removal, mitigation, response or restoration work; (ii) obtaining
any permits, consents, approvals or authorizations of any Government Authority
necessary to conduct any such work; (iii) preparing and implementing any plans
or studies for such work; (iv) obtaining a written notice from a Government
Authority with jurisdiction over the Facility under Environmental Laws that no
material additional work is required by such Government Authority; and (v) any
other activities necessary or appropriate or required under Environmental Laws
to address the presence of Hazardous Materials in the soil or groundwater or
both at the Facility.
 
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Tranche A Term Loan Exposure of all Lenders plus the aggregate
Tranche B Term Loan Exposure of all Lenders plus the aggregate Revolving Loan
Exposure of all Lenders.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
or any of its Subsidiaries now or hereafter outstanding, except (x) a dividend
payable solely in shares of that class of stock to the holders of that class,
(y) a dividend payable to Borrower by any of its Subsidiaries, or (z) a
Permitted Tax Distribution, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of Borrower or any of its Subsidiaries
now or hereafter outstanding, except Capital Stock owned by Borrower or a
Subsidiary Guarantor, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Borrower or any of its Subsidiaries now
or hereafter outstanding, except Capital Stock owned by Borrower or a Subsidiary
Guarantor, (iv) any payment of Management Fees or any other similar fees by
Borrower or any of its Subsidiaries to any Partner or any of its Subsidiaries
(other than any Subsidiary of Borrower) and (v) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to the Subordinated PIK Indebtedness.
 
“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan, together with its successors and
permitted assigns pursuant to subsection 10.1.
 
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Borrower pursuant to subsection 2.1A(iii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate. The
Revolving Loan Commitments shall be recorded by Administrative Agent in the
Register.
 
“Revolving Loan Commitment Termination Date” means the earlier of November 16,
2005 or such date as the Term Loans are repaid in full.
 
“Revolving Loan Exposure” means, with respect to any Lender, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment, and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) if Lender is an Issuing
Lender, the aggregate Letter of Credit Usage in respect of all Letters of Credit
issued by that Lender (in each case net of any participations purchased by other
Lenders in such Letters of Credit or in any unreimbursed drawings thereunder)
plus (c) the aggregate amount of all participations purchased by that Lender in
any outstanding Letters of Credit or any unreimbursed drawings under any Letters
of Credit.
 
“Revolving Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(iii).
 
“Revolving Notes” means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E(i)(c) on the Original Closing Date and/or the Effective Date (or
any replacements thereof), and (ii) any promissory notes issued by Borrower
pursuant to subsection 10.1B(i) in connection with assignments of the Revolving
Loan Commitments and Revolving Loans of any Lenders, and any replacements
thereof, in each case substantially in the form of Exhibit VI annexed hereto.
 
“Riviera” means Riviera Black Hawk, Inc., a Colorado corporation.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“SDN List” has the meaning assigned to that term in subsection 5.9B.
 
“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated, certificated or uncertificated, or otherwise, or in
general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
 
“Securities Act” means the Securities Act of 1933.
 
“Security Agreement” means the Security Agreement executed and delivered by each
of the Loan Parties on December 17, 2001, substantially in the form of Exhibit
XIII annexed hereto.
 
“Sellers” means collectively, C.G. Investments, Inc., CCSC/Blackhawk, Inc.,
Colorado Grande Enterprises, Inc., Matthew J. Williams and Lisa N. Williams.
 
“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“Subordinated PIK Indebtedness” means up to $25,000,000 in original principal
amount of Indebtedness provided by Isle of Capri Casinos, Inc. on terms and
conditions satisfactory to Administrative Agent, provided that (i) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions satisfactory to Administrative Agent, (ii) any interest payable on
such Indebtedness is paid solely in additional payment-in-kind indebtedness
unless the Consolidated Total Leverage Ratio is less than 2.50 to 1.00, (iii)
the maturity of such Indebtedness is at least six months longer than the Tranche
B Term Loan Maturity Date, and (iv) after giving effect to the incurrence of
such Indebtedness and the application of the proceeds thereof, Borrower is in
pro forma compliance with subsection 7.6 and no Potential Event of Default or
Event of Default has occurred and is continuing or would arise as a result of
the incurrence of such Indebtedness.
 
“Subordinated PIK Indebtedness Agreement” means the agreement between Borrower
and Isle of Capri Casinos, Inc. in form and substance satisfactory to
Administrative Agent whereby Isle of Capri Casinos, Inc. agrees to purchase up
to $10,000,000 of Subordinated PIK Indebtedness if the costs and expenses of the
Expansion Project exceed $75,000,000 in the aggregate.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
 
“Subsidiary Guarantor” means any domestic Subsidiary of Borrower that has
executed and delivered a counterpart of the Subsidiary Guaranty and has not been
released from its obligations thereunder as permitted by this Agreement.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
the existing Subsidiaries of Borrower on the Original Closing Date and to be
executed and delivered by additional domestic Subsidiaries of Borrower from time
to time thereafter in accordance with subsection 6.8, substantially in the form
of Exhibit XII annexed.
 
“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1A.
 
“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.
 
“Target” has the meaning assigned to that term in the Recitals.
 
“Target EBITDA”means, for the twelve-month period ending October 26, 2002, the
sum, without duplication, of the amounts for such period of (i) consolidated net
income, (ii) consolidated interest expense, (iii) total depreciation expense,
(iv) total amortization expense, (v) other non-recurring and non-cash items
reducing consolidated net income, and (vi) Seller’s corporate overhead allocated
to Target in the aggregate amount of $1,014,576 for the twelve-month period
ended October 26, 2002 less the sum of (x) interest income and (y) other
non-recurring items increasing consolidated net income but not constituting the
receipt of cash, all of the foregoing as determined on a consolidated basis for
Target in conformity with GAAP.
 
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto; except that, in the case of a Lender, there shall be excluded
(1) taxes that are imposed on the overall net income or net profits (including
franchise taxes imposed in lieu thereof) (i) by the United States, (ii) by any
other Government Authority under the laws of which such Lender is organized or
has its principal office or maintains its applicable lending office, or (iii) by
any jurisdiction solely as a result of a present or former connection between
such Lender (other than any such connection arising solely from such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced any of the Loan Documents) and such jurisdiction, and (2) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Lender is located.
 
“Term Loans” means, collectively, the Tranche A Term Loans and the Tranche B
Term Loans.
 
“Term Loan Notes” means collectively, the Tranche A Term Notes and the Tranche B
Term Notes.
 
“Tie-in Endorsement” has the meaning assigned to that term in subsection
4.1F(iii).
 
“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.
 
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the Letter of Credit Usage.
 
“Tranche A Term Loan Commitment” means the commitment of a Lender to make a
Tranche A Term Loan to Borrower pursuant to subsection 2.1A(i), and “Tranche A
Term Loan Commitments” means such commitments of all Lenders in the aggregate.
 
“Tranche A Term Loan Exposure”, with respect to any Lender, means, as of any
date of determination (i) prior to the funding of the Tranche A Term Loans, that
Lender’s Tranche A Term Loan Commitment, and (ii), after the funding of the
Tranche A Term Loans, the outstanding principal amount of the Tranche A Term
Loans of that Lender.
 
“Tranche A Term Loan Maturity Date” means November 16, 2005.
 
“Tranche A Term Loans” means the Loans made by Lenders to Borrower outstanding
pursuant to subsection 2.1A(i).
 
“Tranche A Term Notes” means (i) the promissory notes of Borrower issued
pursuant to subsection 2.1E to evidence the Tranche A Term Loans of any Lenders,
and (ii) any promissory notes issued by Borrower pursuant to subsection 10.1B(i)
in connection with assignments of the Tranche A Term Loan Commitments or
Tranche A Term Loans of any Lenders and any replacements thereof, in each case
substantially in the form of Exhibit IV annexed hereto.
 
“Tranche B Term Loan Commitment” means the commitment of a Lender to make a
Tranche B Term Loan to Borrower pursuant to subsection 2.1A(ii), and “Tranche B
Term Loan Commitments” means such commitments of all Lenders in the aggregate.
 
“Tranche B Term Loan Exposure”, with respect to any Lender, means, as of any
date of determination, the outstanding principal amount of the Tranche B Term
Loans of that Lender plus, prior to the Effective Date, such Lender’s unfunded
Tranche B Term Loan Commitment.
 
“Tranche B Term Loan Maturity Date” means November 16, 2006.
 
“Tranche B Term Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(ii).
 
“Tranche B Term Notes” means (i) the promissory notes of Borrower issued
pursuant to subsection 2.1E to evidence the Tranche B Term Loans of any Lenders,
and (ii) any promissory notes issued by Borrower pursuant to subsection 10.1B(i)
in connection with assignments of the Tranche B Term Loan Commitments or
Tranche B Term Loans of any Lenders and any replacements thereof, in each case
substantially in the form of Exhibit V annexed hereto.
 
“Transactions” has the meaning assigned to that term in the Recitals.
 
“Transaction Costs” means the fees, costs and expenses payable by Borrower on or
before the date that is 60 days after Effective Date in connection with the
Acquisition and the transactions contemplated by the Loan Documents.
 
“Type” means, with respect to any Loan, a Tranche A Term Loan, a Tranche B Term
Loan or a Revolving Loan (each of which is a “Type” of Loan).
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“USA Patriot Act of 2001” has the meaning assigned to that term in subsection
5.9C.
 
“Voting Stock” means, with respect to any Person, the Capital Stock (including
any and all rights, warrants or options exchangeable for or convertible into
such Capital Stock) of such Person that ordinarily has voting power for the
election of directors (or Persons performing similar functions) of such Person,
whether at all times or only as long as no senior class of Securities has such
voting power by reason of any contingency.
 

1.2  
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 
Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (i), (ii), (iii) and (xiii)
of subsection 6.1 shall be prepared in accordance with GAAP as in effect in the
United States of America at the time of such preparation (other than an absence
of footnotes with respect of financial statements and other information
delivered pursuant to clauses (i) and (ii) of subsection 6.1 and delivered
together with the reconciliation statements provided for in subsection 6.1(v)).
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize GAAP as in effect in the United States of
America on the date of determination, applied in a manner consistent with that
used in preparing the financial statements referred to in subsection 5.3.
 

1.3  
Other Definitional Provisions and Rules of Construction.

 
A.  Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
 
B.  References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
C.  The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
 
D.  Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement and
the other Loan Documents to be executed on or prior to the Effective Date,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement and such other Loan Documents, (iii) this Agreement and such other
Loan Documents have been drafted jointly by all of the parties hereto, and
(iv) neither Administrative Agent nor any Lender has any fiduciary relationship
with or duty to Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Accordingly, each
of the parties hereto acknowledges and agrees that the terms of this Agreement
shall not be construed against or in favor of another party.
 
E.  (i) Any reference in this Agreement or any other Loan Document to any
agreement means such agreement as it may be amended, restated, supplemented or
otherwise modified from time to time; (ii) any reference in this Agreement or
any other Loan Document to any law, statute, regulation, rule or other
legislative action shall mean such law, statute, regulation, rule or other
legislative action as amended, supplemented, restated or otherwise modified from
time to time and any successor thereto, and shall include any rule or regulation
promulgated thereunder; and (iii) any reference in this Agreement or any Loan
Document to a Person shall include the successor or assignee of such Person.
 
Section 2.  AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
 

2.1  
Commitments; Making of Loans; Optional Notes.

 
A.  Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(i), 2.1A(ii) and 2.1A(iii).
 
(i)  Tranche A Term Loans. Borrower acknowledges that Tranche A Term Loans in an
aggregate principal amount of $40,000,000 were advanced to Borrower on the
Original Closing Date. The aggregate amount of the Tranche A Term Loans
currently outstanding is $27,922,000. Amounts borrowed under subsection 2.1A(i)
of the Existing Credit Agreement and subsequently repaid may not be
reborrowed.  
 
(ii)  Tranche B Term Loans. Borrower acknowledges that Tranche B Term Loans in
an aggregate amount equal to $40,000,000 were advanced to Borrower on the
Original Closing Date (of which $37,732,000 remains outstanding). The aggregate
amount of the Tranche B Term Loan Commitments shall be increased from
$37,732,000 to $142,732,000. Each Lender that has a Tranche B Term Loan
Commitment severally agrees to lend Borrower the amount of such Lender’s
unfunded Tranche B Term Loan Commitment; provided that the Tranche B Term Loan
Commitments of Lenders shall be adjusted to give effect to any assignments of
the Tranche B Term Loan Commitments pursuant to subsection 10.1B. Borrower shall
deliver to Administrative Agent a Notice of Borrowing no later than 12:00 Noon
(New York City time) at least one Business Day prior to the Effective Date,
requesting a borrowing of the Tranche B Term Loans. The Notice of Borrowing
shall specify (i) the proposed Funding Date (which shall be a Business Day),
(ii) the amount of the borrowing, and (iii) that such Loans shall be Base Rate
Loans. Each Lender’s unfunded Tranche B Term Loan Commitment shall expire
immediately and without further action on the Business Day immediately following
the Effective Date if the Tranche B Term Loans have not been made on or before
that date. Borrower may make only two borrowings (on the Original Closing Date
and on the Effective Date) under the Tranche B Term Loan Commitment. Amounts
borrowed under subsection 2.1A(ii) of the Existing Credit Agreement or under
this subsection 2.1A(ii) and subsequently repaid or prepaid may not be
reborrowed. 
 
(iii)  Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrower from
time to time from and after the Effective Date to but excluding the Revolving
Loan Commitment Termination Date an aggregate amount not exceeding its Pro Rata
Share of the aggregate amount of the Revolving Loan Commitments to be used for
the purposes identified in subsection 2.5B. On the Effective Date, any
outstanding Revolving Loans and participations in Letters of Credit will be
reassigned among the Revolving Lenders such that the resulting share of the
total utilization of the Revolving Loan Commitment of each Lender will be in
accordance with such Revolving Lender’s Pro Rata Share as of the Effective Date.
The aggregate original amount of the Revolving Loan Commitments is $40,000,000
($10,000,000 of the Revolving Loan Commitments were committed to on the Original
Closing Date); provided that the amount of the Revolving Loan Commitments shall
be reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4B. Each Lender’s Revolving Loan Commitment shall
expire immediately and without further action on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date; provided that each Lender’s Revolving Loan
Commitment in respect of the new $30,000,000 in Revolving Loan Commitments shall
expire immediately and without further action on the Business Day immediately
following the Effective Date if the Tranche B Term Loans have not been made on
or before that date. Amounts borrowed under this subsection 2.1A(iii) may be
repaid and reborrowed to but excluding the Revolving Loan Commitment Termination
Date.
 
Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.
 
B.  Borrowing Mechanics. Revolving Loans made on any Funding Date shall be in an
aggregate minimum amount of $250,000 and integral multiples of $100,000 in
excess of that amount; provided that Revolving Loans made on any Funding Date as
LIBOR Loans with a particular Interest Period shall be in an aggregate minimum
amount of $500,000 and integral multiples of $500,000 in excess of that amount.
Whenever Borrower desires that Lenders make Revolving Loans or Term Loans the
Borrower shall deliver to Administrative Agent a Notice of Borrowing no later
than 11:00 A.M. (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a LIBOR Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of a Base Rate Loan).
The Notice of Borrowing shall specify (i) the proposed Funding Date (which shall
be a Business Day), (ii) the amount and Type of Loans requested, (iii) in the
case of Revolving Loans not made on the Effective Date, whether such Loans shall
be Base Rate Loans or LIBOR Loans, (iv) in the case of any Loans requested to be
made as LIBOR Loans, the initial Interest Period requested therefor and
(v) information about the account of Borrower to be credited. Loans may be
continued as or converted into Base Rate Loans and LIBOR Loans in the manner
provided in subsection 2.2D. All Loans made on the Effective Date shall be made
as Base Rate Loans. In lieu of delivering the above-described Notice of
Borrowing for any Loans not made on the Effective Date, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to
Administrative Agent on the date such notice was given.
 
Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other Person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders, in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Loans hereunder.
 
Borrower shall notify Administrative Agent prior to the funding of any Loans if
any of the matters to which Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by Borrower of the proceeds of any Loans shall
constitute a re-certification by Borrower, as of the applicable Funding Date, as
to the matters to which Borrower is required to certify in the applicable Notice
of Borrowing.
 
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable once Administrative Agent receives such notice, and Borrower shall
be bound to make a borrowing in accordance therewith.
 
C.  Disbursement of Funds. All Term Loans and Revolving Loans under this
Agreement shall be made by Lenders having a Commitment of that Type
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor shall the Commitment of any Lender to make the
particular Type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender for that Type of Loan of the
proposed borrowing. Each such Lender shall make the amount of its Loan available
to Administrative Agent not later than Noon (New York City time) on the
applicable Funding Date, in same day funds in Dollars, at the Administrative
Agent’s Office. Except as provided in subsection 2.1A(iii) or subsection 3.3B
with respect to Revolving Loans used to reimburse any Issuing Lender for the
amount of a drawing under a Letter of Credit issued by it, upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1 (in the case of
Loans made on the Effective Date) and 4.2 (in the case of all Loans),
Administrative Agent shall promptly upon receipt make the proceeds of such Loans
available to Borrower on the applicable Funding Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be wire transferred to the account of
Borrower as specified in the applicable Notice of Borrowing.
 
Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans for such Type of Loans. Nothing in this subsection
2.1C shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
 
D.  The Register.
 
(i)  Administrative Agent shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice.
 
(ii)  Administrative Agent shall record in the Register the Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment and Revolving Loan Commitment and the
Tranche A Term Loans, Tranche B Term Loans and Revolving Loans from time to time
of each Lender, and each repayment or prepayment in respect of the principal
amount of the Term Loans or Revolving Loans of each Lender. Any such recordation
shall be conclusive and binding on Borrower and each Lender, absent manifest
error; provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any applicable Loans.
 
(iii)  Each Lender may record on its internal records (including the Notes held
by such Lender) the amount of the Tranche A Term Loans, Tranche B Term Loans and
each Revolving Loan made by it and each payment in respect thereof. Any such
recordation shall be conclusive and binding on Borrower, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any applicable Loans; and provided further that in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern (absent manifest error).
 
(iv)  Borrower, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register as provided in subsection 10.1B(ii). Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
 
(v)  Borrower hereby designates CIBC to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this subsection 2.1D, and
Borrower hereby agrees that, to the extent CIBC serves in such capacity, CIBC
and its officers, directors, employees, agents and Affiliates shall constitute
Indemnitees for all purposes under subsection 10.3.
 
E.  Optional Notes.  If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Effective Date or at any time thereafter, Borrower shall execute and deliver on
the Effective Date or within three Business Days after receipt of a written
request therefor to the requesting Lender (or to Administrative Agent for that
Lender if requested by such Lender) (a) a Tranche A Term Loan Note substantially
in the form of Exhibit IV annexed hereto to evidence that Lender’s Tranche A
Term Loan, in the principal amount of that Lender’s Tranche A Term Loan and with
other appropriate insertions, (b) a Tranche B Term Loan Note substantially in
the form of Exhibit V annexed hereto to evidence that Lender’s Tranche B Term
Loan, in the principal amount of that Lender’s Tranche B Term Loan and with
other appropriate insertions, and/or (c) a Revolving Note substantially in the
form of Exhibit VI annexed hereto to evidence that Lender’s Revolving Loans, in
the principal amount of that Lender’s Revolving Loan Commitment and with other
appropriate insertions; provided that any Existing Lender requesting a Note must
deliver any Note or Notes issued in its favor under the Existing Credit
Agreement or deliver a lost note affidavit satisfactory to Administrative Agent
and Borrower stating that such Note or Notes have been lost and providing for
indemnification of Borrower prior to delivery of a new Note hereunder.
 
Administrative Agent may deem and treat the payee of any Note (or Loan) as the
owner thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Any request,
authorization or consent of any Person who, at the time of making such request
or giving such authority or consent, is the holder of any Note (or Loan) shall
be conclusive and binding on any subsequent holder, assignee or transferee of
that Note (or Loan) or of any Note or Notes issued in exchange therefor.
 

2.2  
Interest on the Loans.

 
A.  Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Term Loan and each Revolving Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or Adjusted LIBOR.
The applicable basis for determining the rate of interest with respect to any
Term Loan or any Revolving Loan shall be selected by Borrower initially at the
time a Notice of Borrowing is given with respect to such Loan pursuant to
subsection 2.1B, and the basis for determining the interest rate with respect to
any Term Loan or any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D. If on any day a Term Loan or Revolving Loan is outstanding with
respect to which notice has not been delivered to Administrative Agent in
accordance with the terms of this Agreement specifying the applicable basis for
determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate.
 
Subject to the provisions of subsections 2.2E and 2.7, the Tranche A Term Loans,
the Tranche B Term Loans and the Revolving Loans shall bear interest through
maturity as follows:
 
(i)  if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Base Rate Margin for such Type of Loans; or
 
(ii)  if a LIBOR Loan, then at the sum of Adjusted LIBOR plus the Applicable
LIBOR Margin for such Type of Loans.
 
Upon delivery of the Margin Determination Certificate by Borrower to
Administrative Agent pursuant to subsection 6.1(xviii), the Applicable Base Rate
Margin and Applicable LIBOR Margin shall automatically be adjusted in accordance
with such Margin Determination Certificate, such adjustment to become effective
on the next succeeding Margin Reset Date; provided that (1) at any time a Margin
Determination Certificate is not delivered at the time required pursuant to
subsection 6.1(xviii), from the time such Margin Determination Certificate was
required to be delivered until delivery of such Margin Determination
Certificate, the Applicable Base Rate Margin shall be 3.00% for each Type of
Loan, and the Applicable LIBOR Margin shall be 4.00% for each Type of Loan, and
(2) if a Margin Determination Certificate erroneously indicates an applicable
margin (x) more favorable to Borrower than should be afforded by the actual
calculation of the Consolidated Total Leverage Ratio, Borrower shall promptly
pay additional interest and letter of credit fees to correct for such error and
(y) less favorable to Borrower than should be afforded by the actual calculation
of the Consolidated Total Leverage Ratio, so long as no Event of Default or
Potential Event of Default has occurred and is continuing, Lenders shall
promptly reimburse Borrower an amount equal to such excess interest and letter
of credit fees to correct for such error.
 
B.  Interest Periods. In connection with each LIBOR Loan, Borrower may, pursuant
to the applicable Notice of Borrowing or Notice of Conversion/Continuation, as
the case may be, select an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be, at Borrower’s option,
either a one, two, three or six month period (or with respect to clause (vi)
below only, such shorter period acceptable to Administrative Agent); provided
that:
 
(i)  the initial Interest Period for any LIBOR Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
LIBOR Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Loan;
 
(ii)  in the case of immediately successive Interest Periods applicable to a
LIBOR Loan continued as such pursuant to a Notice of Conversion/Continuation,
each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires;
 
(iii)  if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
 
(iv)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B, end on the last Business Day of a calendar month;
 
(v)  no Interest Period with respect to any portion of the Tranche A Term Loans
shall extend beyond the Tranche A Term Loan Maturity Date, no Interest Period
with respect to any portion of the Tranche B Term Loans shall extend beyond the
Tranche B Term Loan Maturity Date, and no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;
 
(vi)  no Interest Period with respect to any portion of any Type of Term Loans
shall extend beyond a date on which Borrower is required to make a scheduled
payment of principal of such Type of Term Loans unless the sum of (a) the
aggregate principal amount of such Type of Term Loans that are Base Rate Loans
plus (b) the aggregate principal amount of such Type of Term Loans that are
LIBOR Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount required to be paid on such Type of Term Loans on
such date;
 
(vii)  there shall be no more than twelve (12) Interest Periods outstanding at
any time;
 
(viii)  if Borrower fails to specify an Interest Period for any LIBOR Loan in
the applicable Notice of Borrowing or Notice of Conversion/Continuation,
Borrower shall be deemed to have selected an Interest Period of one month; and
 
(ix)  no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the date on which a permanent reduction of the Revolving
Loan Commitments is scheduled to occur unless the sum of (a) the aggregate
principal amount of Revolving Loans that are Base Rate Loans plus (b) the
aggregate principal amount of Revolving Loans that are LIBOR Loans with Interest
Periods expiring on or before such date plus (c) the excess of the Revolving
Loan Commitments then in effect over the aggregate Total Utilization of
Revolving Loan Commitments then outstanding equals or exceeds the permanent
reduction of the Revolving Loan Commitments that is scheduled to occur on such
date.
 
C.  Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity) provided
that if any Revolving Loans that are Base Rate Loans are prepaid pursuant to
subsection 2.4B(i), interest accrued on such Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).
 
D.  Conversion or Continuation.
 
(i)  Subject to the provisions of subsection 2.6, Borrower shall have the option
(a) to convert at any time all or any part of its outstanding Term Loans or
Revolving Loans from Loans bearing interest at a rate determined by reference to
one basis to Loans bearing interest at a rate determined by reference to an
alternative basis, in each case in the minimum amount of $1,000,000 and integral
multiples of $1,000,000 and (b) upon the expiration of any Interest Period
applicable to a LIBOR Loan, to continue all or any portion of such Loan in the
minimum amount of $2,500,000 and integral multiples of $1,000,000 in excess of
that amount as a LIBOR Loan; provided, however, that a LIBOR Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.
 
(ii)  Borrower shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 10:00 AM (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan). With respect to any LIBOR Loan, if Borrower
fails to deliver a Notice of Conversion/Continuation as described above or if
any proposed conversion/continuation under this subsection 2.2D is not permitted
hereunder, Borrower shall be deemed to have elected to convert such LIBOR Loan
to a Base Rate Loan on the last day of the then-expiring Interest Period.
 
(iii)  A Notice of Conversion/Continuation shall specify (a) the proposed
conversion/continuation date (which shall be a Business Day), (b) the amount and
Type of the Loan to be converted/continued, (c) the nature of the proposed
conversion/continuation, (d) in the case of a conversion to, or a continuation
of, a LIBOR Loan, the requested Interest Period, and (e) in the case of a
conversion to, or a continuation of, a LIBOR Loan, that no Potential Event of
Default or Event of Default has occurred and is continuing. In lieu of
delivering the above-described Notice of Conversion/Continuation, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D, provided that Administrative
Agent shall receive a Notice of Conversion/Continuation to confirm such
telephonic notice no later than 2:00 P.M. (New York City time) on the day on
which such telephonic notice is given. Upon receipt of written or telephonic
notice of any proposed conversion/continuation under this subsection 2.2D,
Administrative Agent shall promptly transmit such notice by telefacsimile or
electronic mail (or by telephone promptly confirmed by telefacsimile or
electronic mail) to each Lender.
 
(iv)  Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other Person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
 
(v)  Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a notice
of a proposed conversion to, or continuation of, a LIBOR Loan (whether by
delivery of a Notice of Conversion/Continuation or telephonic notice) shall be
irrevocable once Administrative Agent receives such notice, and Borrower shall
be bound to effect a conversion or continuation in accordance therewith.
 
E.  Post-Maturity Interest. Any principal payments on the Loans (whether Base
Rate Loans or LIBOR Loans) not paid when due and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2.00% per annum in excess of the highest interest rate otherwise payable
under this Agreement for Base Rate Loans; provided that, in the case of LIBOR
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable upon demand at a rate that is 2.00% per annum in excess
of the highest interest rate otherwise payable under this Agreement for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this subsection 2.2E is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.
 
F.  Computation of Interest. Interest on the Loans and other Obligations shall
be computed (i) in the case of Base Rate Loans, on the basis of a 365-day year
or 366-day year, as the case may be, and (ii) in the case of LIBOR Loans and
other Obligations (other than Base Rate Loans), on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Loan, the date of conversion of
such LIBOR Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Loan, the date of conversion of such Base Rate Loan to such
LIBOR Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.
 
G.  Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Borrower with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.
 

2.3  
Fees.

 
A.  Revolving Loan Commitment Fees. Borrower agrees to pay to Administrative
Agent, for distribution to each Lender in proportion to that Lender’s Pro Rata
Share of the Revolving Loan Commitments, commitment fees for the period from and
including the Effective Date to and excluding the Revolving Loan Commitment
Termination Date equal to the average of the daily excess of the Revolving Loan
Commitments over the Total Utilization of Revolving Loan Commitments multiplied
by the Commitment Fee Percentage, such commitment fees to be calculated on the
basis of a 360-day year and the actual number of days elapsed and to be payable
quarterly in arrears on the last Business Day of each March, June, September and
December of each year commencing on the first such date to occur after the
Effective Date, and on the Revolving Loan Commitment Termination Date.
 
B.  Other Fees. Borrower agrees to pay to Lead Arranger and Administrative Agent
such fees in the amounts and at the times separately agreed upon between
Borrower, Lead Arranger and Administrative Agent.
 

2.4  
Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty.

 
A.  Scheduled Payments of Term Loans.
 
(i)  Scheduled Payments of Tranche A Term Loans. Borrower shall make principal
payments on the Tranche A Term Loans in installments on the last Business Day of
each of the months and in the amounts set forth below:
 
 
Date
 
 
Scheduled Repayment
 
 
June, 2003
 
 
$2,500,000
 
 
September, 2003
 
 
$2,500,000
 
 
December, 2003
 
 
$2,500,000
 
 
March, 2004
 
 
$2,500,000
 
 
June, 2004
 
 
$2,500,000
 
 
September, 2004
 
 
$2,500,000
 
 
December, 2004
 
 
$2,500,000
 
 
March, 2005
 
 
$3,000,000
 
 
June, 2005
 
 
$3,000,000
 
 
September, 2005
 
 
$3,000,000
 
 
Tranche A Term Loan Maturity Date
 
 
$1,446,000
 



 
; provided that the scheduled installments of principal of the Tranche A Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche A Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche A Term Loans and all
other amounts owed hereunder with respect to the Tranche A Term Loans shall be
paid in full no later than Tranche A Term Loan Maturity Date, and the final
installment payable by Borrower in respect of the Tranche A Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Borrower under this Agreement
with respect to the Tranche A Term Loans.
 
(ii)  Scheduled Payments of Tranche B Term Loans. Borrower shall make principal
payments on the Tranche B Term Loans in installments on the last Business Day of
each of the months and in the amounts set forth below:
 
 
Date
 
 
Scheduled Repayment
 
 
June, 2003
 
 
$362,500
 
 
September, 2003
 
 
$362,500
 
 
December, 2003
 
 
$362,500
 
 
March, 2004
 
 
$362,500
 
 
June, 2004
 
 
$362,500
 
 
September, 2004
 
 
$362,500
 
 
December, 2004
 
 
$362,500
 
 
March, 2005
 
 
$362,500
 
 
June, 2005
 
 
$362,500
 
 
September, 2005
 
 
$362,500
 
 
December, 2005
 
 
$362,500
 
 
March, 2006
 
 
$9,862,500
 
 
June, 2006
 
 
$9,862,500
 
 
September, 2006
 
 
$9,862,500
 
 
Tranche B Term Loan Maturity Date
 
 
$109,187,000
 



 
; provided that the scheduled installments of principal of the Tranche B Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche B Term Loans and all
other amounts owed hereunder with respect to the Tranche B Term Loans shall be
paid in full no later than Tranche B Term Loan Maturity Date, and the final
installment payable by Borrower in respect of the Tranche B Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Borrower under this Agreement
with respect to the Tranche B Term Loans.
 
B.  Prepayments and Unscheduled Reductions in Revolving Loan Commitments.
 
(i)  Voluntary Prepayments and Repayments. Borrower may, upon not less than one
Business Day’s irrevocable prior written or telephonic notice, in the case of
Base Rate Loans, and three Business Days’ irrevocable prior written or
telephonic notice, in the case of LIBOR Loans, in each case given to
Administrative Agent by 12:00 Noon (New York City time) on the date required
and, if given by telephone, promptly confirmed in writing to Administrative
Agent (which written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or electronic mail to each Lender for the Loans to be
prepaid), prepay any Tranche A Term Loans, Tranche B Term Loans and repay
Revolving Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount; provided, however, that a LIBOR Loan may only be prepaid or repaid on
the expiration of the Interest Period applicable thereto. Notice of prepayment
or repayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment or
repayment date specified therein. Any such voluntary prepayment shall be applied
as specified in subsection 2.4B(iv).
 
(ii)  Voluntary Reductions of Revolving Loan Commitments. Borrower may, upon not
less than three Business Days’ irrevocable prior written or telephonic notice to
Administrative Agent (and if given by telephone, promptly confirmed in writing
to Administrative Agent) (which written or telephonic notice Administrative
Agent will promptly transmit to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided that
any such partial reduction of the Revolving Loan Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount. Borrower’s notice to Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitments shall be effective on the date specified in
Borrower’s notice and shall reduce the Revolving Loan Commitment of each
Revolving Lender proportionately to its Pro Rata Share.
 
(iii)  Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments. The Loans shall be prepaid and/or the Revolving Loan Commitments
shall be permanently reduced in the amounts and under the circumstances set
forth below, all such prepayments and/or reductions to be applied as set forth
below or as more specifically provided in subsection 2.4B(iv):
 
(a)  Prepayments and Reductions From Net Asset Sale Proceeds. No later than the
first Business Day following the date of receipt by Borrower or any of its
Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale,
(1) Borrower shall prepay the Loans and/or (2) the Revolving Loan Commitments
shall be permanently reduced in an aggregate amount equal to 100% of the amount
of such Net Asset Sale Proceeds; provided, however, that such Net Asset Sale
Proceeds received by Borrower or any of its Subsidiaries from any Asset Sales
permitted under subsection 7.7 shall be excluded from the requirements of this
subsection 2.4B(iii)(a) to the extent such proceeds are reinvested or Borrower
has committed to the Administrative Agent and the Lenders in writing to reinvest
such proceeds in a Related Business within 180 days after receipt of such
proceeds; provided further that, if any such Net Asset Sale Proceeds are not so
reinvested or Borrower has not committed in writing to reinvest such proceeds
within such 180 day period, then such proceeds shall be applied as required by
this subsection 2.4B(iii)(a).
 
(b)  Prepayments and Reductions from Net Insurance/Condemnation Proceeds. No
later than the first Business Day following the date of receipt by
Administrative Agent or by Borrower or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds that are required to be applied to prepay the
Loans and/or reduce the Revolving Loan Commitments pursuant to the provisions of
the Existing Isle-Black Hawk Mortgage, First Amendment to Mortgage, any
Acquisition Property Mortgage or any Additional Mortgage, as the case may be,
Borrower shall prepay the Loans and/or the Revolving Loan Commitments shall be
permanently reduced in an aggregate amount equal to the amount of such Net
Insurance/Condemnation Proceeds; provided, however, that such Net
Insurance/Condemnation Proceeds shall be excluded from the requirements of this
subsection 2.4B(iii)(b) to the extent (i) Borrower or such Subsidiary determines
to utilize such Net Insurance/Condemnation Proceeds to replace, rebuild or
repair the asset damaged, destroyed or taken, (ii) Borrower or such Subsidiary
so utilizes or has committed to the Administrative Agent and the Lenders in
writing to so utilize such Net Insurance/Condemnation Proceeds within 180 days
after the receipt of such proceeds, and (iii) such Net Insurance/Condemnation
Proceeds do not exceed $20,000,000 in the aggregate and Borrower has the
financial capacity to complete such replacement, rebuilding or repair; provided
further that, if any such Net Insurance/Condemnation Proceeds are not so
utilized or committed in writing to be utilized within such 180 day period, then
such proceeds shall be applied as required by this subsection 2.4B(iii)(b).
 
(c)  Prepayments and Reductions Due to Issuance of Indebtedness. On the date of
receipt by Borrower or any of its Subsidiaries of the Net Debt Proceeds from the
issuance of any Indebtedness of Borrower or any of its Subsidiaries, other than
pursuant to subsection 7.1(i), (ii), (iii), (iv) or (vi), Borrower shall prepay
the Loans and/or the Revolving Loan Commitments shall be permanently reduced in
an aggregate amount equal to 100% of such Net Debt Proceeds.
 
(d)  Prepayments and Reductions from Consolidated Excess Cash Flow. If there
shall be Consolidated Excess Cash Flow for any Fiscal Quarter commencing after
completion of the Expansion Project, Borrower shall, no later than 45 days (but
with respect to any fourth Fiscal Quarter, no later than 90 days) after the end
of such Fiscal Quarter, prepay the Loans in an aggregate amount equal to the
Applicable Percentage of such Consolidated Excess Cash Flow in effect as of the
end of such Fiscal Quarter.
 
(e)  Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitments pursuant to subsections
2.4B(iii)(a)-(d), Borrower shall deliver to Administrative Agent an Officer’s
Certificate demonstrating the calculation of the amount (the “Net Proceeds
Amount”) of the applicable Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds, Net Debt Proceeds, or Consolidated Excess Cash Flow, as the case may
be, that gave rise to such prepayment and/or reduction. If Borrower subsequently
determines that the actual Net Proceeds Amount was greater than the amount set
forth in such Officer’s Certificate (including if any actual taxes to be paid as
a result of an Asset Sale is less than the estimated taxes to be paid as a
result of such Asset Sale), Borrower shall promptly make an additional
prepayment of the Loans (and/or, if applicable, the Revolving Loan Commitments
shall be permanently reduced) in an amount equal to the amount of such excess,
and Borrower shall concurrently therewith deliver to Administrative Agent an
Officer’s Certificate demonstrating the derivation of the additional Net
Proceeds Amount resulting in such excess. If it is subsequently determined that
the Borrower has overpaid any prepayment amounts pursuant to subsection
2.4B(iii)(d), Borrower will receive a credit in the amount of such overpayment
to be used to set-off against any future prepayments Borrower makes pursuant to
subsection 2.4(iii)(d).
 
(f)  Repayments Due to Reductions or Restrictions of Revolving Loan Commitments.
Borrower shall from time to time repay the Revolving Loans and, to the extent
that the Revolving Loans have been paid in full, cash collateralize all
outstanding Letters of Credit, to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitments then in effect.
 
(iv)  Application of Prepayments.
 
(a)  Application of Voluntary Prepayments by Type of Loans and Order of
Maturity. Subject to the provisions of subsection 2.4D, any voluntary
prepayments pursuant to subsection 2.4B(i) shall be applied to repay the Term
Loans; after the Term Loans are repaid in full the Revolving Loan Commitments
shall terminate and all outstanding Revolving Loans shall be paid in full and
all Letters of Credit shall be terminated or cash collateralized in a manner
satisfactory to Issuing Lender. Any voluntary prepayments of the Term Loans
pursuant to subsection 2.4B(i) shall be applied to prepay the outstanding
Tranche A Term Loans and Tranche B Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof). Any voluntary
prepayments of Tranche A Term Loans and/or Tranche B Term Loans shall be applied
to reduce the scheduled installments of principal of the Tranche A Term Loans
and Tranche B Term Loans set forth in subsections 2.4A(i)-(ii), respectively, in
inverse order of maturity; provided, however, that Borrower, at its option, may
apply such voluntary prepayments first to reduce the immediately succeeding two
scheduled installments of principal of Tranche A Term Loans and Tranche B Term
Loans set forth in subsections 2.4A(i)- (ii), respectively, and second, to the
extent of any remaining portion of such voluntary prepayments, to reduce the
scheduled installments of principal of Tranche A Term Loans and Tranche B Term
Loans set forth in subsections 2.4A(i)- (ii), respectively, in inverse order of
maturity.
 
(b)  Application of Mandatory Prepayments by Type of Loans.
 
(1)  Subject to the provisions of subsection 2.4D, any amount required to be
applied as a mandatory prepayment of the Loans and/or a reduction of the
Revolving Loan Commitments pursuant to subsections 2.4B(iii)(a)-(c) shall be
applied first to prepay the Term Loans to the full extent thereof and second, to
the extent of any remaining portion of such amount, to prepay the Revolving
Loans in full; after the Term Loans are repaid in full, the Revolving Loan
Commitments shall terminate and all outstanding Revolving Loans shall be paid in
full and all Letters of Credit shall be terminated or cash collateralized in a
manner satisfactory to Issuing Lender. If an Event of Default has occurred and
is continuing, any amount required to be applied as a mandatory prepayment shall
be applied as set forth in subsection 2.4D. 
 
(2)  Subject to the provisions of subsection 2.4D, any amount required to be
applied as a mandatory prepayment of the Loans and/or a reduction of the
Revolving Loan Commitments pursuant to subsection 2.4B(iii)(d) shall be applied
first to prepay the Revolving Loans to the full extent thereof then to cash
collateralize all letters of credit, and the Revolving Loan Commitments shall be
reduced by such amount and second, after the Revolving Loan Commitments have
been reduced to $0, to prepay the Term Loans in full. If an Event of Default has
occurred and is continuing, any amount required to be applied as a mandatory
prepayment shall be applied as set forth in subsection 2.4D.
 
(c)  Application of Mandatory Prepayments of Term Loans to Tranche A Term Loans
and Tranche B Term Loans and the Scheduled Installments of Principal Thereof.
Any mandatory prepayments of the Term Loans pursuant to subsection 2.4B(iii),
subject to the provisions of subsection 2.4D, shall be applied to prepay the
Tranche A Term Loans and the Tranche B Term Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and shall
be applied to reduce the scheduled installments of principal of the Tranche A
Term Loans or the Tranche B Term Loans, as the case may be, set forth in
subsection 2.4A(i)- (ii), respectively, in inverse chronological order of
maturity.
 
(d)  Application of Prepayments to Base Rate Loans and LIBOR Loans. Considering
Tranche A Term Loans, Tranche B Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to LIBOR Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to subsection 2.6D. If on any day on which Loans would
otherwise be required to be prepaid pursuant to subsection 2.4B(iii), but for
the operation of this subsection 2.4B(iv)(d) (each a “Prepayment Date”), the
amount of such required prepayment exceeds the then outstanding aggregate
principal amount of the Loans which consist of Base Rate Loans, and no Event of
Default or Potential Event of Default has occurred and is continuing or would
occur as a result thereof, then on such Prepayment Date, Borrower may, at its
option, deposit Cash into an investment account with Administrative Agent (the
“Investment Account”) in an amount equal to such excess; provided that (x)
Borrower shall grant to Administrative Agent, on behalf of Lenders, a First
Priority security interest in such Investment Account and shall execute and
deliver such agreements and instruments as Administrative Agent may reasonably
request in order to perfect such security interest, and (y) Administrative Agent
shall invest such Cash in Cash Equivalents only. If Borrower makes such deposit
(a) only the outstanding Base Rate Loans shall be required to be prepaid on such
Prepayment Date and the LIBOR Loans shall be deemed to be outstanding and accrue
interest until prepaid, and (b) on the last day of each Interest Period in
effect after such Prepayment Date, Administrative Agent is irrevocably
authorized and directed to apply funds held in the Investment Account (and
liquidate investments held in the Investment Account as necessary) to prepay the
LIBOR Loans for which the Interest Period is then ending until the aggregate of
such prepayments equals the prepayment which would have been required on such
Prepayment Date but for the operation of this subsection 2.4(iv)(d). So long as
no Event of Default or Potential Event of Default has occurred and is continuing
or would occur as a result thereof, at such time as the aggregate prepayments
made pursuant to the immediately preceding sentence equals the prepayment which
would have been required on such Prepayment Date but for the operation of this
subsection 2.4B(iv)(d) (and excluding any amounts which would otherwise have
been required to be paid under subsection 2.6D), any amounts remaining in the
Investment Account after such prepayments, which amounts are attributable to the
deposit made on the applicable Prepayment Date or to net income earned on such
deposit, shall be remitted to an account designated by Borrower.
 
C.  General Provisions Regarding Payments.
 
(i)  Manner and Time of Payment. All payments by Borrower of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to Administrative Agent not later than 12:00 Noon (New York City
time) on the date due at Administrative Agent’s Office for the account of
Lenders; funds received by Administrative Agent after that time on such due date
shall be deemed to have been paid by Borrower on the next succeeding Business
Day. Notwithstanding the foregoing, payments of amounts deposited in the
Investment Account pursuant to the proviso to subsection 2.4B(iv)(d) shall be
deemed to have been paid by Borrower on the applicable date or dates such
amounts are applied to prepay LIBOR Loans. Borrower hereby authorizes
Administrative Agent to charge its accounts with Administrative Agent in order
to cause timely payment to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).
 
(ii)  Application of Payments. Prior to any payments being applied to principal
or interest under this Agreement or under the Notes, such payments shall first
be applied to any Obligations (other than principal or interest due under the
Loan Documents) then due and payable, as determined in the reasonable opinion of
Administrative Agent.
 
(iii)  Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest before application to principal.
 
(iv)  Apportionment of Payments. Aggregate principal and interest payments in
respect of Term Loans and Revolving Loans shall be apportioned among all
outstanding Loans to which such payments relate, in each case proportionately to
Lenders’ respective Pro Rata Shares. Administrative Agent shall promptly
distribute to each Lender, at its primary address set forth in the Register or
at such other address as such Lender may request, its Pro Rata Share of all such
payments received by Administrative Agent and the commitment fees of such
Lender, if any, when received by Administrative Agent pursuant to
subsection 2.3. Notwithstanding the foregoing provisions of this subsection
2.4C(iv), if, pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.
 
(v)  Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
 
(vi)  Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will use reasonable efforts to make a notation thereon of all Loans
evidenced by that Note and all principal payments previously made thereon and of
the date to which interest thereon has been paid; provided that the failure to
make (or any error in the making of) a notation of any Loan made under such Note
shall not limit or otherwise affect the obligations of Borrower hereunder or
under such Note with respect to any Loan or any payments of principal or
interest on such Note or result in any liability for such Lender; and provided,
however, further, that in the event of any inconsistency the Register shall
govern (absent manifest error).
 
D.  Application of Proceeds of Collateral and Payments after Event of Default.
 
Upon the occurrence and during the continuation of an Event of Default, (a) all
payments received on account of the Obligations, whether from Borrower, from any
Subsidiary Guarantor or otherwise, shall be applied by Administrative Agent
against the Obligations and (b) all proceeds received by Administrative Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral under any Collateral Document may, in the discretion of
Administrative Agent, be held by Administrative Agent as Collateral for, and/or
(then or at any time thereafter) applied in full or in part by Administrative
Agent against, the applicable Secured Obligations (as defined in such Collateral
Document), in each case in the following order of priority:
 
(i)  To the payment of all costs and expenses of such sale, collection or other
realization, including the reasonable fees and expenses of Administrative Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by Administrative Agent in connection therewith, and all
amounts for which Administrative Agent is entitled to compensation (including
the fees described in subsection 2.3), reimbursement and indemnification under
any Loan Document and all advances made by Administrative Agent thereunder for
the account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the other Loan Documents;
 
(ii)  thereafter to the payment of all other Secured Obligations (as defined in
such Collateral Document) or Guarantied Obligations (as defined in the
Subsidiary Guaranty) for the ratable benefit of the holders thereof (subject to
the provisions of subsection 2.4C(ii)); and
 
(iii)  thereafter to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
 

2.5  
Use of Proceeds.

 
A.  Term Loans. The proceeds of the Term Loans shall be applied by Borrower to
consummate the Acquisition, to pay associated Transaction Costs and for working
capital.
 
B.  Revolving Loans. The proceeds of any Revolving Loans shall be applied by
Borrower for working capital and other general corporate purposes, including
capital expenditures, refinancings, acquisitions and investments made in
accordance with the terms hereof.
 
C.  Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.
 

2.6  
Special Provisions Governing LIBOR Loans.

 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:
 
A.  Determination of Applicable Interest Rate. As soon as practicable after
12:00 Noon (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.
 
B.  Inability to Determine Applicable Interest Rate. If Administrative Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Loans, that by reason of circumstances affecting the
interbank Eurodollar market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of Adjusted LIBOR, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist and (ii) any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be for a Base Rate Loan.
 
C.  Illegality or Impracticability of LIBOR Loans. If on any date any Lender
shall have determined (which determination shall be final, conclusive and
binding upon all parties hereto but shall be made only after consultation with
Borrower and Administrative Agent) that the making, maintaining or continuation
of its LIBOR Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful) or (ii) has become
impracticable, or would cause such Lender material hardship, as a result of
contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation, the
Affected Lender shall make such Loan as (or convert such Loan to, as the case
may be) a Base Rate Loan, (c) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (d) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Loan then being requested
by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.7C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Loans in accordance with the terms of this Agreement.
 
D.  Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by that Lender to
lenders of funds borrowed by it to make or carry its LIBOR Loans and any loss,
expense or liability sustained by that Lender in connection with the liquidation
or re-employment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any LIBOR Loan does
not occur on a date specified therefor in a Notice of Borrowing or a telephonic
request for borrowing, or a conversion to or continuation of any LIBOR Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request for conversion or continuation, (ii) if any prepayment
(including any prepayment or conversion occasioned by the circumstances
described in subsection 2.6C) or other principal payment or any conversion of
any of its LIBOR Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan, (iii) if any prepayment of any of its LIBOR
Loans is not made on any date specified in a notice of prepayment given by
Borrower, (iv) as a consequence of any other default by Borrower in the
repayment of its LIBOR Loans when required by the terms of this Agreement, or
(v) as a consequence of becoming a Replaced Lender pursuant to subsection 2.9B.
 
E.  Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of that Lender.
 
F.  Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
payable to a Lender under this subsection 2.6 and under subsection 2.7A shall be
made as though that Lender had actually funded each of its relevant LIBOR Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR in an amount
equal to the amount of such LIBOR Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of that Lender to a domestic office of that Lender in
the United States of America whether or not its LIBOR Loans had been funded in
such manner; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this subsection 2.6
and under subsection 2.7A.
 
G.  LIBOR Loans After Default. After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default,
(i) Borrower may not elect to have a Loan be made or maintained as, or converted
to, a LIBOR Loan after the expiration of any Interest Period then in effect for
that Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
a requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower.
 

2.7  
Increased Costs; Taxes; Capital Adequacy.

 
A.  Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), if any Lender (including any Issuing Lender) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Government Authority, in each case that becomes effective after the date hereof,
or compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other Government Authority or
quasi-Government Authority (whether or not having the force of law):
 
(i)  subjects such Lender (or its applicable lending office) to any additional
Tax with respect to this Agreement or any of its obligations hereunder
(including with respect to issuing or maintaining any Letters of Credit or
purchasing or maintaining any participations therein or maintaining any
Commitment hereunder) or any payments to such Lender (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder;
 
(ii)  imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender (other than any such reserve or other requirements with respect to
LIBOR Loans that are reflected in the definition of Adjusted LIBOR); or
 
(iii)  imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the interbank Eurodollar market;
 
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this subsection 2.7A, which statement shall be conclusive and binding upon
all parties hereto absent manifest error; provided, however, that Borrower shall
be liable for such additional amounts only if such Lender shall have delivered
such written statement to Borrower within 90 days after such Lender shall have
made such determination of any such increased costs; and provided further that
if such Lender delivers such written statement after such 90 day period, then
Borrower shall be liable only for such additional amounts arising after delivery
to Borrower of such written statement.
 
B.  Withholding of Taxes.
 
(i)  Payments to Be Free and Clear. All sums payable by Borrower under this
Agreement and the other Loan Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment.
 
(ii)  Grossing-up of Payments. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Borrower to Administrative Agent or any Lender under any of
the Loan Documents:
 
(a)  Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
 
(b)  Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;
 
(c)  the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and
 
(d)  within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Administrative Agent and the affected Lenders evidence
satisfactory to Administrative Agent and the affected Lenders of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority;
 
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above (i) to the extent such additional amount relates
to a portion of any sums paid or payable to such Lender under any of the Loan
Documents with respect to which such Lender does not act for its own account or
(ii) except to the extent that any change after the date on which such Lender
became a Lender in any such requirement for a deduction, withholding or payment
as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect on the date on which such
Lender became a Lender, in respect of payments to such Lender.
 
(iii)  Evidence of Exemption from U.S. Withholding Tax.
 
(a)  Each Lender that is organized under the laws of any jurisdiction other than
the United States or any state or other political subdivision thereof (for
purposes of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to
Administrative Agent and to Borrower, on or prior to the Effective Date (in the
case of each Lender listed on the signature pages hereof) or on or prior to the
date of the Assignment Agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms) properly completed and duly
executed by such Non-US Lender, or, in the case of a Non-US Lender claiming
exemption from United States federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code with respect to payments of “portfolio
interest”, a Form W-8BEN, and, in the case of a Non-US Lender that has certified
in writing to Administrative Agent that it is not a “bank” (as defined in
Section 881(c)(3)(A) of the Internal Revenue Code), a certificate (the
“Certificate re: Non-Bank Status”) of such Non-US Lender certifying that such
Non-US Lender is not (i) a “bank” for purposes of Section 881(c) of the Internal
Revenue Code, (ii) a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code) of Borrower, or (iii) a controlled
foreign corporation related to Borrower (within the meaning of Section 864(d)(4)
of the Internal Revenue Code) in each case together with any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder to establish that such Non-US Lender is not
subject to United States withholding tax with respect to any payments to such
Non-US Lender of interest payable under any of the Loan Documents.
 
(b)  Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent and to
Borrower, on or prior to the Effective Date (in the case of each Non-US Lender
listed on the signature pages hereof), on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Non-US Lender), or on such later date when such Non-US Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), (1)
two original copies of the forms or statements required to be provided by such
Non-US Lender under subsection 2.8B(iii)(a), properly completed and duly
executed by such Non-US Lender, to establish the portion of any such sums paid
or payable with respect to which such Non-US Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Non-US Lender, together with any
information, if any, such Non-US Lender chooses to transmit with such form, and
any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder, to establish that such Non-US
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Non-US Lender.
 
(c)  Each Non-US Lender hereby agrees, from time to time after the initial
delivery by such Non-US Lender of such forms, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect or if, by virtue of a change in
law or regulations, such forms are no longer valid evidence of a Person’s
exemption from withholding tax which is reasonably satisfactory to Borrower,
that such Non-US Lender shall promptly (1) deliver to Administrative Agent and
to Borrower two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Non-US Lender,
together with any other certificate or statement of exemption required in order
to confirm or establish that such Non-US Lender is not subject to United States
withholding tax with respect to payments to such Non-US Lender under the Loan
Documents and, as the case may be, that such Non-US Lender does not act for its
own account with respect to any portion of any such payments, or (2) notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.
 
(d)  Borrower shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii) (1) with respect to any Tax
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender chooses to transmit with an
Internal Revenue Service Form W-8IMY pursuant to subsection 2.7B(iii)(b)(2) or
(2) if such Non-US Lender shall have failed to satisfy the requirements of
clause (a), (b) or (c)(1) of this subsection 2.7B(iii); provided that if such
Non-US Lender shall have satisfied the requirements of subsection 2.7B(iii)(a)
on the date such Non-US Lender became a Lender, nothing in this subsection
2.7B(iii)(d) shall relieve Borrower of its obligation to pay any amounts
pursuant to subsection 2.7B(ii)(c) if, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Non-US Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Non-US Lender is not
subject to withholding as described in subsection 2.7B(iii)(a).
 
C.  Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
Government Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such Government
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis of the calculation of
such additional amounts, which statement shall be conclusive and binding upon
all parties hereto absent manifest error.
 

2.8  
Obligation of Lenders and Issuing Lenders to Mitigate.

 
Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.7 or subsection
3.6, it will, to the extent not inconsistent with the internal policies of such
Lender or Issuing Lender and/or any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund or maintain the Commitments of
such Lender or the affected Loans or Letters of Credit of such Lender or Issuing
Lender through another lending or letter of credit office of such Lender or
Issuing Lender, or (ii) take such other measures as such Lender or Issuing
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or Issuing Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, as the case may be, would not
otherwise be disadvantageous to such Lender or Issuing Lender or materially
adversely affect such Commitments or Loans or Letters of Credit or the interests
of such Lender or Issuing Lender; provided that such Lender or Issuing Lender
will not be obligated to utilize such other lending or letter of credit office
pursuant to this subsection 2.8 unless Borrower agrees to pay all incremental
expenses incurred by such Lender or Issuing Lender as a result of utilizing such
other lending or letter of credit office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this subsection 2.8 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender or Issuing Lender to Borrower
(with a copy to Administrative Agent) shall be conclusive absent manifest error.
 

2.9  
Replacement of Lenders.

 
If Borrower receives a notice pursuant to subsection 2.6C, 2.7A, 2.7C or 3.6 or
a notice from any applicable Gaming Authority that a Lender is no longer
qualified or suitable to make Loans to Borrower under the applicable Gaming Laws
(and such Lender is notified by Borrower and Administrative Agent in writing of
such disqualification), including because such Lender has been denied a license,
qualification or finding of suitability or has failed to deliver information
required under applicable Gaming Laws, Borrower shall have the right, if no
Potential Event of Default or Event of Default then exists, to replace such
Lender (a “Replaced Lender”) with one or more Eligible Assignees (collectively,
the “Replacement Lender”) acceptable to Administrative Agent; provided that
(i) at the time of any replacement pursuant to this subsection 2.9, the
Replacement Lender shall enter into one or more Assignment Agreements pursuant
to subsection 10.1B (and with all fees payable pursuant to such subsection 10.1B
to be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the outstanding Loans and Commitments of, and in each case
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) an amount equal to the principal of all outstanding
Loans of the Replaced Lender and (B) an amount equal to all unpaid drawings with
respect to Letters of Credit that have been funded by (and not reimbursed to)
such Replaced Lender, and (y) the appropriate Issuing Lender an amount equal to
such Replaced Lender’s Pro Rata Share of any unpaid drawings with respect to
Letters of Credit (which at such time remains an unpaid drawing) issued by it to
the extent such amount was not theretofore funded by such Replaced Lender, and
(ii) all obligations (including, without limitation, all such amounts, if any,
owing under subsection 2.6D) of Borrower owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid), shall be
paid in full to such Replaced Lender concurrently with such replacement. All
accrued but unpaid interest, commitment fees and letter of credit fees and other
amounts payable to the Replaced Lender shall be paid in accordance with the
terms set forth in the respective Assignment Agreement. Upon the execution and
delivery of the respective Assignment Agreements, the payment of amounts
referred to in clauses (i) and (ii) above and delivery to the Replacement Lender
of the appropriate Note or Notes executed by Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder except with respect to indemnification and
confidentiality provisions under this Agreement which by the terms of this
Agreement survive the termination of this Agreement, which indemnification and
confidentiality provisions shall survive as to such Replaced Lender.
Notwithstanding anything to the contrary contained above, no Issuing Lender may
be replaced hereunder at any time while it has Letters of Credit outstanding
hereunder unless arrangements satisfactory to such Issuing Lender (including the
furnishing of a Letter of Credit in form and substance, and issued by an issuer,
satisfactory to such Issuing Lender or the furnishing of cash collateral in
amounts and pursuant to arrangements satisfactory to such Issuing Lender or the
cancellation and return of such outstanding Letter of Credit) have been made
with respect to such outstanding Letters of Credit.
 
Section 3.  LETTERS OF CREDIT
 

3.1  
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

 
A.  Letters of Credit. In addition to Borrower requesting that Revolving Lenders
make Revolving Loans pursuant to subsection 2.1A(iii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date, that one or more Revolving Lenders issue Letters of
Credit for the account of Borrower for the purposes specified in the definition
of Letters of Credit. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Borrower herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(iii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that any Revolving Lender issue (and no Revolving Lender shall
issue):
 
(i)  any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;
 
(ii)  any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $10,000,000;
 
(iii)  any Letter of Credit having an expiration date later than the earlier of
(a) ten days prior to the Revolving Loan Commitment Termination Date and (b) the
date which is one year from the date of issuance of such Letter of Credit;
provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender (but subject to clause (a) above) from agreeing that a Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each unless such Issuing Lender elects not to extend for any such
additional period; and provided, further that such Issuing Lender shall elect
not to extend such Letter of Credit if it has knowledge that an Event of Default
or Potential Event of Default has occurred and is continuing (and has not been
waived in accordance with subsection 10.6) at the time such Issuing Lender must
elect whether or not to allow such extension;
 
(iv)  any Letter of Credit for the purposes of supporting (a) trade payables or
(b) any Indebtedness constituting “antecedent debt” (as that term is used in
Section 547 of the Bankruptcy Code);
 
(v)  any Letter of Credit denominated in a currency other than Dollars; or
 
(vi)  any Letter of Credit that is otherwise unacceptable to the applicable
Issuing Lender in its reasonable discretion.
 
B.  Mechanics of Issuance.
 
(i)  Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Notice of Issuance of Letter
of Credit substantially in the form of Exhibit III annexed hereto no later than
11:00 A.M. (New York City time) at least three Business Days, or in each case
such shorter period as may be agreed to by the Issuing Lender in any particular
instance, in advance of the proposed date of issuance. The Notice of Issuance of
Letter of Credit shall specify (a) the proposed date of issuance (which shall be
a Business Day), (b) the face amount of the Letter of Credit, (c) the expiration
date of the Letter of Credit, (d) the name and address of the beneficiary, and
(e) either the verbatim text of the proposed Letter of Credit or the proposed
terms and conditions thereof, including a precise description of any documents
to be presented by the beneficiary which, if presented by the beneficiary prior
to the expiration date of the Letter of Credit, would require the Issuing Lender
to make payment under the Letter of Credit and in the event CIBC is the Issuing
Lender, such Notice of Issuance of Letter of Credit shall attach a current
application form from CIBC with respect to the issuance of such Letter of
Credit; provided that the Issuing Lender, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any such
documents; and provided, further that no Letter of Credit shall require payment
against a conforming draft to be made thereunder on the same Business Day (under
the laws of the jurisdiction in which the office of the Issuing Lender to which
such draft is required to be presented is located) that such draft is presented
if such presentation is made after 10:00 A.M. (in the time zone of such office
of the Issuing Lender) on such Business Day.
 
(ii)  Update of Certifications. Borrower shall notify the applicable Issuing
Lender (and Administrative Agent, if Administrative Agent is not such Issuing
Lender) prior to the issuance of any Letter of Credit if any of the matters to
which Borrower is required to certify in the applicable Notice of Issuance of
Letter of Credit is no longer true and correct as of the proposed date of
issuance of such Letter of Credit, and upon the issuance of any Letter of Credit
Borrower shall be deemed to have re-certified, as of the date of such issuance,
as to the matters to which Borrower is required to certify in the applicable
Notice of Issuance of Letter of Credit.
 
(iii)  Determination of Issuing Lender. Upon receipt by Administrative Agent of
a Notice of Issuance of Letter of Credit pursuant to subsection 3.1B(i)
requesting the issuance of a Letter of Credit, if Administrative Agent elects to
issue such Letter of Credit, Administrative Agent shall promptly so notify
Borrower, and Administrative Agent shall be the Issuing Lender with respect
thereto. If Administrative Agent, in its sole discretion, elects not to issue
such Letter of Credit, Administrative Agent shall promptly so notify Borrower,
whereupon Borrower may request any other Revolving Lender to issue such Letter
of Credit by delivering to such Revolving Lender a copy of the applicable Notice
of Issuance of Letter of Credit. Any Revolving Lender so requested to issue such
Letter of Credit shall promptly notify Borrower and Administrative Agent whether
or not, in its sole discretion, it has elected to issue such Letter of Credit,
and any such Revolving Lender that so elects to issue such Letter of Credit
shall be the Issuing Lender with respect thereto. If all other Revolving Lenders
shall have declined to issue such Letter of Credit, notwithstanding the prior
election of Administrative Agent not to issue such Letter of Credit,
Administrative Agent shall be obligated to issue such Letter of Credit and shall
be the Issuing Lender with respect thereto, notwithstanding the fact that the
Letter of Credit Usage with respect to such Letter of Credit and with respect to
all other Letters of Credit issued by Administrative Agent, when aggregated with
Administrative Agent’s outstanding Revolving Loans, may exceed Administrative
Agent’s Revolving Loan Commitment then in effect.
 
(iv)  Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.
 
(v)  Notification to Lenders. Upon the issuance of or amendment to any Letter of
Credit, the applicable Issuing Lender shall promptly notify Administrative Agent
of such issuance or amendment in writing and such notice shall be accompanied by
a copy of such Letter of Credit or amendment. Promptly after receipt of notice
of any issuance of a Letter of Credit (or, if Administrative Agent is the
Issuing Lender, together with such notice), Administrative Agent shall notify
each Revolving Lender of the amount of such Revolving Lender’s respective
participation in such Letter of Credit, determined in accordance with subsection
3.1C.
 
C.  Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.
 

3.2  
Letter of Credit Fees.

 
Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:
 
(i)  with respect to each Letter of Credit, (a) a fronting fee, payable to
Administrative Agent for the account of the applicable Issuing Lender, equal to
0.25% per annum of the daily amount available to be drawn under such Letter of
Credit, and (b) a letter of credit fee, payable to Administrative Agent for the
account of Revolving Lenders, equal to the daily amount available to be drawn
under such Letter of Credit multiplied by the Applicable LIBOR Margin for
Revolving Loans, each such fronting fee or letter of credit fee to be payable in
arrears on and to (but excluding) the last Business Day of each March, June,
September and December of each year commencing on the first such date to occur
after the Effective Date, and computed on the basis of a 360-day year for the
actual number of days elapsed; and
 
(ii)  with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the applicable Issuing Lender for its own account in accordance with
such Issuing Lender’s standard schedule for such charges in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
 
For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i) or (ii) of this subsection 3.2, Administrative Agent
shall distribute to each Revolving Lender its Pro Rata Share of such amount.
 

3.3  
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 
A.  Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
 
B.  Reimbursement by Borrower of Amounts Paid Under Letters of Credit. If an
Issuing Lender has determined to honor a drawing under a Letter of Credit issued
by it, such Issuing Lender shall immediately notify Borrower and Administrative
Agent, and Borrower shall reimburse such Issuing Lender on or before the third
Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in Dollars and in same day funds equal
to the amount of such honored drawing plus interest thereon as provided in
subsection 3.3D(i) for the period from the date of drawing to the date on which
such Revolving Loans are made (the “LC Reimbursement Amount”); provided that,
anything contained in this Agreement to the contrary notwithstanding, (i) unless
Borrower shall have notified Administrative Agent and such Issuing Lender prior
to 12:00 P.M. (New York City time) on the date such drawing is honored that
Borrower intends to reimburse such Issuing Lender for the LC Reimbursement
Amount with funds other than the proceeds of Revolving Loans, Borrower shall be
deemed to have given a timely Notice of Borrowing to Administrative Agent
requesting Revolving Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the LC Reimbursement
Amount (and Administrative Agent shall promptly give notice thereof to each
Lender by telefacsimile or electronic mail or by telephone promptly confirmed by
telefacsimile or electronic mail) and (ii) subject to satisfaction or waiver of
the conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in an amount
equal to the LC Reimbursement Amount, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender in an amount
equal to the LC Reimbursement Amount; and provided, further that if for any
reason proceeds of Revolving Loans are not received by Administrative Agent on
the Reimbursement Date in an amount equal to the LC Reimbursement Amount,
Borrower shall reimburse Administrative Agent, on demand, in an amount in same
day funds equal to the excess of (x) the LC Reimbursement Amount over (y) the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this subsection 3.3B shall be deemed to relieve any Revolving Lender from its
obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and Borrower shall retain any and all rights it may have against any
Revolving Lender resulting from the failure of such Revolving Lender to make
such Revolving Loans under this subsection 3.3B. The Issuing Lender may honor or
dishonor any drawing in accordance with the terms of any Letter of Credit
without regard to any instruction of Borrower.
 
C.  Payment by Revolving Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.
 
(i)  Payment by Revolving Lenders. If Borrower shall fail for any reason to
reimburse any Issuing Lender (or Administrative Agent) as provided in subsection
3.3B in an amount equal to the amount of any drawing honored by such Issuing
Lender under a Letter of Credit issued by it, Administrative Agent shall
promptly notify each other Revolving Lender of the unreimbursed amount of such
honored drawing and of such other Revolving Lender’s respective participation
therein based on such Revolving Lender’s Pro Rata Share of the Revolving Loan
Commitment by telefacsimile or by telephone promptly confirmed by telefacsimile.
Each Revolving Lender shall make available to Administrative Agent for the
account of such Issuing Lender an amount equal to its respective participation,
in Dollars and in same day funds, at the Administrative Agent’s Office, not
later than 2:00 P.M. (New York City time) on the Business Day notified by
Administrative Agent. If any Revolving Lender fails to make available to
Administrative Agent for the account of such Issuing Lender on such Business Day
the amount of such Revolving Lender’s participation in such Letter of Credit as
provided in this subsection 3.3C, Administrative Agent and/or such Issuing
Lender shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the rate customarily used by such
Issuing Lender for the correction of errors among banks for three Business Days
and thereafter at the Base Rate. Nothing in this subsection 3.3C shall be deemed
to prejudice the right of any Revolving Lender to recover from any Issuing
Lender any amounts made available by such Revolving Lender to such Issuing
Lender pursuant to this subsection 3.3C if it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit by such Issuing Lender in respect of which payment was made by
such Issuing Lender constituted gross negligence or willful misconduct on the
part of such Issuing Lender.
 
(ii)  Distribution to Revolving Lenders of Reimbursements Received From
Borrower. If Administrative Agent for the account of any Issuing Lender shall
have been reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i)
for all or any portion of any drawing honored by such Issuing Lender under a
Letter of Credit issued by it, Administrative Agent shall promptly distribute to
each other Revolving Lender that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such honored drawing such other Revolving
Lender’s Pro Rata Share of the Revolving Loan Commitment of all payments
subsequently received by Administrative Agent for the account of such Issuing
Lender from Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name in the Register or at such other
address as such Revolving Lender may request.
 
D.  Interest on Amounts Paid Under Letters of Credit.
 
(i)  Payment of Interest by Borrower. Borrower agrees to pay to Administrative
Agent for the account of each Issuing Lender, with respect to drawings honored
under any Letters of Credit issued by it, interest on the amount paid by such
Issuing Lender in respect of each such honored drawing from the date a drawing
is honored to but excluding the date such amount is reimbursed by Borrower
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B) at a rate equal to (a) for the period from the date
such drawing is honored to but excluding the Reimbursement Date, the rate then
in effect under this Agreement with respect to Revolving Loans that are Base
Rate Loans and (b) thereafter, a rate that is 2.00% per annum in excess of the
rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day or 366-day year,
as the case may be, for the actual number of days elapsed in the period during
which it accrues and shall be payable on demand or, if no demand is made, on the
date on which the related drawing under a Letter of Credit is reimbursed in
full.
 
(ii)  Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent for the account of any Issuing Lender of any
payment of interest pursuant to subsection 3.3D(i) with respect to a drawing
honored under a Letter of Credit issued by it, (a) Administrative Agent shall
distribute to each Revolving Lender, out of the interest received by
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which such Issuing Lender is reimbursed for
the amount of such honored drawing (including any such reimbursement out of the
proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that such
other Revolving Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) if such Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such honored drawing, such Issuing Lender shall pay to
Administrative Agent for the account of each such other Revolving Lender that
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of the Revolving
Loan Commitment of any interest received by such Issuing Lender in respect of
that portion of such honored drawing so reimbursed by other Revolving Lenders
for the period from the date on which such Issuing Lender was so reimbursed by
other Revolving Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by Borrower. Any such distribution shall be made
to a Revolving Lender at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Revolving
Lender may request.
 

3.4  
Obligations Absolute.

 
The obligation of Borrower to reimburse each Issuing Lender (or Administrative
Agent for the account of such Issuing Lender) for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
 
(i)  any lack of validity or enforceability of any Letter of Credit;
 
(ii)  the existence of any claim, set-off, defense or other right which Borrower
or any Revolving Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or any of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
 
(iii)  any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iv)  payment by the applicable Issuing Lender under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;
 
(v)  any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries;
 
(vi)  any breach of this Agreement or any other Loan Document by any party
thereto;
 
(vii)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or
 
(viii)  the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;
 
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
 

3.5  
Indemnification; Nature of Issuing Lenders’ Duties.

 
A.  Indemnification. In addition to amounts payable as provided in subsection
3.6, Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender, Administrative Agent, Lead Arranger and each other Lender from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which such Person may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance or
honoring of any Letter of Credit by such Issuing Lender, other than as a result
of (a) the gross negligence or willful misconduct of such Issuing Lender as
determined by a final judgment of a court of competent jurisdiction or (b)
subject to the following clause (ii), the wrongful dishonor by such Issuing
Lender of a proper demand for payment made under any Letter of Credit issued by
it or (ii) the failure of such Issuing Lender to honor a drawing under any such
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Government Authority (all
such acts or omissions herein called “Governmental Acts”).
 
B.  Nature of Issuing Lenders’ Duties. As between Borrower and any Issuing
Lender, Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or any other Lender’s rights or powers hereunder.
 
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender or any other Lender
under any resulting liability to Borrower.
 
Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability to the extent arising out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
 

3.6  
Increased Costs and Taxes Relating to Letters of Credit.

 
Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), if any Issuing Lender or Revolving
Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any law, treaty
or governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Government Authority, in each case that
becomes effective after the date hereof, or compliance by any Issuing Lender or
Revolving Lender with any guideline, request or directive issued or made after
the date hereof by any central bank or other Government Authority or
quasi-Government Authority (whether or not having the force of law):
 
(i)  subjects such Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) to any additional Tax (other than any Tax on the
overall net income of such Issuing Lender or Revolving Lender) with respect to
the issuing or maintaining of any Letters of Credit or the purchasing or
maintaining of any participations therein or any other obligations under this
Section 3, whether directly or by such being imposed on or suffered by any
particular Issuing Lender;
 
(ii)  imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by any Issuing Lender or participations therein purchased by any
Revolving Lender; or
 
(iii)  imposes any other condition (other than with respect to a Tax matter) on
or affecting such Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) regarding this Section 3 or any Letter of Credit or
any participation therein;
 
and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Revolving Lender of agreeing to issue, issuing or maintaining any
Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by such
Issuing Lender or Revolving Lender (or its applicable lending or letter of
credit office) with respect thereto; then, in any case, Borrower shall promptly
pay to such Issuing Lender or Revolving Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts as may be
necessary to compensate such Issuing Lender or Revolving Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such
Issuing Lender or Revolving Lender shall deliver to Borrower a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Issuing Lender or Revolving Lender under this
subsection 3.6, which statement shall be conclusive and binding upon all parties
hereto absent manifest error, provided, however, that Borrower shall be liable
for such additional amounts only if such Revolving Lender shall have delivered
such written statement to Borrower within 90 days after such Revolving Lender
shall have made such determination of any such increased costs, and provided
further that if such Revolving Lender delivers such written statement after such
90 day period, then Borrower shall be liable only for such additional amounts
arising after delivery to Borrower of such written statement.
 
Section 4.  CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
The obligations of Lenders to make Loans and an Issuing Lender to issue Letters
of Credit hereunder are subject to the prior or concurrent satisfaction of the
following conditions.
 

4.1  
Conditions to Occurrence of the Effective Date.

 
The obligations of Lenders to make the Loans to be made on the Effective Date
are, in addition to the conditions precedent specified in subsection 4.2,
subject to prior or concurrent satisfaction of the following conditions on or
before the Effective Date unless otherwise noted:
 
A.  Loan Party Documents. On or before the Effective Date, Borrower shall, and
shall cause each other Loan Party to, deliver to Lenders (or to Administrative
Agent for Lenders) the following with respect to Borrower or such Loan Party, as
the case may be, each, unless otherwise noted, dated the Effective Date:
 
(i)  Copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each dated a recent date prior to the
Effective Date;
 
(ii)  Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Effective Date by the secretary or similar Officer of
such Person as being in full force and effect without modification or amendment;
 
(iii)  Signature and incumbency certificates of the Officers of such Person
executing the Loan Documents to which it is a party;
 
(iv)  Executed originals of this Agreement, the Acknowledgement and Consent, a
counterpart to the Security Agreement, a counterpart to the Subsidiary Guaranty,
a counterpart to the Environmental Indemnity, the First Amendment to Mortgage,
the Acquisition Property Mortgage, the Financial Condition Certificate and any
other Loan Document not already delivered in connection with the closing under
the Existing Credit Agreement or the initial funding thereunder; and
 
(v)  Such other documents as Administrative Agent may reasonably request.
 
B.  No Material Adverse Effect. Since April 26, 2002, no Material Adverse Effect
(in the sole opinion of Administrative Agent) shall have occurred.
 
C.  Corporate and Capital Structure.
 
(i)  Organizational Structure. The organizational structure of Borrower and its
Subsidiaries shall be as set forth on Schedule 4.1C annexed hereto.
 
(ii)  Capital Structure, Ownership and Jurisdiction of Organization. The capital
structure, ownership and jurisdiction of organization of Borrower and its
Subsidiaries shall be as set forth on Schedule 4.1C annexed hereto.
 
D.  [Intentionally Omitted.]
 
E.  Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Borrower shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable in
connection with the Transactions and the other transactions contemplated by the
Loan Documents and the Related Agreements and the continued operation of the
business conducted by Borrower and its Subsidiaries in substantially the same
manner as conducted by Borrower and its Subsidiaries prior to the Effective
Date. Each such Governmental Authorization or consent shall be in full force and
effect, except in a case where the failure to obtain or maintain a Governmental
Authorization or consent, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
other Transactions. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Government Authority to take action
to set aside its consent on its own motion shall have expired.
 
F.  Mortgage; Mortgage Policy; Etc. Administrative Agent shall have received
from Borrower on or before the Effective Date:
 
(i)  Mortgages. (a) A fully executed and notarized First Amendment to Existing
Isle-Black Hawk Mortgage (the “First Amendment to Mortgage”), in proper form for
recording in all appropriate places in the State of Colorado, encumbering the
Isle-Black Hawk Property and (b) fully executed and notarized Mortgages, in
proper form for recording in all appropriate places in the State of Colorado,
encumbering the real property acquired in connection with the Acquisition (the
“Acquisition Real Property”), including (i) leasehold mortgage encumbering
property transferred from CCSC to Borrower (“New Isle-Black Hawk Mortgage”),
(ii) fee and leasehold mortgage encumbering the CCSC Property (“CCSC Mortgage”),
and (iii) mortgage encumbering the Grande Gaming Facilities, excluding the
portion leased by Grande (“Grande Mortgage”) (collectively, the “Acquisition
Property Mortgage”);
 
(ii)  Opinion of Local Counsel. An opinion of counsel (which counsel shall be
reasonably satisfactory to Administrative Agent) in the State of Colorado with
respect to the enforceability of the First Amendment to Mortgage, the Existing
Isle-Black Hawk Mortgage, as amended by the First Amendment to Mortgage, and the
Acquisition Property Mortgages and such other matters as Administrative Agent
may reasonably request, in substantially the form set forth in Exhibit VIII-C
annexed hereto, in each case in form and substance reasonably satisfactory to
Administrative Agent;
 
(iii)  Title Insurance. (a) a 110.5 endorsement or similar endorsement and/or
other endorsements in form and substance satisfactory to Administrative Agent
with respect to the existing title insurance policy issued by First American
Title Insurance Company on December 17, 2001 with respect to the Isle-Black Hawk
Property (“Isle-Black Hawk Mortgage Policy”) (the “Isle-Black Hawk Title
Endorsements”); (b) form 1970 ALTA mortgagee title insurance policies or
unconditional commitments therefor (the “Acquisition Property Mortgage
Policies”) issued by the Title Company with respect to the Acquisition Real
Property, in an amount not less than the amount designated therein, insuring fee
simple and/or leasehold title to the Acquisition Real Property vested in
Borrower or the applicable Subsidiary Guarantor and assuring Administrative
Agent that each Acquisition Property Mortgage creates a valid and enforceable
First Priority mortgage Lien on the Acquisition Real Property to which it
pertains, each Acquisition Property Mortgage Policy (1) shall include the
following endorsements to the extent available in the State of Colorado:
comprehensive, mechanics’ lien, variable rate, street address, separate tax lot,
survey, contiguity, zoning (ALTA 3.1), street access, usury, subdivision map
act, revolving credit, tie-in, creditors’ rights, doing business, first loss and
last dollar and any other matters reasonably requested by Administrative Agent
and (2) shall provide for affirmative insurance and such reinsurance as
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to Administrative Agent; (c) a tie-in
endorsement or similar endorsement in form and substance satisfactory to
Administrative Agent with respect to the Isle-Black Hawk Mortgage, Isle-Black
Hawk Title Endorsements and Acquisition Property Mortgage Policies (“Tie-in
Endorsement”); and (d) evidence satisfactory to Administrative Agent that
Borrower has (i) delivered to the Title Company all certificates and affidavits
required by the Title Company in connection with the issuance of the Acquisition
Property Mortgage Policies, Tie-in Endorsement and Isle-Black Hawk Title
Endorsements and (ii) paid to the Title Company or to the appropriate
Governmental Authorities all expenses and premiums of the Title Company in
connection with the issuance of the Acquisition Property Mortgage Policies,
Tie-in Endorsement and Isle-Black Hawk Title Endorsements and all recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the First Amendment to Mortgage and Acquisition
Property Mortgages in the appropriate real estate records;
 
(iv)  Title Reports. An updated title report with respect to the Isle-Black Hawk
Property and with respect to the Acquisition Real Property, a title report
issued by the Title Company with respect thereto, dated not more than 30 days
prior to the Effective Date and satisfactory in form and substance to
Administrative Agent;
 
(v)  Copies of Documents Relating to Title Exceptions. To the extent not
previously provided, copies of all recorded documents listed as exceptions to
title or otherwise referred to in the Acquisition Property Mortgage Policy or in
the title reports delivered pursuant to subsection 4.1F(iv);
 
(vi)  Surveys. A current as-built survey for the Acquisition Real Property
prepared by a surveyor licensed or registered in the State of Colorado, such
survey to (a) contain a certification from the surveyor reasonably satisfactory
in form and substance to Administrative Agent and its counsel, and (b) be
sufficient to delete any standard printed survey exception contained in the
Acquisition Property Mortgage Policy;
 
(vii)  Matters Relating to Flood Hazard Properties. (a) Evidence, which may be
in the form of a letter from an insurance broker or a municipal engineer, as to
whether (1) the Acquisition Real Property is a Flood Hazard Property and (2) the
community in which any such Flood Hazard Property is located is participating in
the National Flood Insurance Program, (b) if there are any such Flood Hazard
Properties, such Loan Party’s written acknowledgement of receipt of written
notification from Administrative Agent (1) as to the existence of each such
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) if any such Flood Hazard Property is located in a
community that participates in the National Flood Insurance Program, evidence
that Borrower has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System; and
 
(viii)  Landlord Consents and Estoppels. In the case of any Acquisition Real
Property consisting of a Material Leasehold Property, (a) a Landlord Consent and
Estoppel with respect thereto (except for the property located at the Grande
Gaming Facility), and (b) evidence that such Material Leasehold Property is a
Recorded Leasehold Interest.
 
G.  Security Interests in Personal and Mixed Property. To the extent not
otherwise satisfied pursuant to subsection 4.1F, on or before the Effective
Date, Administrative Agent shall have received evidence satisfactory to it that
Borrower and Subsidiary Guarantors have taken or shall have taken or caused to
be taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (iii), (iv) and (v) below) that may be necessary or,
in the opinion of Administrative Agent, desirable in order to create and/or
continue in favor of Administrative Agent, for the benefit of Lenders, a valid
and (upon such filing and recording) First Priority security interest in the
entire personal and mixed property Collateral. Such actions shall include the
following:
 
(i)  Schedules to Collateral Documents. Delivery to Administrative Agent of
accurate and complete schedules to all of the applicable Collateral Documents;
 
(ii)  Stock Certificates and Instruments. To the extent not previously delivered
to Administrative Agent, delivery to Administrative Agent of (a) certificates
(which certificates shall be accompanied by irrevocable undated stock powers,
duly endorsed in blank and otherwise satisfactory in form and substance to
Administrative Agent) representing all Capital Stock pledged pursuant to the
Amended Security Agreement and (b) all promissory notes or other instruments
(duly endorsed, where appropriate, in a manner satisfactory to Administrative
Agent) evidencing any Collateral;
 
(iii)  Lien Searches and UCC Termination Statements. Delivery to Administrative
Agent of (a) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) UCC termination
statements duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement).
 
(iv)  UCC Financing Statements and Fixture Filings. To the extent not previously
delivered to Administrative Agent, delivery to Administrative Agent of UCC
financing statements and/or amendments thereto and, where appropriate, fixture
filings and/or amendments thereto, with respect to all personal and mixed
property Collateral of such Loan Party, for filing in all jurisdictions as may
be necessary or, in the opinion of Administrative Agent, desirable to perfect or
continue the perfection of the security interests created in such Collateral
pursuant to the Collateral Documents;
 
(v)  PTO Terminations, Cover Sheets, Etc. To the extent not previously delivered
to Administrative Agent, delivery to Administrative Agent of (a) PTO termination
statements duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective PTO filings in
respect of IP Collateral (other than any such PTO filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement), and
(b) all cover sheets, amendments to cover sheets or other documents or
instruments required to be filed with the PTO in order to create or continue, or
perfect or continue to perfect Liens in respect of, any IP Collateral;
 
(vi)  Agreements with Deposit Account Banks. A Deposit Account Control Agreement
between Administrative Agent and each of the financial institutions with which
Borrower or any of its Subsidiaries maintains a Deposit Account with a principal
balance in excess of $2,000,000 sufficient to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;
 
(vii)  Opinions of Local Counsel. Delivery to Administrative Agent of an opinion
of counsel (which counsel shall be reasonably satisfactory to Administrative
Agent) under the laws of each jurisdiction in which any Loan Party or any
personal or mixed property Collateral is located addressed to Administrative
Agent and Lenders with respect to the creation and perfection or continuation of
perfection of the security interests in favor of Administrative Agent in such
Collateral and such other matters governed by the laws of such jurisdiction
regarding such security interests as Administrative Agent may reasonably
request, in substantially the form set forth in Exhibit VIII-C annexed hereto,
in each case in form and substance reasonably satisfactory to Administrative
Agent.
 
H.  Real Estate and Other Appraisals. Administrative Agent shall have received
appraisals from one or more independent real estate and other appraisers
satisfactory to Administrative Agent, in form, scope and substance satisfactory
to Administrative Agent (including a determination that the appraised value (on
a going concern basis) of the Gaming Facilities located at and on the Isle-Black
Hawk Property and the Acquisition Real Property, after completion of the
Expansion Project, is not less than $300,000,000) and satisfying the
requirements of any applicable laws and regulations, concerning the Isle-Black
Hawk Property and Acquisition Real Property to the extent required under such
laws and regulations as determined by Administrative Agent in its discretion.
 
I.  Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance satisfactory to Administrative
Agent, regarding environmental matters relating to the Isle- Black Hawk Property
and Acquisition Real Property, which reports shall include (i) an update to the
existing Phase I environmental site assessment for the Isle-Black Hawk Property
and (ii) a Phase I environmental assessment for the Acquisition Real Property
which (a) conforms to the ASTM Standard Practice for Environmental Site
Assessments: Phase I Environmental Site Assessment Process, E 1527, (b) was
conducted no more than six months prior to the Effective Date by one or more
environmental consulting firms reasonably satisfactory to Administrative Agent,
(c) includes an assessment of asbestos-containing materials at the Acquisition
Real Property, and (d) includes an estimate of the reasonable worst-case cost of
investigating and remediating any Hazardous Materials Activity identified in
such Phase I environmental assessments as giving rise to an actual or potential
violation of any Environmental Law or as presenting a material risk of giving
rise to a material Environmental Claim, and (iii) a current compliance audit
setting forth an assessment of Borrower’s, its Subsidiaries’ and the Isle- Black
Hawk Property’s and Acquisition Real Property’s current and past compliance with
Environmental Laws and an estimate of the cost of rectifying any non-compliance
with current Environmental Laws identified therein and the cost of compliance
with reasonably anticipated future Environmental Laws identified therein. 
 
J.  Financial Statements. On or before the Effective Date, Administrative Agent
shall have received from Borrower:
 
(i)  Financial Statements of Borrower. (a) Audited financial statements of
Borrower and its Subsidiaries for Fiscal Year 2002, consisting of a consolidated
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for such fiscal year, and (b) unaudited financial
statements of Borrower and its Subsidiaries for the first three Fiscal Quarters
of Fiscal Year 2003, consisting of a consolidated balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for the
three-, six- and nine-month periods ending on such date, all in reasonable
detail and, with respect to the financial statements of Borrower and its
Subsidiaries, certified by the senior director of finance of Borrower that such
statements fairly present the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
 
(ii)  Financial Statements of Target. Audited financial statements of Target for
the calendar year ended 2002, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.
 
K.  Evidence of Insurance. Administrative Agent shall have received a
certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to subsection 6.4 is in
full force and effect and that Administrative Agent on behalf of Lenders has
been named as additional insured and/or loss payee thereunder to the extent
required under subsection 6.4.
 
L.  Opinions of Counsel to Loan Parties. Lenders shall have received originally
executed copies of one or more favorable written opinions of Allan B. Solomon,
general counsel to Loan Parties and Mayer, Brown, Rowe & Maw, counsel for Loan
Parties in form and substance reasonably satisfactory to Administrative Agent
and its counsel, dated as of the Effective Date and setting forth substantially
the matters in the opinions designated in Exhibit VIII-A and Exhibit VIII-B
annexed hereto and as to such other matters as Administrative Agent acting on
behalf of Lenders may reasonably request (this Credit Agreement constituting a
written request by Borrower to such counsel to deliver such opinions to
Lenders).
 
M.  Opinions of Administrative Agent’s Counsel. Lenders shall have received
originally executed copies of one or more favorable written opinions of
O’Melveny & Myers LLP, counsel to Administrative Agent, dated as of the
Effective Date, substantially in the form of Exhibit IX annexed hereto.
 
N.  Fees. Borrower shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Effective Date referred to in subsection 2.3.
 
O.  Representations and Warranties; Performance of Agreements. Borrower shall
have delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 hereof are true, correct and
complete in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Borrower shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by them on or before the
Effective Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent and Requisite Lenders.
 
P.  No Litigation. There shall not be pending or, to the knowledge of Borrower,
threatened, any Proceeding, against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries that has not
been disclosed by Borrower in writing pursuant to subsection 5.6 or 6.1(x) prior
to the execution of this Agreement, and there shall have occurred no development
not so disclosed in any such Proceeding, so disclosed, that, in either event, in
the opinion of Administrative Agent or of Requisite Lenders, could reasonably be
expected to result in a Material Adverse Effect; and no injunction or other
restraining order shall have been issued and no hearing to cause an injunction
or other restraining order to be issued shall be pending or noticed with respect
to any Proceeding seeking to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
 
Q.  Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.
 
R.  Solvency Assurances. On the Effective Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of Borrower dated the Effective
Date, substantially in the form of Exhibit XI annexed hereto and with
appropriate attachments, demonstrating that, after giving effect to the
consummation of the Transactions and the transactions contemplated by the Loan
Documents, Borrower, in its individual capacity, and Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.
 
S.  Related Agreements and Consummation of Transactions.
 
(i)  Consummation of Acquisition. The Acquisition shall have been consummated or
shall be simultaneously consummated with the transactions contemplated hereunder
in accordance with the terms of the Acquisition Agreements, which shall have
been executed as of the Effective Date by all parties thereto and the other
transactions contemplated by the other Related Agreements shall have been
consummated or shall be simultaneously consummated in accordance with their
respective terms.
 
(ii)  Effectiveness. The Acquisition shall have become or will simultaneously
become effective in accordance with the terms of the Acquisition Agreements and
the laws of the State of Colorado;
 
(iii)  Acquisition Consideration. The Acquisition Consideration being paid as of
the Effective Date shall not exceed approximately $84,000,000 (approximately 5.8
times the Target EBITDA for the twelve-month period ended October 30, 2002) in
the aggregate;
 
(iv)  Transaction Costs. The Transaction Costs shall not exceed $4,500,000, and
Administrative Agent shall have received evidence to its satisfaction to such
effect.
 
(v)  Minimum Consolidated EBITDA. The minimum Consolidated EBITDA of Borrower
calculated pro forma for the relevant twelve-month periods ended in March 2003
shall not be less than $52,000,000.
 
(vi)  Officer’s Certificate. Administrative Agent shall have received an
Officer’s Certificate of Borrower that clauses (i) - (v) above have been
satisfied and stating that Borrower will proceed to consummate the Acquisition
upon the making of the Loans to be made on the Effective Date.
 
T.  Subordination of Management Agreements. Administrative Agent shall have
received a copy of each Management Agreement and confirmations of the
subordination of each Management Agreement, in form and substance satisfactory
to Administrative Agent.
 

4.2  
Conditions to All Loans.

 
The obligations of Lenders to make the Loans on each Funding Date, including the
Effective Date, are subject to the following further conditions precedent:
 
A.  Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by a duly authorized Officer of Borrower.
 
B.  As of that Funding Date:
 
(i)  The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date;
 
(ii)  No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing and the
application of proceeds thereof that would constitute an Event of Default or a
Potential Event of Default;
 
(iii)  No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Funding Date; and
 
(iv)  Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date.
 

4.3  
Conditions to Letters of Credit.

 
The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) and the renewal of
any Letter of Credit is subject to the following conditions precedent; provided
that no such condition shall apply to the Existing Letters of Credit except upon
the renewal thereof and the Existing Letters of Credit shall, effective as of
the Effective Date, be deemed to be Letters of Credit under this Agreement to
the same extent as if initially issued hereunder:
 
A.  On or before the date of issuance of the initial Letter of Credit pursuant
to this Agreement, the initial Loans shall have been made.
 
B.  On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection 3.1,
an originally executed Notice of Issuance of Letter of Credit (or a facsimile
copy thereof) in each case signed by a duly authorized Officer of Borrower,
together with all other information specified in subsection 3.1 and such other
documents or information as the applicable Issuing Lender may reasonably require
in connection with the issuance of such Letter of Credit.
 
C.  On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.
 
Section 5.  BORROWER’S REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date and on the date of
issuance of each Letter of Credit and the renewal of any Letter of Credit
hereunder that the following statements are true, correct and complete:
 

5.1  
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

 
A.  Organization and Powers. Each Loan Party is a corporation, partnership,
trust or limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as specified in
Schedule 5.1 annexed hereto. Each Loan Party has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents and
the Related Agreements to which it is a party and to carry out the transactions
contemplated thereby.
 
B.  Qualification and Good Standing. Each Loan Party is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to result in a Material Adverse Effect.
 
C.  Conduct of Business. Borrower and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.12.
 
D.  Subsidiaries. All of the Subsidiaries of Borrower and their jurisdictions of
organization are identified in Schedule 5.1 annexed hereto, as said Schedule 5.1
may be supplemented from time to time pursuant to the provisions of subsection
6.1(xvi). The Capital Stock of each of the Subsidiaries of Borrower identified
in Schedule 5.1 annexed hereto (as so supplemented) is duly authorized, validly
issued, fully paid and nonassessable and none of such Capital Stock constitutes
Margin Stock. Each of the Subsidiaries of Borrower identified in Schedule 5.1
annexed hereto (as so supplemented) is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the laws of its respective jurisdiction of organization set forth therein,
has all requisite power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby, and is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such power and authority has not had
and could not reasonably be expected to result in a Material Adverse Effect.
Schedule 5.1 annexed hereto correctly sets forth, as of the Effective Date, the
ownership interest of Borrower and each of its Subsidiaries in each of the
Subsidiaries of Borrower identified therein.
 

5.2  
Authorization of Borrowing, etc.

 
A.  Authorization of Borrowing and the Acquisition. The execution, delivery and
performance of the Loan Documents and the Related Agreements have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto. The consummation of the Acquisition has been duly authorized by
all necessary action on the part of Borrower and its Subsidiaries.
 
B.  No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents and the Related Agreements to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and such
Related Agreements do not and will not (i) violate any provision of any law or
any governmental rule or regulation or any Gaming Law applicable to Borrower or
any of its Subsidiaries, the Organizational Documents of Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other Government
Authority binding on Borrower or any of its Subsidiaries (other than any
violation of any such law, governmental rule or regulation, or Gaming Law or any
such order, judgment or decree, in each case which could not reasonably be
expected to result in a Material Adverse Effect or cause any liability to any
Lender), (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries (other than any such conflict, breach, or
default which could not reasonably be expected to result in a Material Adverse
Effect), (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Borrower or any of its Subsidiaries (other
than any Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Effective Date and disclosed in
writing to Lenders.
 
C.  Governmental Consents; Gaming Authorizations.
 
(i)  Except for such authorizations, approvals, consents or notices (a) obtained
or delivered as of the Effective Date, (b) subsequently required in connection
with the addition of any Subsidiary Guarantor pursuant to subsection 6.8, or (c)
set forth on Schedule 5.2C annexed hereto, the execution, delivery and
performance by Loan Parties of the Loan Documents and Related Agreements to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents and such Related Agreements do not and will not result in any
License Revocation or require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Government Authority, including
any Gaming Authority. Other than the filings or recordings contemplated by
subsection 5.16A, all authorizations, approvals, consents, notices,
registrations or filings required to be obtained, delivered, filed or made as of
the Effective Date, for the execution, delivery and performance by Loan Parties
of the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents have been obtained from or
registered or filed with the applicable Government Authority, including any
applicable Gaming Authority.
 
(ii)  All Gaming Authorizations have been duly obtained and are in full force
and effect without any known conflict with the rights of others and free from
any unduly burdensome restrictions, except where any such failure to obtain such
Gaming Authorizations or any such conflict or restriction could not reasonably
be expected to result in, either individually or in the aggregate, a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries has received any
written notice or other written communications from any Gaming Authority
regarding (i) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Gaming Authorizations, or (ii) any other limitations on the conduct of
business by Borrower or any of its Subsidiaries, except where any such
revocation, withdrawal, suspension, termination, modification, imposition or
limitation could not reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.
 
D.  Binding Obligation. Each of the Loan Documents and the Related Agreements
has been duly executed and delivered by each Loan Party that is a party thereto
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
 
E.  Compliance with Laws. Borrower and its Subsidiaries are in compliance with
all presently existing applicable statutes, laws, regulations, rules, ordinances
and orders of any kind whatsoever (including, without limitation, any zoning and
building laws or ordinances, subdivision laws or ordinances, any Environmental
Laws or Gaming Laws, or any presently existing rules, regulations or orders of
any Government Authority), and with all present existing covenants and
restrictions of record relating to the use and occupancy of any of their
respective properties, except where the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.
 

5.3  
Financial Condition.

 
Borrower has heretofore delivered to Lenders, at Lenders’ request, the following
financial statements and information: (i) the audited consolidated balance sheet
of Borrower and its Subsidiaries as of April 26, 2002 and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for the Fiscal Year then ended, and (ii) the
unaudited consolidated balance sheet of Borrower and its Subsidiaries as of
January 26, 2003 and the related unaudited consolidated statements of income of
Borrower and its Subsidiaries for the nine months then ended. All such
statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position (on a consolidated basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations (on a consolidated basis) of the entities
described therein for each of the periods then ended, subject, in the case of
any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments. No Loan Party has (and will not have following the
funding of the initial Loans) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that, as of the Effective Date, is not reflected in the foregoing financial
statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Borrower or any of its Subsidiaries.
 

5.4  
No Material Adverse Change; No Restricted Junior Payments of Permitted Tax
Distributions.

 
Since April 26, 2002, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
Except as set forth on Schedule 5.4 annexed hereto, during the period from
April 26, 2002 through and including the Effective Date, neither Borrower nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted by subsection 7.5 or made any Permitted Tax
Distribution.
 

5.5  
Title to Properties; Liens; Real Property; Intellectual Property.

 
A.  Title to Properties; Liens. Borrower and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7. All
such properties and assets are free and clear of Liens, other than Permitted
Encumbrances.
 
B.  Real Property.  As of the Effective Date, (i) Schedule 5.5B (Part 1) annexed
hereto contains a true, accurate and complete list of all Real Property Assets
constituting fee properties and (ii) Schedule 5.5B (Part 2) annexed hereto
contains a true, accurate and complete list of all leases, subleases or
assignments of leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting any Real Property Asset of the
Loan Parties, regardless of whether a Loan Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment. Each agreement listed in Schedule 5.5B (Part 2) pursuant
to the immediately preceding sentence is in full force and effect, there is no
default by any Loan Party thereunder, and Borrower does not have knowledge of
any default by any other party thereto that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
 
C.  Intellectual Property. As of the Effective Date, Borrower and its
Subsidiaries own or have the right to use all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use, individually or in the aggregate could not reasonably be expected to result
in a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does
Borrower know of any valid basis for any such claim except for such claims that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The use of such Intellectual Property of Borrower and
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All federal and
state and all foreign registrations of and applications for Intellectual
Property, and all unregistered Intellectual Property, that are owned or licensed
by Borrower or any of its Subsidiaries on the Effective Date are described on
Schedule 5.5C annexed hereto.
 

5.6  
Litigation; Adverse Facts.

 
A.  Proceedings, Investigations and Violations. There are no Proceedings
(whether or not purportedly on behalf of Borrower or any of its Subsidiaries) at
law or in equity (including any Environmental Claims), or before or by any court
or other Government Authority that are pending or, to the knowledge of Borrower
or any of its Subsidiaries, threatened against or affecting Borrower or any of
its Subsidiaries or any property of Borrower or any of its Subsidiaries and
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
B.  Land Use Proceedings. Except as set forth on Schedule 5.6B, there are no
material pending condemnation, zoning or other land use Proceedings or special
assessment Proceedings with respect to the Real Property Assets or the use
thereof, and neither Borrower nor any of its Subsidiaries has received written
notice from any Government Authority threatening any such proceeding. Except as
set forth on Schedule 5.6B, no Loan Party has entered into any agreements or
commitments with any Government Authority that will be binding on the Real
Property Assets after the Effective Date and that would (i) materially affect
the operations of or the entitlements applicable to such property, (ii) require
the owner of such property to make improvements to such property or make
dedications or off-site improvements for the benefit of adjoining properties, or
(iii) make additional expenditures with respect to the operation of the Real
Property Assets.
 

5.7  
Payment of Taxes.

 
Except to the extent permitted by subsection 6.3, all tax returns and reports of
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable.
Borrower knows of no proposed tax assessment against Borrower or any of its
Subsidiaries that has not been paid when due or is not being actively contested
by Borrower or such Subsidiaries in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
 

5.8  
Performance of Agreements; Materially Adverse Agreements; Material Contracts.

 
A.  Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
B.  Neither Borrower nor any of its Subsidiaries is a party to or is otherwise
subject to any agreements or instruments or any charter or other internal
restrictions or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
C.  Schedule 5.8 contains a true, correct and complete list of all the Material
Contracts in effect on the Effective Date. All such Material Contracts are in
full force and effect and no defaults currently exist thereunder, except for
defaults that, individually or in the aggregate, could not reasonably be result
in a Material Adverse Effect.
 
D.  Neither Borrower nor any of its Subsidiaries has entered into any currently
effective contracts for the sale of the Isle-Black Hawk Property or the
Acquisition Real Property, nor do there exist any currently effective rights of
first refusal or options to purchase such property.
 

5.9  
Governmental Regulation; OFAC; Patriot Act; Foreign Corrupt Practices Act.

 
A.  Governmental Regulation. Except for the Gaming Laws described on Schedule
5.9 annexed hereto, neither Borrower nor any of its Subsidiaries are subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation that may limit its
ability to incur Indebtedness or that may otherwise render all or any portion of
the Obligations unenforceable.
 
B.  OFAC. Neither the extensions of credit to Borrower hereunder nor the use of
the respective proceeds thereof, shall cause the Administrative Agent or any
Lender to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Borrower has confirmed the accuracy of the foregoing sentence
based on a commercially reasonable investigation. Without limiting the
foregoing, neither the Borrower nor any of its Affiliates (a) is or will become
a person whose property or interests in property are blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”), (b) engages or will engage in any dealings or transactions prohibited
by Section 2 of the Executive Order, or be otherwise associated with any such
person in any manner violative of Section 2, or (c) is or will otherwise become
a person on the list of Specially Designated Nationals and Blocked Persons (“SDN
List”) or subject to the limitations or prohibitions under any other OFAC
regulation or executive order (“Prohibited Persons”). 
 
C.  Patriot Act; Foreign Corrupt Practices Act. Borrower and each of its
Subsidiaries are in compliance, in all material respects, with the Uniting And
Strengthening of America By Providing the Appropriate Tools Required To
Intercept And Obstruct Terrorism Act of 2001 (the “USA Patriot Act of 2001”).
Borrower has confirmed the accuracy of the foregoing sentence based on a
commercially reasonable investigation. No part of the extensions of credit
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 

5.10  
Securities Activities.

 
A.  Neither Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
 
B.  Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (of Borrower or of Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of subsections 7.2 and 7.7 or
subject to any restriction contained in any agreement or instrument, between
Borrower and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.
 

5.11  
Employee Benefit Plans.

 
A.  Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all of their obligations under
each Employee Benefit Plan. Each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified.
 
B.  No ERISA Event has occurred or is reasonably expected to occur.
 
C.  Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
 
D.  As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000.
 
E.  As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $1,000,000.
 

5.12  
Certain Fees.

 
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated by the Loan Documents, and
Borrower hereby indemnifies Administrative Agent, Lead Arranger and Lenders
against, and agrees that it will hold Administrative Agent, Lead Arranger and
Lenders harmless from, any claim, demand or liability for any non-disclosed
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.
 

5.13  
Environmental Protection.

 
Except as set forth in Schedule 5.13 annexed hereto:
 
(i)  neither Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or impose any liability on the Lenders, Administrative
Agent or Lead Arranger;
 
(ii)  neither Borrower nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;
 
(iii)  there are no and, to Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or impose any liability on the
Lenders, Administrative Agent or Lead Arranger;
 
(iv)  neither Borrower nor any of its Subsidiaries nor, to Borrower’s knowledge,
any predecessor of Borrower or any of its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of Borrower’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent; and
 
(v)  compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws will not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect or
impose any liability on the Lenders, Administrative Agent or Lead Arranger.
 
Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity, including any matter disclosed
on Schedule 5.13 annexed hereto, which individually or in the aggregate has had
or could reasonably be expected to result in a Material Adverse Effect or could
reasonably be expected to impose any liability on the Lenders, Administrative
Agent or Lead Arranger.
 

5.14  
Employee Matters.

 
There are no collective bargaining agreements covering the employees of Borrower
and its Subsidiaries except as set forth on Schedule 5.14. There is no strike or
work stoppage in existence or threatened involving Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, and there are no strikes or walkouts in progress, pending or to
Borrower’s knowledge contemplated, relating to any labor contracts to which
Borrower or any of its Subsidiaries is a party, relating to any labor contracts
being negotiated, or otherwise.
 

5.15  
Solvency.

 
Each Loan Party is and Borrower and its Subsidiaries, taken as a whole, are and,
upon the incurrence of any Obligations by such Loan Party on any date on which
this representation is made, will be, Solvent.
 

5.16  
Matters Relating to Collateral.

 
A.  Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by Loan Parties, together with (i) the actions taken on
or prior to the date hereof pursuant to subsections 4.1F, 4.1G, 6.8 and 6.9 and
the filing of any UCC financing statements and/or amendments and PTO filings
and/or amendments delivered to Administrative Agent for filing (but not yet
filed) and (ii) the delivery to Administrative Agent of any Pledged Collateral
not delivered to Administrative Agent at the time of execution and delivery of
the applicable Collateral Document (all of which Pledged Collateral has been so
delivered) are effective to create or to continue in favor of Administrative
Agent for the benefit of Lenders, as security for the respective Secured
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid First Priority security interest on all of the Collateral,
and all filings and other actions necessary or desirable to perfect and maintain
the First Priority status of such Liens have been duly made or taken and remain
in full force and effect, other than the filing of any UCC financing statements
delivered to Administrative Agent for filing (but not yet filed) and the
periodic filing of UCC continuation statements in respect of UCC financing
statements filed by or on behalf of Administrative Agent.
 
B.  Governmental Authorizations. No Governmental Authorization, or other action
by, and no notice to or filing with, any Government Authority is required for
either (i) the pledge or grant by any Loan Party of the Liens purported to be
created in favor of Administrative Agent pursuant to any of the Collateral
Documents or (ii) the exercise by Administrative Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created pursuant
to any of the Collateral Documents or created or provided for by applicable
law), except for such Governmental Authorizations, or other actions set forth on
Schedule 5.2C annexed hereto and filings or recordings contemplated by
subsection 5.16A and except as may be required, in connection with the
foreclosure or disposition of any Pledged Collateral, by laws generally
affecting the offering and sale of securities.
 
C.  Absence of Third-Party Filings. Except (x) such as may have been filed in
favor of Administrative Agent as contemplated by subsection 5.16A, (y) for
Permitted Encumbrances, and (z) for Liens that shall be terminated pursuant to
UCC termination statements delivered to Administrative Agent for filing (but not
yet filed), such Liens to be terminated upon the filing or recording of such UCC
termination statements, (i) no effective UCC financing statement, fixture filing
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office and (ii) no effective filing
covering all or any part of the IP Collateral is on file in the PTO.
 
D.  Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
E.  Information Regarding Collateral. All information supplied to Administrative
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects.
 
F.  Conditions Affecting the Real Property Assets. There are no (i) defects,
facts or conditions affecting the Isle-Black Hawk Property or the Acquisition
Real Property that would make it unsuitable for the current use of such property
or contemplated use after completion of the Expansion Project, (ii) abnormal
hazards (including earth movement, slippage or flood damage) affecting the
Isle-Black Hawk Property or Acquisition Real Property, except for defects, facts
or conditions which could not reasonably be expected to result in a Material
Adverse Effect.
 
G.  Permits and Approvals; Licenses.
 
(i)  Except as set forth on Schedule 5.16G(i), Borrower has obtained or caused
its Subsidiaries to obtain, all Governmental Authorizations, including, without
limitation, all liquor licenses, Gaming Authorizations, sewer and water permits,
elevator permits, certificates of occupancy, subdivision approvals,
environmental approvals, zoning and land use entitlements which are necessary
for the current operation of its business and the Isle-Black Hawk Property, the
Acquisition Real Property and any other real property owned or leased by
Borrower, and there are no uncured violations thereof, except for Governmental
Authorizations where the failure to obtain, and violations thereof, could not
reasonably be expected to result in a Material Adverse Effect.
 
(ii)  Each of the Loan Parties has, and is in all material respects in
compliance with respect to, all licenses, permits, approvals and authorizations
of any Government Authority necessary to conduct its business as presently
conducted and to own or lease and operate its business located on the Isle-Black
Hawk Property and Acquisition Real Property.
 
(iii)  As of the Effective Date, Schedule 5.16G(iii) is a complete and correct
list of each Material License granted or assigned to any Loan Party. The
Material Licenses listed on Schedule 5.16G(iii) include all material
authorizations, licenses and permits that are required or necessary in order to
operate the casino located on the Isle-Black Hawk Property and the business
located on the Acquisition Real Property, as now conducted or proposed to be
conducted. As of the Effective Date, each Material License listed on Schedule
5.16G(iii) is validly issued and in full force and effect.
 

5.17  
Disclosure.

 
No representation or warranty of Borrower or any of its Subsidiaries contained
in the Confidential Information Memorandum or in any Loan Document or in any
other document, certificate or written statement furnished to Lenders by or on
behalf of Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Borrower, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results. There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
Borrower (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.
 

5.18  
Mortgage Taxes, Etc.

 
All mortgage, note, transfer, documentary, stamp, intangible and other similar
taxes and impositions which may be required to be paid in connection with the
Loans, the Mortgages and the other Loan Documents have been (or concurrently
with the closing of the Loans and recording of the Mortgages, will be) paid in
full by Borrower or its Subsidiaries.
 

5.19  
Related Agreements; Consummation of Acquisition.

 
A.  Delivery of Related Agreements. Borrower has delivered to Lenders complete
and correct copies of each Related Agreement and of all exhibits and schedules
thereto.
 
B.  Borrower’s Warranties. Except to the extent otherwise set forth herein or in
the schedules hereto, each of the representations and warranties given by
Sellers to Borrower in the Acquisition Agreements are true and correct in all
material respects as of the date hereof (or as of any earlier date to which such
representation and warranty specifically relates) and will be true and correct
in all material respects as of the Effective Date (or as of such earlier date,
as the case may be), in each case subject to the qualifications set forth in the
schedules to the Acquisition Agreements and the other Related Agreements.
 
C.  Warranties of Borrower. Subject to the qualifications set forth therein,
each of the representations and warranties given by Borrower to Sellers in the
Acquisition Agreements is true and correct in all material respects as of the
date hereof and will be true and correct in all material respects as of the
Effective Date.
 
D.  Consummation of Acquisition. The Acquisition has been consummated or will
close simultaneously with the transactions contemplated hereby.
 
Section 6.  BORROWER’S AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
 

6.1  
Financial Statements and Other Reports.

 
Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Borrower will deliver to Administrative Agent and Lenders:
 
(i)  Monthly Financials: as soon as available and in any event within 30 days
after the end of each February, March, May, June, August, September, November
and December ending after the Effective Date, (a) the consolidated balance
sheet, as applicable, of Borrower and its Subsidiaries as at the end of such
fiscal period and the related consolidated statements of income of Borrower and
its Subsidiaries and separate statements of income of each Gaming Facility of
Borrower and its Subsidiaries, in each case for such month and for the period
from the beginning of the then current Fiscal Year to the end of such month,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared on
monthly basis, all in reasonable detail and certified by the senior director of
finance of Borrower that they fairly present, in all material respects, the
financial condition of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments, and (b) if
requested by Administrative Agent, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management for such fiscal period and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal period;
 
(ii)  Quarterly Financials: as soon as available and in any event within (x) 45
days after the end of each Fiscal Quarter (other than each fourth Fiscal
Quarter), or (y) 90 days after the end of each fourth Fiscal Quarter, (a) the
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity of Borrower and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail and certified by the senior director of finance
of Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments, and (b) if requested by
Administrative Agent, a narrative report describing the operations of Borrower
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter;
 
(iii)  Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (a) the consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, (b) if requested by Administrative Agent, a narrative report
describing the operations of Borrower and its Subsidiaries in the form prepared
for presentation to senior management for such Fiscal Year, and (c) in the case
of such consolidated financial statements, a report thereon of a nationally
recognized “big 4” accounting firm or other independent certified public
accountants of recognized national standing selected by Borrower and
satisfactory to Administrative Agent, which report shall be unqualified, shall
express no doubts about the ability of Borrower and its Subsidiaries to continue
as a going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
 
(iv)  Officer and Compliance Certificates: together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to subdivisions
(ii) and (iii) above, (a) an Officer’s Certificate of Borrower stating that the
signers have reviewed the terms of this Agreement and have made, or caused to be
made under their supervision, a review in reasonable detail of the transactions
and condition of Borrower and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officer’s
Certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking and proposes to take with respect thereto; and
(b) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 7, in each case to the extent compliance with such
restrictions is required to be tested at the end of the applicable accounting
period, together with a description (including amounts) of all Investments and
Consolidated Capital Expenditures made during such period, and with respect to
each construction or expansion project of Borrower and its Subsidiaries, a
report setting forth the budgeted and/or projected total cost of such project,
the costs incurred to date for such project and the expenditures made to date
for such project;
 
(v)  Reconciliation Statements: (a) if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xiii) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xiii) of this subsection 6.1
following such change, consolidated financial statements of Borrower and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xiii)
of this subsection 6.1 following such change, a written statement of the chief
accounting officer or chief financial officer of Borrower setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.6) which would
have resulted if such financial statements had been prepared without giving
effect to such change; and (b) Borrower shall deliver to the Administrative
Agent at the same time as the delivery of any annual or quarterly financial
statements given in accordance with the provisions of this subsection 6.1, (i) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above, and (ii) a reasonable estimate of such effect on the financial
statements on account of such changes in application;
 
(vi)  Accountants’ Certification: together with each delivery of consolidated
financial statements of Borrower and its Subsidiaries pursuant to subdivision
(iii) above, a written statement by the independent certified public accountants
giving the report thereon (a) stating that their audit examination has included
a review of the terms of this Agreement and the other Loan Documents as they
relate to accounting matters, (b) stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (c) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to
subdivision (iv) above is not correct or that the matters set forth in the
Compliance Certificate delivered therewith pursuant to clause (b) of subdivision
(iv) above for the applicable Fiscal Year are not stated in accordance with the
terms of this Agreement;
 
(vii)  Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Borrower
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Borrower and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;
 
(viii)  SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower to its Security holders or by any
Subsidiary of Borrower to their Security holders other than Borrower or another
Subsidiary of Borrower, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower or
any of its Subsidiaries;
 
(ix)  Events of Default, etc.: promptly upon any officer of Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (b) that
any Person has given any notice to Borrower or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, (c) of any resignation or dismissal of
Borrower’s independent accountant, (d) of any Change in Control, (e) of any
individual or series of related Asset Sales, issuances of Capital Stock or
receipt of Net Insurance/Condemnation Proceeds aggregating in excess of
$1,000,000, or (f) of the occurrence of any event or change that could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action Borrower has taken, is taking and proposes to take with respect thereto;
 
(x)  Litigation or Other Proceedings: (a) promptly upon any officer of Borrower
obtaining knowledge of (1) the institution of, or non-frivolous threat of, any
Proceeding against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or (2) any material development in any Proceeding
that, in any case:
 
(x) if adversely determined could reasonably be expected to result in a Material
Adverse Effect; or
 
(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;
 
written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings (other than any Proceeding as to which a solvent and
unaffiliated insurance company has acknowledged coverage) involving an alleged
liability of, or claims against or affecting, Borrower or any of its
Subsidiaries equal to or greater than $2,000,000, and promptly after request by
Administrative Agent such other information as may be reasonably requested by
Administrative Agent to enable Administrative Agent and its counsel to evaluate
any such Proceedings;
 
(xi)  ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;
 
(xii)  ERISA Notices: with reasonable promptness, copies of (a) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (b) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (b) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;
 
(xiii)  Financial Plans: as soon as practicable and in any event no later than
30 days following the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (the “Financial Plan” for such Fiscal
Years), including (a) forecasted consolidated balance sheets and a forecasted
consolidated statement of income of Borrower and its Subsidiaries for each such
Fiscal Year, (b) forecasted consolidated statements of income of Borrower and
its Subsidiaries for each month of each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, and (c) such
other information and projections as any Administrative Agent may reasonably
request;
 
(xiv)  Insurance: (a) as soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage required under this Agreement to
be maintained as of the date of such report of Borrower and its Subsidiaries and
all material insurance coverage planned to be maintained of Borrower and its
Subsidiaries in the immediately succeeding Fiscal Year as required under this
Agreement and (b) as soon as practicable after any material change in insurance
coverage maintained of Borrower and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;
 
(xv)  Governing Body: with reasonable promptness, written notice of any change
in the Governing Body of Borrower;
 
(xvi)  New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Borrower and (b) all of the
data required to be set forth in Schedule 5.1 annexed hereto with respect to a
Subsidiary of Borrower (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);
 
(xvii)  Material Contracts: promptly, and in any event within ten Business Days
after any Material Contract of Borrower or any of its Subsidiaries is terminated
or amended in a manner that is materially adverse to Borrower or such
Subsidiary, as the case may be, or any new Material Contract is entered into, a
written statement describing such event with copies of such material amendments
or new contracts, and an explanation of any actions being taken with respect
thereto;
 
(xviii)  Margin Determination Certificate: commencing with the Fiscal Quarter
ending on or about April 27, 2003, together with each delivery of financial
statements for each Fiscal Quarter (other than each fourth Fiscal Quarter)
pursuant to subdivision (ii) above, and within 45 days of the last day of each
fourth Fiscal Quarter, a Margin Determination Certificate demonstrating in
reasonable detail the calculation of the Consolidated Total Leverage Ratio for
the four consecutive Fiscal Quarters ending on the day of the accounting period
covered by such financial statements;
 
(xix)  License Revocation: promptly upon any Officer of Borrower obtaining
knowledge of a License Revocation, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such License Revocation, and such other
information as may be reasonably requested by Administrative Agent;
 
(xx)  Organizational Matters: with reasonable promptness, written notice of (1)
any amendment of the Organizational Documents of Borrower or any of its
Subsidiaries, and (2) any change in the executive officers of Borrower or any of
its Subsidiaries;
 
(xxi)  Real Property: if Borrower or any of its Subsidiaries acquires any
additional Real Property Assets after the Effective Date, an updated Schedule
5.5B.
 
(xxii)  Revisions or Updates to Schedules: should any of the information or
disclosures provided on any of the Schedules originally attached to any of the
Loan Documents become outdated or incorrect in any material respect, as part of
the next quarterly Officer’s Certificate required pursuant to subsection
6.1(iv), such revisions or updates to such Schedules as may be necessary or
appropriate to update or correct such Schedules, provided that no such revisions
or updates to any Schedules shall be deemed to have amended, modified or
superseded such Schedules immediately prior to the submission of such revised or
updated Schedules, or to have cured any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedules, unless
and until the Requisite Lenders in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedules; and
 
(xxiii)  Other Information: with reasonable promptness, such other information
and data with respect to Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by any Lender.
 

6.2  
Existence, etc.

 
Except as permitted under subsection 7.7, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 4.1C and all
rights and franchises material to its business; provided, however that neither
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise if the Governing Body of Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to Borrower, such
Subsidiary or Lenders.
 

6.3  
Payment of Taxes and Claims; Tax Consolidation.

 
A.  Borrower will, and will cause each of its Subsidiaries to, pay all Taxes,
and other governmental charges imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided
that no such Tax, charge or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (i) such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor and (ii) in the
case of a Tax, charge or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such charge or claim.
 
B.  Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Borrower or any of its Subsidiaries).
 

6.4  
Maintenance of Properties; Insurance.

 
A.  Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
(including, without limitation, all Gaming Facilities) used or useful in the
business of Borrower and its Subsidiaries (including all Intellectual Property)
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.
 
B.  Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance, to the extent companies (and for such
purpose, including Isle of Capri Casinos, Inc.) of similar size and in similar
businesses self-insure), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry. Without limiting the generality of the
foregoing, Borrower will maintain or cause to be maintained (i) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (ii) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, covering such risks, and having other terms and conditions as
are at all times satisfactory to Administrative Agent in its commercially
reasonable judgment. Each such policy of insurance shall (a) name Administrative
Agent for the benefit of Lenders as an additional insured thereunder as its
interests may appear and (b) in the case of each business interruption and
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Administrative Agent, that names
Administrative Agent for the benefit of Lenders as the loss payee thereunder for
any covered loss in excess of $500,000 and provides for at least 30 days prior
written notice to Administrative Agent of any modification or cancellation of
such policy.
 
6.5  Inspection Rights. Borrower shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent to
visit and inspect any of the properties of Borrower or any of its Subsidiaries,
to inspect, copy and take extracts from Borrower’s and its Subsidiaries’
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants
(provided that Borrower may, if it so chooses, be present at or participate in
any such discussion), all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.
 

6.6  
Compliance with Laws, etc.

 
A.  Compliance with Laws. Borrower shall comply, and shall cause each of its
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws and Gaming Laws),
noncompliance with which could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
 
B. Maintenance of Material Licenses. Borrower shall, and shall cause each of its
Subsidiaries to, maintain (i) such valid Gaming Authorizations, registrations
and findings of suitability in all jurisdictions as may be necessary to operate
each of its Gaming Facility businesses, including, when completed, the Expansion
Project, and (ii) all liquor licenses and registrations as may be necessary to
sell alcoholic beverages from and in its Gaming Facilities, including, when
completed, the Expansion Project.
 

6.7  
Environmental Matters.

 
A.  Environmental Investigations. Borrower agrees that Administrative Agent may,
from time to time and in its reasonable discretion, (i) retain, at Borrower’s
expense, an independent professional consultant to review any environmental
audits, investigations, analyses and reports relating to Hazardous Materials
prepared by or for Borrower and (ii) if (a) Administrative Agent reasonably
believes that Borrower has breached any representation, warranty or covenant
contained in subsection 5.6, 5.13, 6.6, 6.7B or 6.7C or that there has been a
material violation of Environmental Laws at any Facility or by Borrower or any
of its Subsidiaries at any other location or (b) an Event of Default has
occurred and is continuing, conduct its own investigation of any Facility;
provided that, in the case of any Facility no longer owned, leased, operated or
used by Borrower or any of its Subsidiaries, Borrower shall only be obligated to
use all commercially reasonable efforts to obtain permission for Administrative
Agent’s professional consultant to conduct an investigation of such Facility.
For purposes of conducting such a review and/or investigation, Borrower hereby
grants to Administrative Agent and its agents, employees, consultants and
contractors the right to enter into or onto any Facilities currently owned,
leased, operated or used by Borrower or any of its Subsidiaries and to perform
such tests on such property (including taking samples of soil, groundwater and
suspected asbestos-containing materials) as are reasonably necessary in
connection therewith. Any such review and/or investigation of any Facility shall
be conducted, unless otherwise agreed to by Borrower and Administrative Agent,
upon reasonable notice during normal business hours and, to the extent
reasonably practicable, shall be conducted so as not to interfere with the
ongoing operations at such Facility or to cause any damage or loss to any
property at such Facility. Borrower and Administrative Agent hereby acknowledge
and agree that any report of any investigation conducted at the request of
Administrative Agent pursuant to this subsection 6.7A will be obtained and shall
be used by Administrative Agent and Lenders for the purposes of Lenders’
internal credit decisions, to monitor the Loans and to protect Lenders’ security
interests, if any, created by the Loan Documents. Administrative Agent agrees to
deliver a copy of any such report to Borrower with the understanding that
Borrower acknowledges and agrees that (x) it will indemnify and hold harmless
Administrative Agent, Lead Arranger and each Lender from any costs, losses or
liabilities relating to Borrower’s use of or reliance on such report,
(y) neither Administrative Agent nor any Lender makes any representation or
warranty with respect to such report, and (z) by delivering such report to
Borrower, neither Administrative Agent, Lead Arranger nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
 
B.  Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:
 
(i)  Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of Borrower or
any of its Subsidiaries or by independent consultants, Government Authorities or
any other Persons, with respect to significant environmental matters at any
Facility that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or with respect to any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;
 
(ii)  Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (b) any remedial
action taken by Borrower or any other Person in response to (1) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims resulting in, individually or in
the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (c) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
(iii)  Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by Borrower or any
of its Subsidiaries, a copy of any and all written communications with respect
to (a) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (b) any Release
required to be reported to any Government Authority, and (c) any request for
information from any Government Authority that suggests such Government
Authority is investigating whether Borrower or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity.
 
(iv)  Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Borrower or any of its Subsidiaries that could
reasonably be expected to (1) expose Borrower or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Borrower or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Borrower or any of its Subsidiaries to commence manufacturing or other
industrial operations or to modify current operations in a manner that could
reasonably be expected to subject Borrower or any of its Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
(v)  Other Information. With reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters disclosed pursuant to this subsection 6.7.
 
C.  Borrower’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.
 
(i)  Remedial Actions Relating to Hazardous Materials Activities. Borrower
shall, in compliance with all applicable Environmental Laws, promptly undertake,
and shall cause each of its Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to an Environmental Claim. If Borrower or any of its Subsidiaries
undertakes any such action with respect to any Hazardous Materials, Borrower or
such Subsidiary shall conduct and complete such action in compliance with all
applicable Environmental Laws and in accordance with the policies, orders and
directives of all federal, state and local Government Authorities except when,
and only to the extent that, Borrower’s or such Subsidiary’s liability with
respect to such Hazardous Materials Activity is being diligently contested in
good faith and by appropriate proceedings by Borrower or such Subsidiary.
 
(ii)  Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
material violation of applicable Environmental Laws by Borrower or its
Subsidiaries that could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect and (2) make an appropriate response to
any Environmental Claim against Borrower or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
(iii)  Confirmation of Completion of Work At Colorado Central Station Casino.
Borrower shall use its best efforts to obtain and deliver to Administrative
Agent and Lenders written notice from the Government Authority exercising
jurisdiction under Environmental Laws over the Remediation performed pursuant to
the Administrative Order on Consent between the Environmental Protection Agency
and Anchor Coin, signed August 20, 1993, for the Colorado Central Station Casino
property, 430 Main Street, Black Hawk Colorado, that no additional material
Remediation pursuant to such administrative order is required at that time by
such Government Authority.
 

6.8  
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Effective Date.

 
A.  Execution of Subsidiary Guaranty and Personal Property Collateral Documents.
If any Person becomes a Subsidiary of Borrower after the date hereof, Borrower
will promptly notify Administrative Agent of that fact and cause such
Subsidiary, if a domestic Subsidiary, to execute and deliver to Administrative
Agent a counterpart of the Subsidiary Guaranty and Amended Security Agreement
and to take all such further actions and execute all such further documents and
instruments (including actions, documents and instruments comparable to those
described in subsection 4.1G) as may be necessary or, in the opinion of
Administrative Agent, desirable to create in favor of Administrative Agent, for
the benefit of Lenders, a valid First Priority Lien on all of the personal and
mixed property assets of such Subsidiary described in the applicable forms of
Collateral Documents.
 
B.  Subsidiary Organizational Documents, Legal Opinions, Etc. Borrower shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with a good standing certificate from the Secretary of State of the jurisdiction
of its organization and each other state in which such Person is qualified to do
business and, to the extent generally available, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of each of such jurisdictions, each to be dated
a recent date prior to their delivery to Administrative Agent, (ii) a copy of
such Subsidiary’s bylaws, if any, certified by its corporate secretary or an
assistant secretary as of a recent date prior to their delivery to
Administrative Agent, (iii) a certificate executed by the secretary or similar
Officer of such Subsidiary as to (a) the fact that the attached resolutions of
the Governing Body of such Subsidiary approving and authorizing the execution,
delivery and performance of such Loan Documents are in full force and effect and
have not been modified or amended and (b) the incumbency and signatures of the
Officers of such Subsidiary executing such Loan Documents, and (iii) a favorable
opinion of counsel to such Subsidiary, addressed to Administrative Agent and
Lenders, as to (a) the due organization and good standing of such Subsidiary,
(b) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary and (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be satisfactory in form and substance to Administrative Agent and its
counsel.
 

6.9  
Matters Relating to Additional Real Property Collateral.

 
A.  Conforming Leasehold Interests. If Borrower or any Subsidiary of Borrower
acquires any Material Leasehold Property, Borrower shall, or shall cause such
Subsidiary, use commercially reasonable best efforts (without requiring Borrower
or such Subsidiary to relinquish any material rights or incur any material
obligations or to expend more than a nominal amount of money over and above the
reimbursement, if required, of the landlord’s out-of-pocket costs, including
attorneys fees) to cause such Material Leasehold Property to be a Conforming
Leasehold Interest.
 
B.  Additional Mortgages, Etc. From and after the Effective Date, if
(i) Borrower or any Subsidiary Guarantor acquires any fee interest in real
property or any Material Leasehold Property or (ii) at the time any Person
becomes a Subsidiary Guarantor, such Person owns or holds any fee interest in
real property or any Material Leasehold Property, in either case excluding any
such Real Property Asset the encumbrancing of which requires the consent of any
applicable lessor or then-existing senior lienholder, where Borrower and its
Subsidiaries have attempted in good faith, but are unable, to obtain such
lessor’s or senior lienholder’s consent after use of their commercially
reasonable efforts (any such non-excluded Real Property Asset described in the
foregoing clause (i) or (ii) being an “Additional Mortgaged Property”), Borrower
or such Subsidiary shall deliver to Administrative Agent, as soon as practicable
after such Person acquires such Additional Mortgaged Property or becomes a
Subsidiary Guarantor, as the case may be, a fully executed and notarized
Mortgage (an “Additional Mortgage”), in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering the interest of
such Loan Party in such Additional Mortgaged Property; and such opinions,
appraisals, documents, title insurance and environmental reports that would have
been delivered on the Effective Date if such Additional Mortgaged Property were
the Acquisition Real Property or that may be reasonably required by
Administrative Agent.
 
C.  Real Estate Appraisals. Borrower shall, and shall cause each of its
Subsidiaries to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of any applicable laws
and regulations (in each case to the extent required under such laws and
regulations as determined by Administrative Agent in its discretion).
 
D.  Grande Leasehold Mortgage. Borrower shall use commercially reasonable
efforts to obtain a fully executed and notarized Mortgage, in proper form for
recording in all appropriate places in the state of Colorado, encumbering the
portion of the Grande Gaming Facilities leased by Grande.
 

6.10  
Deposit Accounts and Cash Management Systems.

 
Borrower shall, and shall cause each of its Subsidiaries to, use and maintain
its Deposit Accounts and cash management systems in a manner reasonably
satisfactory to Administrative Agent, and deliver information regarding these
Deposit Accounts, including (a) the name and address of the financial
institutions maintaining the Deposit Accounts, and (b) the Deposit Account
numbers, shall be set forth on Schedule 6.10 annexed hereto. Borrower shall not
permit any such Deposit Account at any time to have a principal balance in
excess of $2,000,000 unless Borrower or such Subsidiary, as the case may be, has
(i) delivered to Administrative Agent a Deposit Account Control Agreement and
(ii) taken all other steps necessary or, in the opinion of Administrative Agent,
desirable to ensure that Administrative Agent will have sole dominion and
control over such Deposit Account at all times while such agreement is in
effect; provided that if Borrower or such Subsidiary is unable to obtain such
agreement from such financial institution Borrower shall, or shall cause such
Subsidiary to, within 30 days after receiving a written request by
Administrative Agent to do so, transfer all amounts in the applicable Deposit
Account to a Deposit Account maintained at a financial institution from which
such Borrower or such Subsidiary has obtained such an agreement. Borrower shall
not permit the aggregate amount on deposit in all Deposit Accounts of Borrower
and of its Subsidiaries (other than Deposit Accounts maintained with
Administrative Agent or Deposit Accounts for which a Deposit Account Control
Agreement described above has been executed and delivered) at any time to exceed
$5,000,000.
 

6.11  
Interest Rate Agreement.

 
At all times after the date that is 90 days after the Effective Date, Borrower
shall maintain in effect one or more Interest Rate Agreements with respect to
the Term Loans, in an aggregate notional principal amount of at least
$80,000,000, which Interest Rate Agreements shall have the effect of
establishing a maximum interest rate of not more than 9.0% per annum with
respect to such notional principal amount, each such Interest Rate Agreement to
be in form and substance reasonably satisfactory to Administrative Agent and
with a term of not less than two years.
 

6.12  
Isle-Riviera Agreement.

 
Borrower shall use commercially reasonable efforts to enter into the
Isle-Riviera Agreement and to provide Administrative Agent with a copy of such
executed agreement within 60 days after the Effective Date.
 
Section 7.  BORROWER’S NEGATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 7.
 

7.1  
Indebtedness.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:
 
(i)  Borrower may become and remain liable with respect to the Obligations;
 
(ii)  Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the resulting Indebtedness
corresponding to the Contingent Obligations so extinguished;
 
(iii)  Borrower may become and remain liable with respect to unsecured
Indebtedness to any Subsidiary Guarantor, and any wholly-owned domestic
Subsidiary of Borrower may become and remain liable with respect to unsecured
Indebtedness to Borrower or any Subsidiary Guarantor; provided that (a) a Lien
on all such intercompany Indebtedness shall be granted to Administrative Agent
for the benefit of Lenders and (b) to the extent the aggregate principal amount
of such Indebtedness is equal to or greater than $250,000, if such intercompany
Indebtedness is evidenced by a promissory note or other instrument, such
promissory note or instrument shall have been pledged to Administrative Agent
pursuant to the Amended Security Agreement;
 
(iv)  Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Indebtedness described in Schedule 7.1 annexed hereto (including any
refinancing, thereof); 
 
(v)  Borrower and its Subsidiaries may become and remain liable with respect to
other Indebtedness; provided that the maximum aggregate liability, contingent or
otherwise, of Borrower and its Subsidiaries in respect of all such Indebtedness
and Contingent Obligations permitted pursuant to subsection 7.4(v) shall at no
time exceed $2,000,000; and
 
(vi)  Borrower may, if the costs and expenses of the Expansion Project exceed
$75,000,000 in the aggregate, incur and remain liable with respect to the
Subordinated PIK Indebtedness in an aggregate principal amount not to exceed the
lesser of (x) the amount of such expenses in excess of $75,000,000 and (y)
$25,000,000.
 

7.2  
Liens and Related Matters.

 
A.  Prohibition on Liens. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom or proceeds thereof, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits or proceeds under the UCC of any State or under any
similar recording or notice statute, except:
 
(i)  Permitted Encumbrances;
 
(ii)  Liens granted pursuant to the Collateral Documents;
 
(iii)  Existing liens described in Schedule 7.2A(iii) annexed hereto (including
any replacement Liens resulting from any refinancing of the underlying
obligations of such Liens; provided that such replacement Liens do not extend to
any property not listed on Schedule 7.2A(iii) and such refinancing is permitted
by subsection 7.1 hereof); 
 
(iv)  Other Liens securing Indebtedness, Capital Leases and Contingent
Obligations permitted under subsections 7.1 and 7.4, respectively;
 
(v)  Liens described on Schedule 7.2A(v) annexed hereto related to the Expansion
Project; provided that such Liens, either individually or in the aggregate,
could not reasonably be expected to impair in any material respect the use,
operation or value of the Expansion Project.
 
B.  Equitable Lien in Favor of Lenders. If Borrower or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, Borrower or such Subsidiary shall make or cause to be made
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Indebtedness secured thereby as long as any
such Indebtedness shall be so secured, which provision shall not cure any
default that may have occurred and which provision shall be made without
prejudice to any rights of Administrative Agent or Lenders with respect to such
default; provided that, notwithstanding the foregoing, this covenant shall not
be construed as a consent by Requisite Lenders to the creation or assumption of
any such Lien not permitted by the provisions of subsection 7.2A.
 
C.  No Further Negative Pledges. Except with respect to specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale permitted by this
Agreement, neither Borrower nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
 
D.  No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries. Borrower shall not, and shall not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (ii) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (iii) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (iv) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower.
 

7.3  
Investments; Acquisitions.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:
 
(i)  Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents;
 
(ii)  Borrower and its Subsidiaries may continue to own the Investments owned by
them as of the Effective Date (after giving effect to the Acquisition) in any
Subsidiaries of Borrower;
 
(iii)  Borrower and its Subsidiaries may make intercompany loans to the extent
permitted under subsection 7.1(iii);
 
(iv)  Borrower and its Subsidiaries may make Consolidated Capital Expenditures
permitted by subsection 7.8;
 
(v)  Borrower and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 7.3 annexed hereto; and
 
(vi)  Borrower and its Subsidiaries may make and own other Investments in an
aggregate amount not to exceed at any time $5,000,000.
 

7.4  
Contingent Obligations.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:
 
(i)  Subsidiaries of Borrower may become and remain liable with respect to
Contingent Obligations in respect of the Subsidiary Guaranty;
 
(ii)  Borrower may become and remain liable with respect to Contingent
Obligations under Hedge Agreements with respect to the Loans;
 
(iii)  Borrower and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales or other
sales of assets;
 
(iv)  Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto; and
 
(v)  Borrower and its Subsidiaries may become and remain liable with respect to
other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of Borrower and its Subsidiaries in respect of all such
Contingent Obligations and Indebtedness permitted pursuant to subsection 7.1(v)
shall at no time exceed $2,000,000.
 

7.5  
Restricted Junior Payments.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that so long as no Event of Default or Potential Event
of Default shall have occurred and be continuing or shall be caused thereby,
Borrower may pay (i) Management Fees, (ii) interest on Subordinated PIK
Indebtedness in the form of additional Subordinated PIK Indebtedness, and
(iii) cash interest on Subordinated PIK Indebtedness; provided that, after
giving effect to such payment, the Consolidated Total Leverage Ratio of Borrower
shall be less than 2.5:1.0.
 

7.6  
Financial Covenants.

 
A.  Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated EBITDA less Maintenance Capital Expenditures to
(ii) Consolidated Fixed Charges for any four-Fiscal Quarter period to be less
than 1.25:1.00.
 
B.  Maximum Consolidated Total Leverage Ratio. Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter ending during any of the periods set forth below to exceed the
correlative ratio indicated:
 
 
Period
 
Maximum Total Leverage Ratio
4th Fiscal Quarter, Fiscal Year 2003
3.25:1.00
1st Fiscal Quarter, Fiscal Year 2004
2nd Fiscal Quarter, Fiscal Year 2004
3rd Fiscal Quarter, Fiscal Year 2004
4th Fiscal Quarter, Fiscal Year 2004
 
3.25:1.00
3.50:1.00
3.75:1.00
3.75:1.00
1st Fiscal Quarter, Fiscal Year 2005
2nd Fiscal Quarter, Fiscal Year 2005
3rd Fiscal Quarter, Fiscal Year 2005
4th Fiscal Quarter, Fiscal Year 2005
3.75:1.00
3.50:1.00
3.25:1.00
3.00:1.00
1st Fiscal Quarter, Fiscal Year 2006
2nd Fiscal Quarter, Fiscal Year 2006
3rd Fiscal Quarter, Fiscal Year 2006
 
2.75:1.00
2.50:1.00
2.25:1.00
4th Fiscal Quarter, Fiscal Year 2006 and each Fiscal Quarter thereafter
 
2.25:1.00
 



C.  Minimum Consolidated EBITDA. Borrower shall not permit Consolidated EBITDA
for any four-Fiscal Quarter period to be less than the amounts set forth below;
provided, however, that upon the consummation of the Grande Sale, Borrower shall
not permit Consolidated EBITDA for any four-Fiscal Quarter period to be less
than the amounts set forth below less the amount of Grande’s Consolidated EBITDA
for the four-Fiscal Quarter period most recently ending prior to the Grande
Sale.
 
 
Period
 
Minimum Consolidated EBITDA
4th Fiscal Quarter, Fiscal Year 2003
$48,000,000
1st Fiscal Quarter, Fiscal Year 2004
2nd Fiscal Quarter, Fiscal Year 2004
3rd Fiscal Quarter, Fiscal Year 2004
4th Fiscal Quarter, Fiscal Year 2004
 
$48,000,000
$48,000,000
$48,000,000
$48,000,000
1st Fiscal Quarter, Fiscal Year 2005
2nd Fiscal Quarter, Fiscal Year 2005
3rd Fiscal Quarter, Fiscal Year 2005
4th Fiscal Quarter, Fiscal Year 2005
$48,000,000
$50,000,000
$54,000,000
$58,000,000
1st Fiscal Quarter, Fiscal Year 2006
2nd Fiscal Quarter, Fiscal Year 2006
3rd Fiscal Quarter, Fiscal Year 2006
 
$60,000,000
$60,000,000
$60,000,000
4th Fiscal Quarter, Fiscal Year 2006 and each Fiscal Quarter thereafter
 
$60,000,000



 
D.  Minimum Consolidated Total Net Worth. Borrower shall not permit Consolidated
Total Net Worth as of the last day of the most recently ended Fiscal Quarter to
be less than the sum of (a)(i) 90% of the Consolidated Total Net Worth as of the
Effective Date, plus (ii) 75% of the positive Consolidated Net Income since the
Effective Date plus (iii) 50% of the net Cash proceeds from the issuance of
Capital Stock and capital contributions made by a holder of Capital Stock of
Borrower after the Effective Date, less (b) 100% of Permitted Tax Distributions
since the Effective Date.
 

7.7  
Restriction on Fundamental Changes; Asset Sales.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Borrower or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, or acquire by purchase or otherwise all or substantially all the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business of any Person
(other than purchases or other acquisitions of Inventory, materials and
equipment in the ordinary course of Borrower’s, or any of its Subsidiaries’
business) except:
 
(i)  any Subsidiary of Borrower may be merged with or into Borrower or any
wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any wholly-owned Subsidiary Guarantor; provided
that, (i) in the case of such a merger, Borrower or such wholly-owned Subsidiary
Guarantor shall be the continuing or surviving Person and (ii) in the case of
such a liquidation, winding up or dissolution, all of the assets of such
wholly-owned Subsidiary Guarantor are transferred to Borrower or a Subsidiary
Guarantor that is wholly-owned, directly or indirectly, by Borrower or as
otherwise expressly permitted under this Agreement;
 
(ii)  Borrower and its Subsidiaries may make Consolidated Capital Expenditures
permitted under subsection 7.8;
 
(iii)  Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;
 
(iv)  Borrower and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;
 
(v)  Borrower and its Subsidiaries may make Asset Sales of assets having a fair
market value not in excess of $2,000,000; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof; (b) the sole consideration received shall be cash or other
replacement assets; and (c) the proceeds of such Asset Sales shall be applied as
required by subsection 2.4B(iii)(a) or subsection 2.4D;
 
(vi)  Borrower or the applicable Subsidiary may consummate the Grande Sale; and
 
(vii)  Borrower may dispose of portions of property in connection with the
Expansion Project in order to complete the Expansion Project; provided that such
dispositions do not impair in any material respect the use, operation or value
of the Expansion Project.
 

7.8  
Capital Expenditures.

 
A.  Borrower shall not, and shall not permit its Subsidiaries to, make or incur
Maintenance Capital Expenditures, in any Fiscal Year, in an aggregate amount in
excess of $5,000,000 (the “Maximum Maintenance CapEx Amount”); provided,
however, that the Maximum Maintenance CapEx Amount may be increased by an amount
equal to the excess, if any, of the Maximum Maintenance CapEx Amount (as
adjusted in accordance with this proviso) for the previous Fiscal Year over the
actual amount of the Maintenance Capital Expenditures for such previous Fiscal
Year, up to a maximum increase of $5,000,000 in any Fiscal Year.
 
B.  Borrower shall not, and shall not permit its Subsidiaries to, make or incur
Expansion Capital Expenditures unrelated to the Expansion Project, in any Fiscal
Year, in an aggregate amount in excess of $3,000,000 (the “Maximum Other
Expansion CapEx Amount”); provided, however, that the Maximum Other Expansion
CapEx Amount may be increased by an amount equal to the excess, if any, of the
Maximum Other Expansion CapEx Amount (as adjusted in accordance with this
proviso) for the previous Fiscal Year over the actual amount of the Expansion
Capital Expenditures unrelated to the Expansion Project for such previous Fiscal
Year, up to a maximum increase of $3,000,000 in any Fiscal Year.
 
C.  Borrower shall not, and shall not permit its Subsidiaries to, make or incur
Expansion Capital Expenditures in connection with the Expansion Project in an
aggregate amount in excess of $75,000,000, provided, however, Borrower may, and
may permit its Subsidiaries to, make or incur Expansion Capital Expenditures in
excess of $75,000,000 to pay for cost overruns incurred in connection with the
Expansion Project to the extent of the net proceeds received by Borrower in
connection with incurrence of the Subordinated PIK Indebtedness.
 

7.9  
Sales and Lease-Backs.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Borrower or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than to Borrower or any of
its Subsidiaries) or (ii) that Borrower or any of its Subsidiaries intends to
use for substantially the same purpose as any other property that has been or is
to be sold or transferred by Borrower or any of its Subsidiaries to any Person
(other than to Borrower or any of its Subsidiaries) in connection with such
lease.
 

7.10  
Transactions with Shareholders and Affiliates.

 
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Borrower or with any Affiliate of Borrower or of any such holder, on terms that
are less favorable to Borrower or that Subsidiary, as the case may be, than
those that might be obtained at the time from Persons who are not such a holder
or Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Borrower and any Subsidiary Guarantors or between any
Subsidiary Guarantors, (ii) reasonable and customary fees paid to members of the
Governing Bodies of Borrower and its Subsidiaries or (iii) the Subordinated PIK
Indebtedness.
 

7.11  
Disposal of Subsidiary Stock.

 
Except for (x) any pledge or encumbrance of the Capital Stock of any of its
Subsidiaries required under this Agreement and the applicable Collateral
Documents and (y) any sale of 100% of the Capital Stock of any of its
Subsidiaries in compliance with the provisions of subsection 7.7(i), Borrower
shall not directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any shares of Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any shares of Capital Stock of any of its Subsidiaries
(including such Subsidiary), except to Borrower, another wholly owned Subsidiary
of Borrower that is a Subsidiary Guarantor, or to qualify directors if required
by applicable law.
 

7.12  
Conduct of Business.

 
From and after the Effective Date, Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in of Borrower and its Subsidiaries on the Effective Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Requisite Lenders.
 

7.13  
Fiscal Year.

 
Borrower shall not change its Fiscal Year-end from the last Sunday in April
without the prior written consent of Administrative Agent.
 

7.14  
Operating Leases.

 
Borrower shall not permit any of its Subsidiaries to enter into any Operating
Leases or become liable in any way under any Operating Lease, other than any
Operating Leases described in Schedule 7.14 annexed hereto (collectively, the
“Excluded Leases”), unless after giving effect to the incurrence of liability
under such Operating Leases, the Consolidated Rental Payments in effect during
the then-current Fiscal Year does not exceed $1,000,000.
 

7.15  
Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Subordinated PIK Indebtedness; Amendments of Management Agreements; Amendments
of Expansion Agreements.

 
A.  Amendments or Waivers of Certain Agreements. Neither Borrower nor any of its
Subsidiaries will agree to any material amendment that would be adverse to
Borrower or Lenders to, or waive any of its material rights under, the Related
Agreements or any other agreement executed in connection therewith after the
Effective Date without in each case obtaining the prior written consent of
Requisite Lenders to such amendment or waiver.
 
B.  Amendments of Documents Relating to Subordinated PIK Indebtedness. From and
after the date the Subordinated PIK Indebtedness is incurred, Borrower shall
not, and shall not permit any of its Subsidiaries to, amend or otherwise change
the terms of any Subordinated PIK Indebtedness, or make any payment consistent
with an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Subordinated PIK Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated PIK Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to Borrower or Lenders.
 
C.  Amendments of Management Agreements. Borrower shall not agree to any
amendment of any Management Agreement, that causes an increase of, or advances
the date of payment of, the Management Fees payable under such agreement,
without obtaining the prior written consent of Administrative Agent to such
amendment.
 
D.  Amendments of Expansion Agreements. Neither Borrower nor any of its
Subsidiaries will amend or otherwise change the terms of any Expansion Agreement
if such amendment could reasonably be expected to result in a Material Adverse
Effect without prior written consent of Administrative Agent to such amendment.
 
Section 8.  EVENTS OF DEFAULT
 
If any of the following conditions or events (“Events of Default”) shall occur:
 

8.1  
Failure to Make Payments When Due.

 
Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Borrower to pay any interest on any Loan or any
fee or any other amount due under this Agreement or any other Loan Document
within five days after the date due; or
 

8.2  
Default in Other Agreements.

 
(i)  Failure of Borrower or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an aggregate principal amount of $1,000,000 or
more, in each case beyond the end of any grace period provided therefor; (ii)
breach or default by Borrower or any of its Subsidiaries with respect to any
other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or
(iii) a holder of any other Indebtedness or Contingent Obligation declares such
Indebtedness or Contingent Obligations due prior to its stated maturity; or
 

8.3  
Breach of Certain Covenants.

 
Failure of Borrower to perform or comply with any term or condition contained in
subsections 2.5, 6.2, or Section 7 of this Agreement; or
 

8.4  
Breach of Warranty.

 
Any representation, warranty, certification or other statement made by Borrower
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
 

8.5  
Other Defaults Under Loan Documents.

 
Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Borrower and such Loan Party of notice from Administrative Agent or any Lender
of such default; or
 

8.6  
Involuntary Bankruptcy; Appointment of Receiver, etc.

 
(i)  A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Borrower or any Subsidiary Guarantor in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or
 
(ii)  an involuntary case shall be commenced against Borrower or any Subsidiary
Guarantor under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any Subsidiary Guarantor, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any Subsidiary Guarantor for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
Subsidiary Guarantor, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or
 

8.7  
Voluntary Bankruptcy; Appointment of Receiver, etc.

 
(i)  Borrower or any Subsidiary Guarantor shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Borrower or any Subsidiary Guarantor shall make any
assignment for the benefit of creditors; or
 
(ii)  Borrower or any Subsidiary Guarantor shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Borrower or any Subsidiary Guarantor
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or
 

8.8  
Judgments and Attachments.

 
Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $1,000,000 or (ii) in the
aggregate at any time an amount in excess of $2,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or
 

8.9  
Dissolution.

 
Any order, judgment or decree shall be entered against Borrower or any
Subsidiary Guarantor decreeing the dissolution or split up of Borrower or that
Subsidiary Guarantor and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or
 

8.10  
Employee Benefit Plans.

 
There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
excess of $1,000,000 during the term of this Agreement; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds $1,000,000; or
 

8.11  
Change in Control.

 
A Change in Control shall have occurred; or
 

8.12  
Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation of
Obligations.

 
At any time after the execution and delivery thereof, (i) any Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms or as otherwise permitted under this Agreement) or shall be declared to be
null and void, (ii) any Collateral Document shall cease to be in full force and
effect (other than by reason of a release of Collateral thereunder in accordance
with the terms hereof or thereof, the satisfaction in full of the Obligations or
any other termination of such Collateral Document in accordance with the terms
hereof or thereof) or shall be declared null and void, or Administrative Agent
shall not have or shall cease to have a valid First Priority Lien on any
material Collateral purported to be covered thereby in each case for any reason
other than the failure of Administrative Agent or any Lender to take any action,
or (iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party; or
 

8.13  
Loss of Gaming Licenses.

 
The occurrence of a License Revocation by any Gaming Authority in a jurisdiction
in which Borrower or any of its Subsidiaries owns or operates a Gaming Facility;
provided that such License Revocation continues for at least fifteen (15)
consecutive days; or
 

8.14  
Consent to Substitute Member.

 
At any time (i) Casino America of Colorado, Inc. shall consent to any transferee
of Capital Stock of Borrower becoming a “substitute member” (as defined in that
certain Amended and Restated Operating Agreement of Borrower as in effect on the
Effective Date (the “Operating Agreement”)) without the prior written consent of
the Requisite Lenders, or (ii) any transferee, other than Casino America of
Colorado, Inc. or Black Hawk Gold, Ltd., has rights as a member other than those
set forth in Section 13.6 of the Operating Agreement; or
 

8.15  
Failure to Consummate the Acquisition.

 
If the Acquisition is unwound, reversed or otherwise rescinded in whole or in
any material part for any reason,
 
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit) and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Revolving Lender to
issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Revolving Lenders
under subsection 3.3C(i).
 
Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Amended Security Agreement and shall be applied as therein provided.
 
Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause (ii)
of such paragraph Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Borrower, and such provisions shall not at any time be construed so
as to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met. Lenders
hereby acknowledge that any foreclosure under this Agreement or any other Loan
Document of any Gaming Facility, any Persons owning, leasing, operating or using
such Gaming Facility or any gaming equipment or alcoholic beverages may be
subject to any prior approvals or exemptions required under any applicable
Gaming Laws or liquor laws.
 
Section 9.  ADMINISTRATIVE AGENT
 

9.1  
Appointment.

 
A.  Appointment of Administrative Agent. CIBC is hereby appointed Administrative
Agent hereunder and under the other Loan Documents and each Lender hereby
authorizes Administrative Agent to act as its administrative agent in accordance
with the terms of this Agreement and the other Loan Documents. Administrative
Agent agrees to act upon the express conditions contained in this Agreement and
the other Loan Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Administrative Agent and Lenders and no Loan Party
shall have rights as a third party beneficiary of any of the provisions thereof.
In performing its functions and duties under this Agreement, Administrative
Agent shall act solely as an administrative agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for Borrower or any of its Subsidiaries.
 
B.  Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint (with notice to Borrower) an
additional individual or institution as a separate trustee, co-trustee,
collateral agent or collateral co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental Collateral
Agent” and collectively as “Supplemental Collateral Agents”).
 
If Administrative Agent appoints a Supplemental Collateral Agent with respect to
any Collateral, (i) each and every right, power, privilege or duty expressed or
intended by this Agreement or any of the other Loan Documents to be exercised by
or vested in or conveyed to Administrative Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Administrative Agent or such Supplemental
Collateral Agent, and (ii) the provisions of this Section 9 and of subsections
10.2 and 10.3 that refer to Administrative Agent shall inure to the benefit of
such Supplemental Collateral Agent and all references therein to Administrative
Agent shall be deemed to be references to Administrative Agent and/or such
Supplemental Collateral Agent, as the context may require.
 
Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent. In case any Supplemental Collateral Agent,
or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.
 

9.2  
Powers and Duties; General Immunity.

 
A.  Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
 
B.  No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Borrower to Administrative Agent or any Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Borrower or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or the use of the
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default. Anything contained in this Agreement to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof unless any such liability results
from the gross negligence or willful misconduct of Administrative Agent.
 
C.  Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence or willful misconduct. Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6).
 
D.  Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans and the Letters
of Credit, Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Borrower or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.
 

9.3  
Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Borrower and its Subsidiaries.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
 

9.4  
Right to Indemnity.

 
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, Lead Arranger and their officers, directors, employees,
agents, attorneys, professional advisors and affiliates of each of them to the
extent that any such Person has not been reimbursed by Borrower, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements and
fees and disbursements of any financial advisor engaged by Administrative Agent)
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent or such other Persons in
exercising its powers, rights and remedies or performing its duties of an
Administrative Agent or Lead Arranger hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent or Lead Arranger
in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s or Lead
Arranger’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction. If any indemnity furnished to
Administrative Agent or any other such Person for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent and/or Lead Arranger may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.
 

9.5  
Successor Administrative Agent.

 
Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to Lenders and Borrower, and Administrative Agent may be removed
at any time with or without cause by an instrument or concurrent instruments in
writing delivered to Borrower and Administrative Agent and signed by Requisite
Lenders. Upon any such notice of resignation or any such removal, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
 

9.6  
Collateral Documents and Subsidiary Guaranty.

 
Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be Administrative Agent for and representative of Lenders under the
Subsidiary Guaranty, and each Lender agrees to be bound by the terms of each
Collateral Document and the Subsidiary Guaranty; provided that Administrative
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or the Subsidiary Guaranty or (ii) release any Collateral or Subsidiary
Guarantor (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Collateral Document), in each case
without the prior consent of Requisite Lenders (or, if required pursuant to
subsection 10.6, all Lenders); provided further, however, that, without further
written consent or authorization from Lenders, Administrative Agent may execute
any documents or instruments necessary to (a) release any Lien encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, or (b) release any Subsidiary Guarantor from the Subsidiary Guaranty
if all of the Capital Stock of such Subsidiary Guarantor is sold to any Person
(other than an Affiliate of Borrower) pursuant to a sale or other disposition
permitted hereunder or to which Requisite Lenders have otherwise consented or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2. Anything contained in any of the Loan
Documents to the contrary notwithstanding, Borrower, Administrative Agent and
each Lender hereby agree that (X) no Lender shall have any right individually to
realize upon any of the Collateral under any Collateral Document or to enforce
the Subsidiary Guaranty, it being understood and agreed that all powers, rights
and remedies under the Collateral Documents and the Subsidiary Guaranty may be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale, Administrative Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and Administrative Agent, as administrative
agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.
 

9.7  
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of its Subsidiaries,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
 
(i)  to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders, Administrative Agent and
Lead Arranger (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Administrative Agent and Lead Arranger
and their agents and counsel and all other amounts due Lenders, Administrative
Agent and Lead Arranger under subsections 2.3 and 10.2) allowed in such judicial
proceeding; and
 
(ii)  to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, if Administrative
Agent shall consent to the making of such payments directly to Lenders, to pay
to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and Lead Arranger
and their agents and counsel, and any other amounts due Administrative Agent and
Lead Arranger under subsections 2.3 and 10.2.
 
Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
Section 10.  MISCELLANEOUS
 

10.1  
Assignments and Participations in Loans and Letters of Credit.

 
A.  General. Subject to subsections 10.1B and 10.1C, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Person in, all or any part of its Commitments or
any Loan or Loans made by it or its Letters of Credit (or participations in
Letters of Credit) or any other interest herein or in any other Obligations owed
to it; provided that no such sale, assignment, transfer or participation shall,
without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further, that no such sale, assignment, or transfer described
in clause (i) above shall be effective unless and until an Assignment Agreement
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection
10.1B(ii); and provided, further, that no such sale, assignment, or transfer of
any Letter of Credit or any participation therein may be made separately from a
sale, assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation. Except as otherwise provided in
this subsection 10.1, no Lender shall, as between Borrower and such Lender, be
relieved of any of its obligations hereunder as a result of any sale, assignment
or transfer of, or any granting of participations in, all or any part of its
Commitments or Loans, or Letters of Credit or participations therein, or the
other Obligations owed to such Lender, and such Lender shall remain solely
responsible for the performance of such Obligations, and Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
B.  Assignments.
 
(i)  Amounts and Terms of Assignments. Each Commitment, Loan, Letter of Credit
or participation therein, or other Obligation may (a) be assigned in any amount
to another Lender, or to an Affiliate or Approved Fund of the assigning Lender
or another Lender, with the giving of notice to Borrower and Administrative
Agent or (b) be assigned in an aggregate amount of not less than $1,000,000 (or
such lesser amount as shall constitute the aggregate amount of the Commitments,
Loans, Letters of Credit and participations therein, and other Obligations of
the assigning Lender) to any other Eligible Assignee (treating any two or more
Approved Funds with the same investment advisor as a single Eligible Assignee)
with the consent of Borrower (unless a Potential Event of Default or an Event of
Default has occurred and is continuing) and Administrative Agent (such consent
of Borrower and Administrative Agent shall not be unreasonably withheld or
delayed); provided that each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement. To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans, Letters of Credit and
participations therein, or other Obligations or the portion thereof so assigned.
The parties to each such assignment shall execute and deliver to Administrative
Agent, for its acceptance and recording in the Register, an Assignment
Agreement, together with a processing and recordation fee of $3,500 (provided
that (i) no such processing and recordation fee shall be payable if the assignee
is an Affiliate of the assignor or a Person under common management with the
assignor, and (ii) only one such fee shall be required in connection with a
simultaneous assignment to a group of Approved Funds with the same investment
advisor) and such forms (including an administrative questionnaire if the
Eligible Assignee is not a Lender), certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to subsection 2.7B(iii)(a). Upon such execution, delivery,
acceptance and recordation, from and after the effective date specified in such
Assignment Agreement, (y) the assignee thereunder shall be a party hereto and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder, and (z) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights that survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender with respect to
any outstanding Letters of Credit such Lender shall continue to have all rights
and obligations of an Issuing Lender with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The Commitments hereunder shall
be modified to reflect the Commitment of such assignee and any remaining
Commitment of such assigning Lender and, if any such assignment occurs after the
issuance of any Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1D, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit
IV, Exhibit V or Exhibit VI annexed hereto, as the case may be, with appropriate
insertions, to reflect the new Commitments and/or outstanding Revolving Loans
and/or outstanding Term Loans, as the case may be, of the assignee and/or the
assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection 10.1B
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
10.1C.
 
(ii)  Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee (if so required) referred to in subsection
10.1B(i) and any forms, certificates or other evidence with respect to United
States federal income tax withholding matters that such assignee may be required
to deliver to Administrative Agent pursuant to subsection 2.8B(iii)(a),
Administrative Agent shall, if Administrative Agent (and if necessary, Borrower)
has consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 10.1B(i)), (a) accept such
Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to Borrower. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).
 
(iii)  If the consent of Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in subsection 10.1B(i)), Borrower shall
be deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by Borrower prior to such fifth
Business Day.
 
C.  Participations. Any Lender may, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of such Participant, agree to any
amendment, modification or waiver that affects such Participant if such
amendment, modification or waiver requires the unanimous written consent of all
Lenders pursuant to subsection 10.6. Subject to subsection 10.1E, Borrower
agrees that each Participant shall be entitled to the benefits of subsections
2.7D, 2.8, and 3.6 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to this subsection 10.1C; provided, however,
that in no event shall Borrower be obligated to make any payment with respect to
such subsections which is greater than the amount that Borrower would have paid
to the Lender had no such participation been sold. To the extent permitted by
law, each Participant also shall be entitled to the benefits of subsection 10.4
as though it were a Lender, provided such Participant agrees to be subject to
subsection 10.5 as though it were a Lender. If any amounts outstanding under
this Agreement are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.
 
D.  No Greater Payments to Participants. A Participant shall not be entitled to
receive any greater payment under subsections 2.6D, 2.7, and 3.6 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of subsection 2.7 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with subsection 2.8B(iii) as though it were a Lender.
 
E.  Assignments to Secured Parties and Trustees. In addition to the assignments
and participations permitted under the foregoing provisions of this subsection
10.1, (a) any Lender may assign and pledge all or any portion of its Loans, the
other Obligations owed to such Lender and its Notes to any creditor, including
any Federal Reserve Bank, as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided that (i) no Lender shall, as
between Borrower and such Lender, be relieved of any of its obligations
hereunder as a result of any such assignment and pledge and (ii) in no event
shall such creditor be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder, (b) any Lender
that is a Fund may pledge its Loans and/or Notes to its trustee for the benefit
of its investors, provided that any foreclosure or similar action by such
trustee or other representative shall be subject to the provisions of subsection
10.1B concerning assignments (including any required consents); provided further
that no Lender shall, as between Borrower and such Lender, be relieved of any of
its obligations hereunder as a result of any such pledge.
 
F.  Information. Each Lender may furnish any information concerning Borrower and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.
 
G.  Representations of Lenders. Each Lender listed on the signature pages hereof
hereby represents and warrants (i) that it is and at all times shall be an
Eligible Assignee described in clause (A) of the definition thereof; (ii) that
it has experience and expertise in the making of loans such as the Loans; and
(iii) that it will make its Loans for its own account in the ordinary course of
its business and without a present view to distribution of such Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this subsection
10.1, the disposition of such Loans or any interests therein shall at all times
remain within its exclusive control). Each Lender that becomes a party hereto
pursuant to an Assignment Agreement shall be deemed to agree that the
representations and warranties of such Lender contained in such Assignment
Agreement are incorporated herein by this reference.
 

10.2  
Expenses.

 
Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
expenses of the Administrative Agent in connection with preparation of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(ii) all the costs of furnishing all opinions by counsel for Borrower (including
any opinions requested by Lenders as to any legal matters arising hereunder) and
of Borrower’s performance of and compliance with all agreements and conditions
on its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) the reasonable fees,
expenses and disbursements of counsel to Administrative Agent (including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Administrative
Agent on behalf of Lenders pursuant to any Collateral Document, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums, and reasonable fees, expenses and disbursements of
counsel to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by Administrative
Agent or its counsel) of obtaining and reviewing any appraisals provided for
under subsection 4.1H and any environmental audits or reports provided for under
subsections 4.1I and 6.7; (vi) all the actual costs and expenses incurred by
Administrative Agent in connection with the custody or preservation of any of
the Collateral; (vii) all other actual and reasonable costs and expenses
incurred by Administrative Agent in connection with the syndication of the
Commitments and the negotiation, preparation and execution of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (viii) after the occurrence and during
the continuation of an Event of Default and an acceleration of the Obligations,
all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such acceleration (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
provided that Borrower shall not be responsible for expenses relating to
assignments between Lenders made pursuant to subsection 10.1.
 

10.3  
Indemnity.

 
In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent and Lenders, and the officers, directors,
employees, counsel, agents, representatives, trustees, advisors and affiliates
of Administrative Agent and Lenders (collectively called the “Indemnitees”),
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.
 
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims and
Releases), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct or indirect
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Loan Documents or the Related Agreements or the
Transactions or the other transactions contemplated hereby or thereby (including
Lenders’ agreement to make the Loans hereunder or the use or intended use of the
proceeds thereof or the issuance of Letters of Credit hereunder or the use or
intended use of any thereof, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Subsidiary Guaranty), (ii) the statements
contained in the commitment letter delivered by any Lender to Borrower or
Administrative Agent with respect thereto, or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.
 
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 

10.4  
Set-Off; Security Interest in Deposit Accounts.

 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by Borrower
at any time or from time to time, without prior notice to Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits or other amounts held by any
Lender (or any Affiliate of that Lender) for the credit or account of Borrower
(general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of such Lender to or for the credit or the
account of Borrower and each other Loan Party against and on account of the
Obligations of Borrower and each other Loan Party to that Lender (or any
Affiliate of such Lender) or to any other Lender (or any Affiliate of any other
Lender) under this Agreement, the Letters of Credit and participations therein
and the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder or under any of the other Loan
Documents shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured. Borrower hereby further grants to Administrative Agent and each
Lender a security interest in all deposits and accounts maintained with
Administrative Agent or such Lender as security for the Obligations.
 

10.5  
Ratable Sharing.

 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s Lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender hereunder, then the
Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them hereunder; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise (and whether by litigation, demand, settlement or otherwise), those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s Lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
 

10.6  
Amendments and Waivers.

 
No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or of any of the other Loan Documents, and no consent
to any departure by Borrower herefrom or therefrom, shall in any event be
effective without the written concurrence of Requisite Lenders; unless otherwise
provided elsewhere in this Agreement; provided that in addition:
 
(a) any such amendment, modification, termination, waiver or consent which:
 
(i)  postpones the date or reduces the amount of any scheduled payment of
principal of any of the Loans;
 
(ii)  postpones the date on which any interest or any fees are payable or
reduces the amount of any interest or any fees payable hereunder; or
 
(iii)  amends, modifies, terminates or waives any provision of subsection 2.2
that decreases the interest rate borne by Loans (other than any waiver of any
increase in the interest rate applicable to such Loans pursuant to subsection
2.2) or the percentages set forth in the definitions of “Applicable Base Rate
Margin” and “Applicable LIBOR Margin”;
 
(iv)  changes in any manner the definition of “Pro Rata Share” or the definition
of “Requisite Lenders”;
 
(v)  changes in any manner any provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of all Lenders;
 
(vi)  releases any Lien granted in favor of Administrative Agent with respect to
all or substantially all of the Collateral other than in accordance with the
terms of the Credit Agreement;
 
(vii)  releases any material Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty, in each case other than in accordance with the terms of the
Loan Documents;
 
(viii)  changes in any manner the provisions contained in subsection 8.1 or this
subsection 10.6; or
 
(ix)  an assignment by the Borrower of its Obligations under this Agreement or
any of the other Loan Documents;
 
shall be effective only if evidenced by the written concurrence of all Lenders.
 
In addition,
 
(a) no amendment, modification, termination or waiver of any provision of any
Note shall be effective without the written concurrence of the Lender which is
the holder of that Note;
 
(b) no amendment, modification, termination or waiver of any provision of
subsection 2.1A(i)-2.1A(ii) or of any other provision of this Agreement relating
to the Term Loan Commitments or the Revolving Loan Commitments shall increase
the Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that amendments, modifications or
waivers of conditions precedent, representations and warranties, covenants or
Events of Default or of a mandatory reduction in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);
 
(c) no amendment, modification, termination or waiver of any provision of
Section 9 or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of Administrative Agent shall be
effective without the written concurrence of Administrative Agent; and
 
(d) (i) any election by Administrative Agent to make a credit bid at a public or
private foreclosure sale of the Collateral and (ii) after the acquisition by
Administrative Agent of any of the Collateral at a public or private sale, a
subsequent sale of the Collateral by the Administrative Agent where (A) the
purchase price is paid in a form other than Cash, or (B) the purchase price is
less than the amount necessary to pay the Lenders the whole amount of principal,
interest and other amounts owing and unpaid in connection with the Loans and any
other Obligations shall be effective only if evidenced by the written
concurrence of Requisite Lenders.
 
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Borrower, on Borrower. Notwithstanding anything contained
herein to the contrary, as among Lenders and Administrative Agent in connection
with the exercise of remedies under any of the Loan Documents, the written
concurrence of Requisite Lenders shall be required for Administrative Agent to
exercise proxy rights in the election of the Governing Body of any Loan Party
owning real property or to acquire any ownership interest in real property of
any Loan Party.
 

10.7  
Independence of Covenants.

 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
 

10.8  
Notices; Effectiveness of Signatures.

 
A.  Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that notices to Administrative Agent shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature pages
hereof or (i) as to Borrower and Administrative Agent, such other address as
shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.
Electronic mail may be used to distribute routine communications, such as
financial statements and other information; provided, however, that no signature
with respect to any notice, request, agreement, waiver, amendment or other
document or any notice that is intended to have binding effect may be sent by
electronic mail.
 
B.  Effectiveness of Signatures. Loan Documents and notices under the Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as an original copy with manual signatures and shall be
binding on all Loan Parties, Administrative Agent, Lead Arranger and Lenders.
Administrative Agent may also require that any such documents and signature be
confirmed by a manually-signed copy thereof; provided, however, that the failure
to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.
 

10.9  
Survival of Representations, Warranties and Agreements.

 
A.  All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
 
B.  Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Borrower set forth in subsections 2.6D, 2.7, 3.5A,
3.6, 10.2, 10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set forth
in subsections 9.2C, 9.3, 9.4, 10.5 and 10.18 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination or expiration
of this Agreement.
 

10.10  
Failure or Indulgence Not Waiver; Remedies Cumulative.

 
No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 

10.11  
Marshalling; Payments Set Aside.

 
Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that Borrower makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause (whether by litigation, demand, settlement or otherwise), then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
 

10.12  
Severability.

 
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 

10.13  
Obligations Several; Independent Nature of Lenders’ Rights.

 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
 

10.14  
Release of Security Interest or Guaranty.

 
Upon the proposed sale or other disposition of any Collateral that is permitted
by this Agreement or to which Requisite Lenders have otherwise consented, or the
sale or other disposition of all of the Capital Stock of a Subsidiary Guarantor
to any Person (other than to a Subsidiary Guarantor) permitted by this Agreement
or to which Requisite Lenders have otherwise consented, for which a Loan Party
desires to obtain a security interest release or a release of the Subsidiary
Guaranty from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (a) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (b) if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required by subsection 2.4, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.
 

10.15  
Applicable Law.

 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
 

10.16  
Successors and Assigns.

 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders (it being understood that Lenders’ rights of assignment are subject to
subsection 10.1). Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by Borrower without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of Administrative Agent and Affiliates of
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 

10.17  
Consent to Jurisdiction and Service of Process.

 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
 
(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
 
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;
 
(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
 
(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION; AND
 
(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
 

10.18  
Waiver of Jury Trial.

 
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 

10.19  
Confidentiality.

 
Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Borrower in accordance with such Lender’s customary procedures
for handling confidential information of this nature and, in the case of banks,
and in accordance with safe and sound banking practices, it being understood and
agreed by Borrower that in any event a Lender may make disclosures (a) to its
Affiliates and to its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower, (g) with the consent of
Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19, or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower, or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates and that no written or oral communications from
counsel to an Agent and no information that is or is designated as privileged or
as attorney work product may be disclosed to any Person unless such Person is a
Lender or a participant hereunder; provided that, unless specifically prohibited
by applicable law, regulation or court order, each Lender shall notify Borrower
of any request by any Government Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
of such Lender by such Government Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender be obligated or required to return
any materials furnished by Borrower or any of its Subsidiaries. Notwithstanding
anything contained herein to the contrary, Borrower understands and agrees that
Administrative Agent and the institution identified as “Lead Arranger” on the
title page to this Agreement may make customary disclosures for advertising and
“league table” purposes.
 
Notwithstanding anything to contrary herein, Borrower and Administrative Agent
hereby agree that Borrower (and each of its employees, representatives and
agents) is permitted to disclose to any Person, the structure and tax aspects of
the transactions contemplated by the Loan Documents, and all materials of any
kind (including opinions and other tax analyses) that are provided to Borrower
related to such structure and tax aspects. In this regard, Borrower acknowledges
and agrees that Borrower’s disclosure of the structure or tax aspects of such
transactions is not limited in any way by an express or implied understanding or
agreement, oral or written (whether or not such agreement or understanding is
legally binding). Furthermore, Borrower acknowledges and agrees that it does not
know or have reason to know that its use or disclosure of information relating
to the structure or tax aspects of the transactions contemplated by the Loan
Documents is limited in any other manner for the benefit of any other Person.
 

10.20  
Co-Documentation Agents, Lead Arranger and Syndication Agent.

 
None of the institutions identified as “Lead Arranger,”“Co-Documentation Agents”
or “Syndication Agent” on the title page to this Agreement shall have any
obligations, liabilities or duties under this Agreement other than those
applicable to a Lender (but only if such institution is a Lender) as such, and
no such institution shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any such institution in deciding to enter into this Agreement or in
taking or not taking any action hereunder.
 

10.21  
Counterparts; Effectiveness.

 
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
 

10.22  
Gaming Laws.

 
A.  This Agreement and the other Loan Documents are subject to the Gaming Laws
and laws involving the sale, distribution and possession of alcoholic beverages
(the “Liquor Laws”). Without limiting the foregoing, each of the Administrative
Agent, Lead Arranger, Syndication Agent, Co-Documentation Agents, each Lender
and each Participant acknowledges that (i) it is subject to being called forward
by the Gaming Authority or Government Authority enforcing the Liquor Laws (the
“Liquor Authorities”), in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Agreement and the other Loan Documents, including
with respect to the entry into and ownership and operation of the Facilities,
and the possession or control of gaming equipment, alcoholic beverages or a
gaming or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite Government Authorities.
 
B.  Each of the Administrative Agent, Lead Arranger, Syndication Agent and
Co-Documentation Agents, Lenders and Participants agrees to cooperate with the
Gaming Authority (or be subject to the provisions of subsection 2.9) in
connection with the provision of such documents or other information as may be
requested by such Gaming Authority or Liquor Authorities relating to the
Borrower and its Subsidiaries or to the Loan Documents.
 


 


 
[Remainder of page intentionally left blank]
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
BORROWER:
 
ISLE OF CAPRI BLACK HAWK, L.L.C.
 


By:  /s/ ALLAN B. SOLOMON  
Allan B. Solomon
Executive Vice President, Secretary and General Counsel






Notice Address:


ISLE OF CAPRI BLACK HAWK, L.L.C.
1641 Popps Ferry Road, Suite B-1
Biloxi, MS 39532


With a Copy to:


ISLE OF CAPRI BLACK HAWK, L.L.C.
401 Main Street
Black Hawk, CO 80422






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent
 
By: /s/ DEAN J. DECKER
Dean J. Decker
Managing Director
CIBC World Markets Corp., AS AGENT






Notice Address:


CANADIAN IMPERIAL BANK OF COMMERCE
425 Lexington Avenue
New York, New York 10017
Attn.: Agency Services Dept.
Facsimile No.: (212) 856-3763


With a Copy to:


CIBC WORLD MARKETS CORP.
10880 Wilshire Boulevard, 17th Floor
Los Angeles, California 90024


--------------------------------------------------------------------------------





SYNDICATION AGENT:
 
WELLS FARGO BANK, N.A., as Syndication Agent and Lender
 
By: /S/ E. Philip Potamitis
Name: E. Philip Potamitis
Title: Vice President




Notice Address:


WELLS FARGO BANK, N.A.
3800 Howard Hughes Parkway, 4th Floor
Las Vegas, Nevada 89109
Facsimile No.: (702) 791-6365




--------------------------------------------------------------------------------



HIBERNIA NATIONAL BANK, as
 
Co-Documentation Agent and Lender
 
By: /S/ Chris Haskew
Name: Chris Haskew
Title: Vice President




Notice Address:


HIBERNIA NATIONAL BANK
333 Travis Street, 3rd Floor
Shreveport, Louisiana 71101
Facsimile No.: (318) 674-3758




--------------------------------------------------------------------------------



THE CIT GROUP/EQUIPMENT FINANCING, INC., as Co-Documentation Agent and Lender
 
By: /S/ FRANK O. YOUNG
Name: Frank O. Young
Title: Senior Vice President




Notice Address:


THE CIT GROUP/EQUIPMENT FINANCING, INC.
1540 W. Fountainhead Parkway
Tempe, Arizona 85285
Facsimile No.: (480) 858-1489




--------------------------------------------------------------------------------



LENDERS:


CIBC INC., as a Lender
 
By: _/S/ DEAN J. DECKER__________
Dean J. Decker
Managing Director
CIBC World Markets Corp., AS AGENT






Notice Address:


CIBC INC.
425 Lexington Avenue
New York, New York 10017
Attn.: Agency Services Dept.
Facsimile No.: (212) 856-3763


With a Copy to:


CIBC WORLD MARKETS CORP.
10880 Wilshire Boulevard, 17th Floor
Los Angeles, California 90024











--------------------------------------------------------------------------------














FIRST AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
Dated as of April 22, 2003
 
among
 
ISLE OF CAPRI BLACK HAWK, L.L.C.,
as Borrower,
 
THE LENDERS LISTED HEREIN,
as Lenders,
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent,
 
WELLS FARGO BANK, N.A.,
as Syndication Agent,
 
HIBERNIA NATIONAL BANK and
THE CIT GROUP/EQUIPMENT FINANCING INC.,
as Co-Documentation Agents,
 
and
 
CIBC WORLD MARKETS CORP.,
as Lead Arranger








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page No.
 
SECTION 1.DEFINITIONS2
 
1.1Certain Defined Terms2
 
1.2Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement34
 
1.3Other Definitional Provisions and Rules of Construction34
 
SECTION 2.AMOUNTS AND TERMS OF COMMITMENTS AND LOANS35
 
2.1Commitments; Making of Loans; Optional Notes35
 
2.2Interest on the Loans40
 
2.3Fees45
 
2.4Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty45
 
2.5Use of Proceeds.54
 
2.6Special Provisions Governing LIBOR Loans54
 
2.7Increased Costs; Taxes; Capital Adequacy56
 
2.8Obligation of Lenders and Issuing Lenders to Mitigate61
 
2.9Replacement of Lenders61
 
SECTION 3.LETTERS OF CREDIT62
 
3.1Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein62
 
3.2Letter of Credit Fees65
 
3.3Drawings and Reimbursement of Amounts Paid Under Letters of Credit66
 
3.4Obligations Absolute68
 
3.5Indemnification; Nature of Issuing Lenders’ Duties69
 
3.6Increased Costs and Taxes Relating to Letters of Credit70
 
SECTION 4.CONDITIONS TO LOANS AND LETTERS OF CREDIT72
 
4.1Conditions to Occurrence of the Effective Date72
 
4.2Conditions to All Loans80
 
4.3Conditions to Letters of Credit81
 
SECTION 5.BORROWER’S REPRESENTATIONS AND WARRANTIES81
 
5.1Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries81
 
5.2Authorization of Borrowing, etc82
 
5.3Financial Condition84
 
5.4No Material Adverse Change; No Restricted Junior Payments of Permitted Tax
Distributions84
 
5.5Title to Properties; Liens; Real Property; Intellectual Property84
 
5.6Litigation; Adverse Facts85
 
5.7Payment of Taxes86
 
5.8Performance of Agreements; Materially Adverse Agreements; Material
Contracts86
 
5.9Governmental Regulation; OFAC; Patriot Act; Foreign Corrupt Practices Act87
 
5.10Securities Activities88
 
5.11Employee Benefit Plans88
 
5.12Certain Fees89
 
5.13Environmental Protection89
 
5.14Employee Matters90
 
5.15Solvency90
 
5.16Matters Relating to Collateral90
 
5.17Disclosure92
 
5.18Mortgage Taxes, Etc.92
 
5.19Related Agreements; Consummation of Acquisition92
 
SECTION 6.BORROWER’S AFFIRMATIVE COVENANTS93
 
6.1Financial Statements and Other Reports93
 
6.2Existence, etc.99
 
6.3Payment of Taxes and Claims; Tax Consolidation100
 
6.4Maintenance of Properties; Insurance.100
 
6.5Inspection Rights101
 
6.6Compliance with Laws, etc.101
 
6.7Environmental Matters101
 
6.8Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Effective Date104
 
6.9Matters Relating to Additional Real Property Collateral105
 
6.10Deposit Accounts and Cash Management Systems106
 
6.11Interest Rate Agreement106
 
6.12Isle-Riviera Agreement.106
 
SECTION 7.BORROWER’S NEGATIVE COVENANTS106
 
7.1Indebtedness107
 
7.2Liens and Related Matters107
 
7.3Investments; Acquisitions109
 
7.4Contingent Obligations.109
 
7.5Restricted Junior Payments110
 
7.6Financial Covenants110
 
7.7Restriction on Fundamental Changes; Asset Sales112
 
7.8Capital Expenditures113
 
7.9Sales and Lease-Backs114
 
7.10Transactions with Shareholders and Affiliates114
 
7.11Disposal of Subsidiary Stock114
 
7.12Conduct of Business115
 
7.13Fiscal Year115
 
7.14Operating Leases115
 
7.15Amendments or Waivers of Certain Agreements; Amendments of Documents
Relating to Subordinated PIK Indebtedness; Amendments of Management Agreements;
Amendments of Expansion Agreements115
 
SECTION 8.EVENTS OF DEFAULT116
 
8.1Failure to Make Payments When Due116
 
8.2Default in Other Agreements116
 
8.3Breach of Certain Covenants117
 
8.4Breach of Warranty117
 
8.5Other Defaults Under Loan Documents117
 
8.6Involuntary Bankruptcy; Appointment of Receiver, etc.117
 
8.7Voluntary Bankruptcy; Appointment of Receiver, etc.118
 
8.8Judgments and Attachments118
 
8.9Dissolution118
 
8.10Employee Benefit Plans118
 
8.11Change in Control119
 
8.12Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation of
Obligations119
 
8.13Loss of Gaming Licenses119
 
8.14Consent to Substitute Member.119
 
8.15Failure to Consummate the Acquisition.119
 
SECTION 9.ADMINISTRATIVE AGENT121
 
9.1Appointment121
 
9.2Powers and Duties; General Immunity122
 
9.3Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness123
 
9.4Right to Indemnity124
 
9.5Successor Administrative Agent124
 
9.6Collateral Documents and Subsidiary Guaranty124
 
9.7Administrative Agent May File Proofs of Claim125
 
SECTION 10.MISCELLANEOUS126
 
10.1Assignments and Participations in Loans and Letters of Credit126
 
10.2Expenses130
 
10.3Indemnity131
 
10.4Set-Off; Security Interest in Deposit Accounts.132
 
10.5Ratable Sharing132
 
10.6Amendments and Waivers133
 
10.7Independence of Covenants135
 
10.8Notices; Effectiveness of Signatures135
 
10.9Survival of Representations, Warranties and Agreements136
 
10.10Failure or Indulgence Not Waiver; Remedies Cumulative136
 
10.11Marshalling; Payments Set Aside136
 
10.12Severability136
 
10.13Obligations Several; Independent Nature of Lenders’ Rights137
 
10.14Release of Security Interest or Guaranty137
 
10.15Applicable Law137
 
10.16Successors and Assigns.137
 
10.17Consent to Jurisdiction and Service of Process138
 
10.18Waiver of Jury Trial139
 
10.19Confidentiality139
 
10.20Co-Documentation Agents, Lead Arranger and Syndication Agent.140
 
10.21Counterparts; Effectiveness140
 
10.22Gaming Laws141
 
End of TOC - Do not delete this paragraph!




--------------------------------------------------------------------------------



EXHIBITS
 
I FORM OF NOTICE OF BORROWING
 
II FORM OF NOTICE OF CONVERSION/CONTINUATION
 
III FORM OF REQUEST FOR ISSUANCE
 
IV FORM OF TRANCHE A TERM NOTE
 
V FORM OF TRANCHE B TERM NOTE
 
VI FORM OF REVOLVING NOTE
 
VII FORM OF COMPLIANCE CERTIFICATE
 
VIII FORM OF OPINION OF BORROWER COUNSEL
 
IX FORM OF OPINION OF O’MELVENY & MYERS LLP
 
X FORM OF ASSIGNMENT AGREEMENT
 
XI FORM OF FINANCIAL CONDITION CERTIFICATE
 
XII FORM OF SUBSIDIARY GUARANTY
 
XIII FORM OF SECURITY AGREEMENT
 
XIV FORM OF MORTGAGE
 
XV FORM OF ACKNOWLEDGEMENT AND CONSENT
 
XVI FORM OF CERTIFICATE RE: NON-BANK STATUS
 
XVII FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT
 
XVIII FORM OF ENVIRONMENTAL INDEMNITY
 


 


 


 


--------------------------------------------------------------------------------



SCHEDULES
 
4.1C CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP; MANAGEMENT; JURISDICTION OF
ORGANIZATION
 
5.1 SUBSIDIARIES OF BORROWER
 
5.2C GOVERNMENTAL CONSENTS
 
5.4 CERTAIN RESTRICTED JUNIOR PAYMENTS AND TAX DISTRIBUTIONS
 
5.5B REAL PROPERTY
 
5.5C INTELLECTUAL PROPERTY
 
5.6B LAND USE PROCEEDINGS
 
5.8 MATERIAL CONTRACTS
 
5.9 GAMING LAWS
 
5.13 ENVIRONMENTAL MATTERS
 
5.14 EMPLOYEE MATTERS
 
5.16G(i) PERMITS AND APPROVALS
 
5.16G(iii) MATERIAL LICENSES
 
6.10 DEPOSIT ACCOUNTS
 
7.1 CERTAIN EXISTING INDEBTEDNESS
 
7.2A(iii) CERTAIN EXISTING LIENS
 
7.2A(v) EXPANSION PROJECT LIENS
 
7.3 CERTAIN EXISTING INVESTMENTS
 
7.4 CERTAIN EXISTING CONTINGENT OBLIGATIONS
 
7.14 CERTAIN OPERATING LEASES
 


 